

Exhibit 10.1


FIRST AMENDMENT
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Amendment”), dated as of December 24, 2014 (the “Amendment Date”), is among
AMKOR TECHNOLOGY, INC., the undersigned Lenders (as defined by the Loan
Agreement referenced below), and BANK OF AMERICA, N.A., as administrative agent
for the Lenders (in such capacity, the “Agent”).


RECITALS:


The Borrowers, the Lenders and the Agent have entered into the certain Second
Amended and Restated Loan and Security Agreement, dated as of June 28, 2012 (the
“Loan Agreement”). The undersigned parties have agreed to amend the Loan
Agreement as provided hereinbelow.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned parties hereby agree as
follows:


ARTICLE I
Definitions


Section 1.1    Definitions. Unless otherwise defined in this Amendment, terms
defined by the Loan Agreement, where used in this Amendment, shall have the same
meanings in this Amendment as are prescribed by the Loan Agreement.
ARTICLE II
Amendments


Section 2.1    Amendments to the Loan Agreement. Effective as of the Amendment
Date, the Loan Agreement (including all Schedules and Exhibits thereto) is
hereby amended to read in its entirety as set forth in, and to be in the form
and substance as provided in, Exhibit A attached hereto and incorporated herein
by reference.


ARTICLE II
Exiting Lenders; Joining Lenders


Section 3.1    Exiting Lenders and Joining Lenders; Concurrently with execution
and delivery of this Amendment, (a) each Lender identified as an “Exiting
Lender” on Schedule A (each an “Exiting Lender”) hereby ceases to be a Lender
and (b) each Lender identified as a “Joining Lender” on Schedule A (each an
“Joining Lender”) hereby joins as a Lender, in each case subject to the terms of
this Article II. In connection with the foregoing and subject to the terms of
the Loan Agreement, upon giving effect to this Amendment, on the Amendment Date:


(a)    (i) each Exiting Lender’s Pro Rata share of outstanding Obligations shall
be paid in full and the Revolving Commitment of such Exiting Lender shall be $0,
(ii) each Exiting Lender shall cease to be a Lender and its commitment to lend
and other obligations under the Loan




--------------------------------------------------------------------------------



Documents, other than in respect of any obligations of Exiting Lender under the
Loan Documents which by their terms survive any cancellation of Revolving
Commitments, repayment in full of any Obligations or termination of the Loan
Agreement (including without limitation, Sections 5.9, 5.10 and 12.6 of the Loan
Agreement to the extent such obligations relate to any matter occurring prior to
the Amendment Date), shall be terminated, and provided, that an Existing Lender
shall not relinquish its rights under Section 14.2 of the Loan and Security
Agreement to the extent such rights relate to the time prior to the Amendment
Date


(b)    each Joining Lender (i) shall be a Lender for all purposes with a
Revolving Commitment in the amount specified for such Joining Lender in Schedule
1.1A of the Loan Agreement, and shall be a party to the Loan Agreement as a
Lender and succeed to all of the rights and be obligated to perform, and agrees
to perform, all of the obligations of a Lender under the Loan Documents,
including the requirements concerning confidentiality and the payment of
indemnification and (iii) shall pay to the Agent, in immediately available
funds, its Pro Rata share (in the proportion that its Revolving Commitment bears
to the aggregate amount of Revolving Commitments after giving effect to this
Amendment) of the Obligations outstanding on the Amendment Date. Each Joining
Lender agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Agreement and the other Loan
Documents are required to be performed by it as a Lender.


(c)    (i) each Exiting Lender consents to this Amendment and (ii) Agent and
Borrowers approve each Joining Lender as a Lender for all purposes under the
Loan Documents.


Section 3.2    Allocation.
(a)    Upon giving effect to the actions described in Section 3.1, the Revolving
Commitment, the Revolving Loans and the LC Obligations shall be allocated among
each Lender (including each Joining Lender but excluding each Exiting Lender) in
accordance with their respective Pro Rata shares according to the percentages
specified for such Lenders in Schedule 1.1A of the Loan Agreement, as amended by
this Amendment.
(b)    Any interest, fees, and other payments accrued as of the Amendment Date
with respect to an Exiting Lender’s Pro Rata share of the Revolving Commitment,
the Revolving Loans, and the LC Obligations shall be for the account of such
Exiting Lender. Any interest, fees, and other payments accrued from and after
the Amendment Date with respect to a Joining Lender’s Pro Rata share of the
Revolving Commitment, Revolving Loans, and the LC Obligations shall be for the
account of such Joining Lender.
Section 3.3    Independent Credit Decision. Each Joining Lender hereby
(a) acknowledges that it has received a copy of the complete, executed Loan
Agreement, together with copies of the most recent financial statements of the
Borrowers, and such other documents and information as such Joining Lender has
deemed appropriate to make its own credit and legal analysis and decision to
join as a Lender and enter into this Amendment and (b) agrees that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal analysis and decisions in taking or
not taking action under the Loan Agreement.
Section 3.4    Agent. Each Joining Lender hereby appoints and authorizes the
Agent to take such action as Agent on its behalf and to exercise such powers
under the Loan Agreement as are delegated to the




--------------------------------------------------------------------------------



Agent by the Lenders pursuant to the terms of the Loan and Security Agreement.
A Joining Lender shall assume no duties or obligations held by the Agent in its
capacity as Agent under the Loan Agreement unless such Joining Lender becomes a
successor Agent pursuant to Section 12.8.1 of the Loan Agreement.


Section 3.5    Withholding Tax. Each Joining Lender hereby (a) represents and
warrants to the Agent and the Borrowers that under applicable law and treaties
no tax will be required to be withheld by the Borrowers with respect to any
payments to be made to such Joining Lender under the Loan Agreement, (b) agrees
to furnish (if such Joining Lender is organized under the laws of any
jurisdiction other than those of the United States or any state thereof) to the
Agent and the Borrowers prior to the time that the Agent or the Borrowers are
required to make any payment of principal, interest, or fees to such Joining
Lender under the Loan Agreement, duplicate executed originals of each of the
forms required to be delivered by such Joining Lender pursuant to Section 5.10
of the Loan Agreement.


Section 3.6    Representations by Joining Lenders. Each Joining Lender hereby
represents and warrants that (i) it is duly organized and existing and has full
power and authority to take, and has taken, all action necessary to execute and
deliver this Amendment and any other documents required or permitted to be
executed or delivered by it in connection with this Amendment, and in
fulfillment of its obligations hereunder and under the Loan Agreement, (ii) no
notices to, or consents, authorizations, or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery, and performance of this Amendment, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of such Joining Lender for
such execution, delivery or performance, (iii) this Amendment has been duly
executed and delivered by it and constitutes the legal, valid, and binding
obligation of such Joining Lender, enforceable against such Joining Lender in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization, and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles,
(iv) it is an Eligible Assignee and (v) it has complied with Section 5.10 of the
Loan Agreement (if applicable).
Section 3.7    Administrative Details. Administrative details for each Joining
Lender, for purposes of the Loan Agreement, is specified in Schedule B. The
Agent is entitled to rely upon the information set forth therein for each
Joining Lender.
ARTICLE IV
Conditions


Section 4.1    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:


(a)    the Agent shall have received (i) a fully executed copy of this
Amendment, (ii) an amended and restated Revolving Note, payable to each Lender
in the amount of its Revolving Commitment after giving effect to this Amendment,
(ii) fee letter agreements in form and substance satisfactory to the Agent,
(iii) an opinion of counsel for the Borrowers addressing such matters as may be
requested by the Agent (including, without limitation, non-contravention with
respect to the Indentures), (iv) authorizing resolutions for each Borrower,
authorizing the transactions contemplated by this Amendment, certified by the
corporate secretary of such Borrower, and (v) each other agreement, document,
certificate or instrument reasonably requested by the Agent in connection with
this Amendment, in each case in form and substance satisfactory to the Agent;






--------------------------------------------------------------------------------



(b)    each Joining Lender shall have complied with Section 5.10 of the Loan
Agreement (if applicable);


(c)    after giving effect to this Amendment, no Default or Event of Default
shall be in existence; and


(d)    all proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent.


ARTICLE V
Ratifications, Representations, and Warranties


Section 5.1    Ratifications. The terms and provisions set forth in this
Amendment (including without limitation as incorporated pursuant to Section 2.1)
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. The Borrowers, the Agent, and the Lenders
agree that the Loan Agreement and the other Loan Documents, as amended hereby,
shall continue to be legal, valid, binding, and enforceable in accordance with
their respective terms.


Section 5.2    Representations and Warranties. The Borrowers hereby represent
and warrant to the Agent and the Lenders that (a) the execution, delivery, and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
action on the part of the Borrowers and will not violate the certificate of
incorporation or bylaws of any Borrower, (b) the representations and warranties
of the Borrowers contained in the Loan Agreement, as amended hereby (including
the Exhibits and Schedules thereto, as amended hereby), and any other Loan
Document are true and correct in all material respects on and as of the
Amendment Date as though made on and as of the Amendment Date (except to the
extent that such representations and warranties were expressly made only in
reference to a specific date), and (c) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.


ARTICLE VI
Other Agreements


Section 6.1    FATCA. For purposes of determining withholding Taxes imposed
under the Foreign Account Tax Compliance Act (“FATCA”), from and after the
Amendment Date, the Borrowers and the Agent shall treat (and the Lenders hereby
authorize the Agent to treat) the Loan Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(i).
Section 6.2    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Agent or any Lender shall affect the representations and
warranties or the right of the Agent or any Lender to rely upon them.


Section 6.3    Reference to Loan Agreement and Other Loan Documents. Each of the
Loan Documents, including the Loan Agreement and any and all other agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Loan




--------------------------------------------------------------------------------



Agreement and the other Loan Documents as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Loan Agreement or any other
Loan Document shall mean a reference to the Loan Agreement and the other Loan
Documents as amended hereby.


Section 6.4    Severability. Any provision in this Amendment that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Amendment are declared to be severable.


Section 6.4    Waiver and Release. IN CONSIDERATION OF THIS AMENDMENT, EACH
BORROWER REPRESENTS AND WARRANTS THAT, AS OF THE AMENDMENT DATE, THERE ARE NO
OFFSETS, DEFENSES OR COUNTERCLAIMS AGAINST OR IN RESPECT OF THE OBLIGATIONS OR
THE LOAN DOCUMENTS AND EACH BORROWER HEREBY RELEASES AND DISCHARGES THE
INDEMNITIES AND AGENT PROFESSIONALS, AND EACH OF THEM, OF AND FROM ALL CLAIMS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES, KNOWN OR
UNKNOWN, FIXED, CONTINGENT OR CONDITIONAL, AT LAW OR IN EQUITY, IN CONNECTION
WITH THE LOAN DOCUMENTS OR ANY TRANSACTIONS OR ACTS IN CONNECTION THEREWITH, IN
EACH CASE EXISTING ON OR BEFORE THE AMENDMENT DATE, WHICH ANY SUCH BORROWER MAY
HAVE AGAINST ANY SUCH PERSON, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES OR LIABILITIES ARE BASED ON CONTRACT,
TORT OR OTHERWISE OTHER THAN AS DETERMINED BY A COURT OF COMPETENT JURISDICTION
BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY ANY SUCH INDEMNITEE OR AGENT PROFESSIONAL.


Section 6.5    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT ANY COURT DETERMINES THAT NEW
YORK LAW DOES NOT GOVERN THE LAWS OF THE STATE OF TEXAS SHALL GOVERN, IN ANY
SUCH CASE WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


Section 6.6    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Borrowers, the Agent, and the Lenders and their
respective successors and assigns, except the Borrowers may not assign or
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Lenders and any assignment by the Lenders shall be
made only in accordance with the terms of the Loan Agreement.


Section 6.7    Effect of Amendment. No consent or waiver, express or implied, by
the Agent or any Lender to or for any breach of or deviation from any covenant,
condition, or duty by the Borrowers shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition, or duty. The Loan
Agreement, as amended by this Amendment, and each of the other Loan Documents to
which the Borrowers are a party remain in full force and effect and are hereby
ratified and confirmed.


Section 6.8    Further Assurances. The Borrowers shall execute and deliver, or
cause to be executed and delivered, to the Agent such documents and agreements,
and shall take or cause to be taken such actions as the Agent may, from time to
time, reasonably request to carry out the terms of this Amendment and the other
Loan Documents.






--------------------------------------------------------------------------------



Section 6.9    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


Section 6.6    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart and a telecopy of any such executed signature page shall be valid as
an original. This Amendment shall be effective when it has been executed by the
Borrowers, the Agent, and the Lenders.


Section 6.10    Entire Agreement. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.


Section 6.11    Amendment as a Loan Document. This Amendment constitutes a Loan
Document.


Signatures, Exhibit A, Schedule A and Schedule B follow.


The remainder of this page is blank.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment on the date
first above written.




BORROWER:


AMKOR TECHNOLOGY, INC.




By:     /s/ Joanne Solomon            
Name:     Joanne Solomon            
Title:     Executive Vice President and Chief Financial Officer                








--------------------------------------------------------------------------------



AGENT:


BANK OF AMERICA, N.A.,
as administrative agent




By:     /s/ Lauren Trussell             
Name: Lauren Trussell                
Title:     Vice President                










--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
as a Lender




By:     /s/ Lauren Trussell             
Name: Lauren Trussell                
Title:     Vice President                






WELLS FARGO BANK, N.A.
as a Lender




By:     /s/ John Nocita                
Name:     John Nocita                
Title:     Senior Vice President            




DEUTSCHE BANK AG NEW YORK BRANCH, as a Joining Lender
By:      /s/ Anca Trifan                
Name:     Anca Trifan                
Title:    Managing Director            




By:      /s/ Michael Winters            
Name:    Michael Winters            
Title:    Vice President                




DEUTSCHE BANK TRUST COMPANY AMERICAS, as an Exiting Lender
By:      /s/ Anca Trifan                
Name:     Anca Trifan                
Title:    Managing Director            




By:      /s/ Michael Winters            
Name:    Michael Winters            
Title:    Vice President                










--------------------------------------------------------------------------------



EXHIBIT A
to
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT    




--------------------------------------------------------------------------------



















AMKOR TECHNOLOGY, INC.,
as Borrower
______________________________________________________________________________
______________________________________________________________________________
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
dated as of June 28, 2012
$200,000,000
______________________________________________________________________________
______________________________________________________________________________


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
BANK OF AMERICA, N.A.,
as Agent,
and


WELLS FARGO BANK, N.A.,
as Documentation Agent


______________________________________________________________________________
BANK OF AMERICA, N.A.
Lead Arranger and Book Manager




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page


SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
1


1.1. Definitions
1


1.2. Accounting Terms
37


1.3. Certain Matters of Construction
37


SECTION 2. CREDIT FACILITIES
38


2.1. Revolving Commitment
38


2.2. Reserved
40


2.3. Letter of Credit Facility
40


SECTION 3. INTEREST, FEES, AND CHARGES
43


3.1. Interest
43


3.2. Fees
44


3.3. Computation of Interest, Fees, Yield Protection
45


3.4. Reimbursement Obligations
45


3.5. Illegality
45


3.6. Inability to Determine Rates
46


3.7. Increased Costs; Capital Adequacy
46


3.8. Mitigation
47


3.9. Funding Losses
47


3.10. Maximum Interest
47


SECTION 4. LOAN ADMINISTRATION
48


4.1. Manner of Borrowing and Funding Revolving Loans
48


4.2. Defaulting Lender
50


4.3. Number and Amount of LIBOR Revolving Loans; Determination of Rate
51


4.4. Borrower Agent
51


4.5. One Obligation
51


4.6. Effect of Termination
51


SECTION 5. PAYMENTS
52


5.1. General Payment Provisions
52


5.2. Repayment of Revolving Loans
52


5.3. Reserved
52


5.4. Payment of Other Obligations
52


5.5. Marshaling; Payments Set Aside
52


5.6. Post-Default Allocation of Payments
53


5.7. Application of Payments
53


5.8. Loan Account; Account Stated
54


5.9. Taxes
54


5.10. Lender Tax Information
56


5.11. Nature and Extent of Each Borrower’s Liability
58




i
46124.090387 EMF_US 53569035v8

--------------------------------------------------------------------------------




SECTION 6. CONDITIONS PRECEDENT
60


6.1. Conditions Precedent to Initial Revolving Loans
60


6.2. Conditions Precedent to All Credit Extensions
61


6.3. Limited Waiver of Conditions Precedent
62


SECTION 7. COLLATERAL
62


7.1. Grant of Security Interest
62


7.2. Lien on Deposit Accounts; Cash Collateral
63


7.3. Reserved
64


7.4. Other Collateral
64


7.5. No Assumption of Liability
64


7.6. Further Assurances
64


7.7. Continuation of Existing Liens
64


7.8. Release of Collateral
64


SECTION 8. COLLATERAL ADMINISTRATION
65


8.1. Borrowing Base Certificates
65


8.2. Administration of Accounts
65


8.3. Administration of Inventory
66


8.4. Administration of Equipment
66


8.5. Administration of Deposit Accounts
67


8.6. General Provisions
67


8.7. Power of Attorney
68


SECTION 9. REPRESENTATIONS AND WARRANTIES
68


9.1. General Representations and Warranties
68


9.2. Complete Disclosure
73


SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
74


10.1. Affirmative Covenants
74


10.2. Negative Covenants
77


10.3. Fixed Charge Coverage Ratio
89


SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
89


11.1. Events of Default
89


11.2. Remedies upon Default
91


11.3. License
91


11.4. Setoff
92


11.5. Remedies Cumulative; No Waiver
92


SECTION 12. THE AGENT
92


12.1. Appointment, Authority and Duties of the Agent
92


12.2. Agreements Regarding Collateral and Field Examination Reports
93


12.3. Reliance By the Agent
94


12.4. Action Upon Default
94


12.5. Ratable Sharing
95




ii
46124.090387 EMF_US 53569035v8

--------------------------------------------------------------------------------




12.6. Indemnification of the Agent Indemnitees
95


12.7. Limitation on Responsibilities of the Agent
95


12.8. Successor Agent and Co-Agents
96


12.9. Due Diligence and Non-Reliance
97


12.10. Replacement of Certain Lenders
97


12.11. Remittance of Payments and Collections
97


12.12. The Agent in its Individual Capacity
98


12.13. Documentation Agent
98


12.14. No Third Party Beneficiaries
98


SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
98


13.1. Successors and Assigns
98


13.2. Participations
98


13.3. Assignments
99


13.4. Tax Treatment
100


13.5. Representation of Lenders
100


SECTION 14. MISCELLANEOUS
100


14.1. Consents, Amendments and Waivers
100


14.2. General Indemnity
101


14.3. Limitations of Indemnities
101


14.4. Notices and Communications
102


14.5. Performance of the Borrowers’ Obligations
103


14.6. Credit Inquiries
103


14.7. Severability
103


14.8. Cumulative Effect; Conflict of Terms
103


14.9. Counterparts; Facsimile Signatures
104


14.10. Entire Agreement
104


14.11. Relationship with Lenders; No Advisory or Fiduciary Responsibility
104


14.12. Confidentiality
104


14.13. Original Loan Documents
105


14.14. Continuation, Amendment and Restatement
105


14.15. Certifications Regarding Indebtedness Agreements
105


14.16. Governing Law
106


14.17. Consent to Forum
106


14.18. Waivers by the Borrowers
106


14.19. Additional Borrowers
107


14.20. Patriot Act Notice
107


14.21. No Oral Agreement
107








iii
46124.090387 EMF_US 53569035v8

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
EXHIBITS:
Exhibit A    Revolving Note
Exhibit B    Notice of Borrowing
Exhibit C    Notice of Conversion/Continuation
Exhibit D    Compliance Certificate
Exhibit E    Assignment and Acceptance
Exhibit F    Assignment Notice
Exhibit G    Original Letters of Credit
SCHEDULES:
Schedule 1.1A        Revolving Commitments of Lenders
Schedule 1.1B        Eligible Foreign Account Debtors
Schedule 1.1C        Permitted Liens
Schedule 8.5        Deposit Accounts
Schedule 8.6.1        Business Locations
Schedule 9.1.4        Names and Capital Structure
Schedule 9.1.5A    Former Names
Schedule 9.1.5B    Former Places of Business
Schedule 9.1.12        Patents, Trademarks, Copyrights, and Licenses
Schedule 9.1.15        Environmental Matters
Schedule 9.1.16        Restrictive Agreements
Schedule 9.1.17        Litigation
Schedule 9.1.19        ERISA
Schedule 9.1.21        Labor Contracts





iv
46124.090387 EMF_US 53569035v8

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of June
28, 2012 (the “Closing Date”), is among AMKOR TECHNOLOGY, INC., any of its
Subsidiaries, if any, that become a party hereto as a Borrower after the Closing
Date, the lending institutions party to this Agreement from time to time as
lenders (collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”).
R E C I T A L S:
The Borrowers have requested that the Lenders make available a credit facility,
to be used by the Borrowers to finance their mutual and collective business
enterprise. The Lenders are willing to provide such credit facility on the terms
and conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 9.
DEFINITIONS; RULES OF CONSTRUCTION

9.1.    Definitions. As used herein, the following terms have the meanings set
forth below:
2018 Notes Issue Date – May 4, 2010.
Account – as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor – a Person who is obligated under an Account, Chattel Paper, or
General Intangible.
Acquired Indebtedness – with respect to any specified Person (a) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person
and (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
Affiliate – with respect to any Person (the “subject Person”) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with the subject Person. For purposes of this definition,
“control,” as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise; provided that beneficial ownership of
10.0% or more, or an agreement, obligation, or option to purchase 10.0% or more,
of the Equity Interests of a Person that are at such time entitled to vote in
the election of the board of directors (or other similar governing body) of such
Person shall be deemed to be control. For purposes of this definition, the terms
“controlling,” “controlled by,” and “under common control with” shall have
correlative meanings.
Affiliate Transaction – as defined in Section 10.2.6.
Agent – as defined in the introductory paragraph of this Agreement.
Agent Advance – any Borrowing of Base Rate Revolving Loans funded with the
Agent’s funds, until such Borrowing is settled among the Lenders pursuant to
Section 4.1.3.




--------------------------------------------------------------------------------




Agent Indemnitees – the Agent and its officers, directors, employees,
Affiliates, agents, and attorneys.
Agent Professionals – attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by the Agent.
Agent’s Lien – the Liens in the Collateral granted to the Agent, for the benefit
of the Secured Parties, pursuant to the terms of this Agreement or any Security
Document.
Allocable Amount – as defined in Section 5.11.3.
Amkor – Amkor Technology, Inc., a Delaware corporation.
Anti-Terrorism Laws – any laws relating to terrorism or money laundering,
including the Patriot Act.
Applicable Law – all laws, rules, regulations, and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law, and equitable principles,
and all provisions of constitutions, treaties, statutes, rules, regulations,
orders, and decrees of Governmental Authorities.
Applicable Margin – with respect to any Type of Revolving Loan, on any day, the
per annum percentage set forth below, as determined by Average Availability
calculated for Borrower for the preceding completed Fiscal Quarter of Borrower:
Level
Average Availability for preceding completed Fiscal Quarter
Base Rate Revolving Loans


LIBOR Revolving Loans
I
Less than 33.33% of the aggregate Revolving Commitments
0.50%
1.75%
II
Greater than or equal to 33.33% and equal to or less than 67.67% of the
aggregate Revolving Commitments
0.25%
1.50%
III
Greater than 67.67% of the aggregate Revolving Commitments
0.00%
1.25%



Subject to the terms of this Agreement, the Applicable Margin shall be subject
to increase or decrease, effective as of the first day of the next succeeding
Fiscal Quarter following a completed Fiscal Quarter as provided above.
Approved Fund – any Person (other than a natural person) that is engaged in
making, holding or investing in extensions of credit in its ordinary course of
business and is administered or managed by a Lender, an entity that administers
or manages a Lender, or an Affiliate of either.




--------------------------------------------------------------------------------




Asset Sale – as defined in Section 10.2.5.
Assignment and Acceptance – an assignment agreement between a Lender and an
Eligible Assignee, in the form of Exhibit E.
Attributable Debt – in respect of a sale and leaseback transaction involving an
operating lease, at the time of determination, the present value of the
obligation of the lessee for net rental payments during the remaining term of
the lease included in such sale and leaseback transaction including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.
Availability – determined as of any date, the amount that the Borrowers are
entitled to borrow as Revolving Loans, being the Borrowing Base, minus the
principal balance of all Revolving Loans.
Average Availability - for any period of a completed Fiscal Quarter, the average
of the daily amount of Availability for such period, provided, that solely for
purposes of calculating the Applicable Margin, Average Availability shall be
determined without reference to clause (a) of the definition of Borrowing Base.
Average Total Usage - an amount, determined on the first day of a calendar month
with respect to the preceding calendar month, equal to the average of the daily
balance of Revolving Loans and stated amount of Letters of Credit during such
month.
Bank of America – Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America Indemnitees – Bank of America and its officers, directors,
employees, Affiliates, agents, and attorneys.
Bank Product – any of the following products, services, or facilities extended
to any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; (d) foreign exchange agreements; and (e)
leases or other banking products or services as may be requested by any Borrower
or Subsidiary, other than Letters of Credit; provided, however, that for any of
the foregoing to be included as an "Obligation" for purposes of a distribution
under Section 5.6.1, the applicable Secured Party and Obligor must have
previously provided written notice to Agent of (i) the existence of such Bank
Product, (ii) the maximum dollar amount of obligations arising thereunder (“Bank
Product Amount”), and (iii) the methodology to be used by such parties in
determining the Bank Product Debt owing from time to time. The Bank Product
Amount may be changed from time to time upon written notice to Agent by the
Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.
Bank Product Amount - as defined in the definition of Bank Product.
Bank Product Debt – Indebtedness and other obligations of an Obligor relating to
Bank Products.
Bankruptcy Code – Title 11 of the United States Code.
Base Rate – for any day, a per annum rate equal to the greater of (a) the rate
of interest announced by Bank of America from time to time as its prime rate for
such day or (b) LIBOR for a




--------------------------------------------------------------------------------




30 day interest period as determined on such day. The prime rate described in
clause (a) preceding is a reference rate only and Bank of America may make loans
or other extensions of credit at, above, or below such rate of interest. Any
change in the prime rate announced by Bank of America shall take effect at the
opening of business on the effective day specified in the public announcement of
the change.
Base Rate Revolving Loan – a Revolving Loan that bears interest based on the
Base Rate.
Beneficial Owner – as assigned to such term in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as such term is used in Section 13(d)(3) of the Exchange
Act), such “person” shall be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.
Board of Governors – the Board of Governors of the Federal Reserve System.
Borrowed Money – with respect to any Obligor, without duplication, its (a)
Indebtedness that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents, or similar instruments, or (iii) was issued or assumed as full or
partial payment for Property, (b) Capital Leases, (c) reimbursement obligations
with respect to letters of credit, and (d) guaranties of any Indebtedness of the
foregoing types owing by another Person.
Borrower – Amkor and any other Restricted Subsidiary of Amkor, if any, that
hereafter becomes a Borrower pursuant to a joinder agreement executed by such
Restricted Subsidiary, Amkor, the Agent and each Lender, in form and substance
satisfactory to Agent and such Lenders.
Borrower Agent – as defined in Section 4.4.
Borrowing – a group of Revolving Loans of one Type that are made on the same day
or are converted into Revolving Loans of one Type on the same day.
Borrowing Base – on any date of determination, subject to the restrictions in
Section 4.09 of each of the Senior Notes Indentures on the Closing Date, an
amount equal to the lesser of (a) the aggregate amount of Revolving Commitments,
minus the LC Reserve, minus Reserves or (b) the result of (i) up to 85.0% of the
net amount of Eligible Accounts and Eligible Foreign Accounts (as used in this
definition, “net amount” means the face amount of an Account, minus any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances, or
Taxes (including sales, excise, and other taxes) that have been or could be
claimed by the Account Debtor or any other Person), minus (ii) the LC Reserve,
minus (iii) Reserves.
Borrowing Base Certificate – a certificate, in form and substance reasonably
satisfactory to the Agent, by which the Borrowers certify calculation of the
Borrowing Base.
Business Day – any day (a) excluding Saturday, Sunday, and any other day on
which commercial banks are authorized to close under the laws of, or in fact
closed in, the State of Texas and the State of North Carolina and (b) when used
with reference to a LIBOR Revolving Loan, also excluding any day on which banks
do not conduct dealings in Dollar deposits on the London interbank market.
Capital Adequacy Regulation – any law, rule, regulation, guideline, request, or
directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy of a bank or any Person
controlling a bank.




--------------------------------------------------------------------------------




Capital Expenditures – expenditures made by a Borrower or Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions, or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases.
Capital Lease – any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Capital Lease Obligation – at time any determination thereof is to be made, the
amount of the liability in respect of a Capital Lease that would at that time be
required to be capitalized on a balance sheet in accordance with GAAP.
Cash Collateral – cash, and any interest or other income earned thereon, that is
delivered to the Agent to Cash Collateralize any Obligations.
Cash Collateral Account – a demand deposit, money market, or other account
established by the Agent at such financial institution as the Agent may select
in its discretion, which account shall be in the Agent’s name and subject to the
Agent’s Liens for the benefit of the Secured Parties.
Cash Collateralize – the delivery of cash to the Agent, as security for the
payment of the Obligations, in an amount equal to (a) with respect to LC
Obligations, 110% of the aggregate LC Obligations and (b) with respect to any
inchoate or contingent Obligations (including Obligations arising under Bank
Products), the Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.
Cash Equivalents – (a) Dollars or currency of any other sovereign nation in
which the Borrower or any Restricted Subsidiary conducts business, (b)
securities issued or directly and fully guaranteed or insured by the full faith
and credit of the United States government or any agency or instrumentality
thereof having maturities of not more than twelve months from the date of
acquisition, (c) certificates of deposit and eurodollar time deposits with
maturities of twelve months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding twelve months and overnight bank
deposits, in each case with (i) any domestic commercial bank having capital and
surplus in excess of $500,000,000 and a Fitch Individual Rating (formerly
Thompson Bank Watch Rating) of “B” or better, or (ii) any commercial bank
organized under the laws of any foreign country recognized by the United States
having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof) and a Fitch Individual Rating (formerly Thompson Bank Watch
Rating) of “B” or better, (d) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause (b)
and clause (c) preceding entered into with any financial institution meeting the
qualifications specified in clause (c) preceding, (e) commercial paper having
the highest rating obtainable from either Moody’s or S&P and, in each case,
maturing within six months after the date of acquisition, and (f) money market
funds at least 95.0% of the assets of which constitute Cash Equivalents of the
kinds described in clause (a) through clause (e) of this definition, provided
that (x) the currency of any sovereign nation other than the United States, (y)
certificates of deposit, eurodollar time deposits, and bankers’ acceptances,
with any commercial bank organized under the laws of any country other than the
United States, and (z) overnight bank deposits with any commercial bank
organized under the laws of any country other than the United States shall not
be considered “Cash Equivalents” for purposes of determining whether an Asset
Sale is permitted pursuant to Section 10.2.5.
Cash Management Services – any services provided from time to time by Bank of
America, any other Lender or any of their respective Affiliates to any Borrower
or Subsidiary in connection with operating, collections, payroll, trust, or
other depository or disbursement accounts, including




--------------------------------------------------------------------------------




automated clearinghouse, e-payable, controlled disbursement, depository,
electronic funds transfer, information reporting, lockbox, stop payment,
overdraft, and/or wire transfer services.
CERCLA – the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change of Control – the occurrence of any of the following: (a) the adoption of
a plan relating to the liquidation or dissolution of any Borrower, (b) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any Person, other than a Permitted
Holder, becomes the Beneficial Owner, directly or indirectly, of more than 35.0%
of the Voting Stock of Amkor, measured by voting power rather than number of
shares, and such percentage represents more than the aggregate percentage of the
Voting Stock of Amkor, measured by voting power rather than number of shares, as
to which any Permitted Holder is the Beneficial Owner, or (c) the first date
during any consecutive two year period on which a majority of the members of the
board of directors of Amkor are not Continuing Directors. For purposes of this
definition, any transfer of an Equity Interest of any Person that was formed for
the purpose of acquiring Voting Stock of Amkor will be deemed to be a transfer
of such portion of Voting Stock as corresponds to the portion of the equity of
such Person that has been so transferred. Notwithstanding the foregoing, if at
any time Amkor is a direct or indirect wholly-owned subsidiary of one or more
entities (each, a “Holding Company”), references to “Borrower” in clause (a),
(b) and (c) of this definition will be deemed to be references to that Holding
Company which is not a subsidiary of any other Holding Company, for so long as
Amkor remains wholly-owned, directly or indirectly, by such Holding Company.
Change in Law - the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided however, that “Change in Law” shall
include, regardless of the date enacted, adopted or issued, all requests, rules,
guidelines, requirements or directives (i) under or relating to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or (ii) promulgated pursuant to
Basel III by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any similar authority) or any other Governmental
Authority.
Chattel Paper – as defined in the UCC.
Claims – all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, costs, and expenses of any kind (including remedial response costs,
reasonable attorneys’ fees, and Extraordinary Expenses) at any time (including
after Full Payment of the Obligations, resignation or replacement of the Agent,
or replacement of any Lender) incurred by or asserted against any Indemnitee in
any way relating to (a) any Loan Documents or transactions relating thereto, (b)
any action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration, or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
Closing Date – has the meaning prescribed for such term in the preamble of this
Agreement.
Code - the United States Internal Revenue Code of 1986.




--------------------------------------------------------------------------------




Collateral – all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
Commercial Tort Claim – as defined in the UCC.
Commodity Exchange Act – the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate – a Compliance Certificate to be provided by the
Borrowers to the Agent pursuant to this Agreement, in the form of Exhibit D, and
all supporting schedules.
Connection Income Taxes – Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated Cash Flow – with respect to any Person for any period, the
Consolidated Net Income of such Person for such period, plus (a) an amount equal
to any extraordinary loss, plus any net loss realized in connection with an
Asset Sale, to the extent such losses were deducted in computing such
Consolidated Net Income, plus (b) provision for taxes based on income or profits
of such Person and its Restricted Subsidiaries for such period, to the extent
that such provision for taxes was deducted in computing such Consolidated Net
Income, plus (c) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized (including, without limitation, amortization of debt issuance costs
and original issue discount, non-cash interest payments, the interest component
of any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Debt, commissions, discounts, and other fees and charges incurred
in respect of letter of credit or bankers’ acceptance financings, and net
payments, if any, pursuant to Hedging Obligations), to the extent that any such
expense was deducted in computing such Consolidated Net Income, plus (d)
depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation, amortization, and other non-cash
expenses were deducted in computing such Consolidated Net Income, plus (e)
non-cash items (other than any non-cash items that will require cash payments in
the future or that relate to foreign currency translation) decreasing such
Consolidated Net Income for such period, other than items that were accrued in
the ordinary course of business, in each case, on a consolidated basis and
determined in accordance with GAAP, minus (f) non-cash items (other than any
non-cash items that will require cash payments in the future or that relate to
foreign currency translation) increasing such Consolidated Net Income for such
period, other than items that were accrued in the ordinary course of business,
in each case, on a consolidated basis and determined in accordance with GAAP.
Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash charges of,
a Restricted Subsidiary of Amkor shall be added to Consolidated Net Income to
compute Consolidated Cash Flow of Amkor only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended to Amkor
by such Restricted Subsidiary without prior governmental approval (that has not
been obtained), or pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules, and governmental
regulations applicable to that Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or other payments has been
legally waived; provided, however, that Consolidated Net Income shall be
increased by the amount of dividends or other payments actually paid in cash (or
to the extent converted into cash) to Amkor




--------------------------------------------------------------------------------




or a Restricted Subsidiary of Amkor in respect of such period, to the extent not
already included therein.
Consolidated Interest Expense – with respect to any Person for any period, the
sum, without duplication, of (a) the consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued,
including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Debt, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net payments, if any,
pursuant to Hedging Obligations, plus (b) the consolidated interest expense of
such Person and its Restricted Subsidiaries that was capitalized during such
period, plus (c) interest actually paid by Amkor or any Restricted Subsidiary
under any Guarantee of Indebtedness of another Person, plus (d) the product of
(i) all dividend payments, whether or not in cash, on any series of preferred
stock of such Person or any of its Restricted Subsidiaries, other than dividend
payments on Equity Interests payable solely in Equity Interests of Amkor (other
than Disqualified Stock) or to Amkor or a Restricted Subsidiary of Amkor, times
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of such Person, expressed as a decimal, in each case, determined in compliance
with GAAP.
Consolidated Interest Expense Coverage Ratio – with respect to any specified
Person for any period, the ratio of the Consolidated Cash Flow of such Person
and its Restricted Subsidiaries for such period to the Consolidated Interest
Expense of such Person for such period. In the event that the specified Person
or any of its Restricted Subsidiaries incurs, assumes, Guarantees, repays,
repurchases, defeases or otherwise discharges or redeems any Indebtedness (other
than the Obligations) or issues, repurchases or redeems preferred stock
subsequent to the commencement of the period for which the Consolidated Interest
Expense Coverage Ratio is being calculated but on or prior to the date on which
the event for which the calculation of the Consolidated Interest Expense
Coverage Ratio is made (the “Calculation Date”), then the Consolidated Interest
Expense Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, Guarantee, repayment, repurchase or defeasement or other
discharge or redemption of Indebtedness, or such issuance, repurchase or
redemption of preferred stock and the use of proceeds therefrom, as if the same
had occurred at the beginning of the applicable four-quarter reference period.
In addition, for purposes of calculating the Consolidated Interest Expense
Coverage Ratio: (a) acquisitions that have been made by the specified Person or
any of its Restricted Subsidiaries, including through mergers or consolidations,
or any Person or any of its Restricted Subsidiaries acquired by the specified
Person or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date shall be given pro
forma effect (as determined in good faith by the chief financial officer of
Amkor and acceptable to Agent) as if they had occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period shall be calculated without giving effect to clause (c) of the proviso
set forth in the definition of Consolidated Net Income, (b) the Consolidated
Cash Flow attributable to discontinued operations, as determined in accordance
with GAAP, and operations or businesses disposed of prior to the Calculation
Date, shall be excluded, (c) the Consolidated Interest Expense attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses disposed of prior to the Calculation Date, shall be excluded, but
only to the extent that the obligations giving rise to such Consolidated
Interest Expense will not be obligations of the specified Person or any of its
Restricted Subsidiaries following the Calculation Date, and (d) if any
Indebtedness bears a floating rate of interest, the interest expense on such
Indebtedness shall be calculated as if the rate in effect on the Calculation
Date had been the applicable rate for the entire period (taking into account any
Hedging Obligation applicable to such Indebtedness).




--------------------------------------------------------------------------------




Consolidated Net Assets – with respect to any specified Person as of any date,
the total assets of such Person as of such date less (a) the total liabilities
of such Person as of such date, (b) the amount of any Disqualified Stock as of
such date, and (c) any minority interests reflected on the balance sheet of such
Person as of such date.
Consolidated Net Income – with respect to any specified Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided that: (a) the Net Income of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
cash to the specified Person or a Restricted Subsidiary thereof (and if such Net
Income is a loss it shall be included only to the extent that such loss has been
funded with cash by the specified Person or a Restricted Subsidiary of the
specified Person), (b) the Net Income of any Restricted Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or other distributions has been legally waived, (c) the Net Income of any
Unrestricted Subsidiary shall be excluded if not distributed to the specified
Person or one of its Subsidiaries, (d) the cumulative effect of a change in
accounting principles shall be excluded, (e) non-cash compensation charges or
other non-cash expenses or charges arising from the grant or issuance or
repricing of stock, stock options or other equity-based awards to the directors,
officers and employees of Amkor and its Restricted Subsidiaries shall be
excluded, (f) any impairment charge or asset write-off under GAAP and the
amortization of intangibles arising under GAAP shall be excluded, (g) any
increase in amortization or depreciation or other non-cash charges resulting
from any application of purchase accounting in relation to any acquisition and
adjustments related to purchase accounting in connection with an acquisition,
including fair value measurements of acquired assets and liabilities in
accordance with GAAP, net of taxes, shall be excluded, (h) any unrealized gains
and losses related to fluctuations in currency exchange rates for such period
shall be excluded, and (j) any gains and losses from any early extinguishment of
Indebtedness shall be excluded.
Contingent Obligation – any obligation of a Person arising from a guaranty,
indemnity, or other assurance of payment or performance of any Indebtedness,
lease, dividend, or other obligation (as used in this definition, “primary
obligations”) of another obligor (as used in this definition, “primary obligor”)
in any manner including any obligation of such Person under any (a) guaranty,
endorsement, co-making, or sale with recourse of an obligation of a primary
obligor, (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement, and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth, or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
Continuing Directors – as of any date of determination, any member of the board
of directors of Amkor who (a) was a member of such board of directors on the
Closing Date or (b) was nominated




--------------------------------------------------------------------------------




for election or elected to such board of directors with the approval of a
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.
Convertible Senior Subordinated Notes - Amkor’s 2.50% Convertible Senior
Subordinated Notes due 2011, issued pursuant to the Convertible Senior
Subordinated Notes (2011) Indenture, and Amkor’s 6.00% Convertible Senior
Subordinated Notes due 2014 issued pursuant to the Convertible Senior
Subordinated Notes (2014) Indenture.
Convertible Senior Subordinated Notes Indentures - the Convertible Senior
Subordinated Notes (2011) Indenture and the Convertible Senior Subordinated
Notes (2014) Indenture.
Convertible Senior Subordinated Notes (2011) Indenture - that certain Indenture
between Amkor and U.S. Bank National Association, as Trustee, dated as of May
26, 2006, as such Indenture may be amended or supplemented from time to time,
relating to Amkor’s 2.50% Convertible Senior Subordinated Notes due May 15,
2011.
Convertible Senior Subordinated Notes (2014) Indenture - that certain Indenture
between Amkor and U.S. Bank National Association, as Trustee, dated as of April
1, 2009, as such Indenture may be amended or supplemented from time to time,
relating to Amkor’s 6.00% Convertible Senior Subordinated Notes due April 15,
2014.
Convertible Subordinated Notes – Amkor’s 6¼% Convertible Subordinated Notes due
2013, issued pursuant to the Convertible Subordinated Notes (2013) Indenture.
Convertible Subordinated Notes Indenture – the Convertible Subordinated Notes
(2013) Indenture.
Convertible Subordinated Notes (2013) Indenture – that certain Indenture between
Amkor and U.S. Bank National Association as Trustee, dated as of November 18,
2005, as such Indenture may be amended or supplemented from time to time,
relating to Amkor’s 6¼% Convertible Subordinated Notes due December 1, 2013.
Copyright Security Agreement – each copyright security agreement pursuant to
which an Obligor grants to the Agent, for the benefit of the Secured Parties, a
Lien on such Obligor’s interests in copyrights, as security for the Obligations.
Credit Facilities – with respect to Amkor or any Subsidiary, one or more debt
facilities or commercial paper facilities with banks or other institutional
lenders providing for revolving credit loans, term loans, notes, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.
CWA – the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Default – an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
Defaulting Lender – any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days
(unless such Lender notifies the Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default or Event of Default) shall be specifically indentified in
such writing), (b) has




--------------------------------------------------------------------------------




notified Agent or any Borrower that such Lender does not intend to comply with
its funding obligations hereunder or under any other credit facility, or has
made a public statement to that effect (unless such Lender notifies the Agent
and the Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default or Event of Default)
shall be specifically indentified in such writing), (c) has failed, within three
Business Days following request by Agent or any Borrower, to confirm in a manner
satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder (provided that, subject to Section 4.2.3, such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of written confirmation thereof by the Agent and the Borrower) or (d)
has, or has a direct or indirect parent company that has, become the subject of
an Insolvency Proceeding (including reorganization, liquidation, or appointment
of a receiver, custodian, administrator or similar Person by the Federal Deposit
Insurance Corporation or any other regulatory authority); provided however, that
a Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority's ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender's agreements.
Default Rate – for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00%, plus the interest rate otherwise applicable
thereto.
Deposit Account – as defined in the UCC.
Deposit Account Control Agreements – an agreement (a) in form and substance
satisfactory to the Agent, (b) between the Agent and a depository institution
which maintains a Deposit Account for a Borrower, and (c) which establishes
control of such Deposit Account for purposes of perfection of the Agent’s Lien
in such Deposit Account and the funds held therein.
Designated Account – a deposit account of the Borrowers established with the
Agent or an Affiliate of the Agent, into which the Agent shall fund Revolving
Loans hereunder.
Designated Jurisdiction – a country or territory that is the subject of a
Sanction.
Disqualified Stock – any Equity Interest that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the Termination
Date. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require Amkor to repurchase such Equity Interest upon the occurrence of a
change of control or an asset sale shall not constitute Disqualified Stock if
the terms of such Equity Interest provide that Amkor may not repurchase or
redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 10.2.2.
Distribution – (a) any declaration or payment of a distribution, interest, or
dividend on any Equity Interest (other than payment-in-kind); (b) any
distribution, advance, or repayment of Indebtedness to a holder of Equity
Interests; or (c) any purchase, redemption, or other acquisition or retirement
for value of any Equity Interest.
Document – as defined in the UCC.




--------------------------------------------------------------------------------




Documentation Agent – Wells Fargo Bank, N.A., a national banking association.
Dollars – lawful money of the United States.
Domestic Subsidiary – a Restricted Subsidiary that is (a) formed under the laws
of the United States or a state or territory thereof or (b) as of the date of
determination, treated as a domestic entity or a partnership or a division of a
domestic entity for United States federal income tax purposes, and, in either
case, is not owned, directly or indirectly, by an entity that is not described
in clause (a) or clause (b) preceding.
Dominion Account – a special account established by the Borrowers at Bank of
America or another bank acceptable to the Agent, over which, subject to the
terms of Section 8.2.4, the Agent has exclusive control for withdrawal purposes.
Eligible Account – an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by the Agent, in its reasonable credit judgment, to be
an Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date, (b) 50.0% or
more of the Accounts owing by the Account Debtor are not Eligible Accounts or
Eligible Foreign Accounts under any other provision of this definition or the
definition of Eligible Foreign Accounts, (c) when aggregated with other Accounts
owing by the Account Debtor and its Affiliates, it exceeds (i) in the case of
each of International Business Machines Corp., Intel Corporation or Qualcomm
Incorporated (in each case, together with their respective subsidiaries), 25.0%
of the aggregate Eligible Accounts and Eligible Foreign Accounts and (ii) in the
case of any other Account Debtor, 15.0% of the aggregate Eligible Accounts and
Eligible Foreign Accounts (or, in either such case, (A) such higher percentage
with the consent of the Requisite Lenders or (B) lesser percent as the Agent may
determine in its discretion, as the Agent may establish for any such Account
Debtor and its Affiliates from time to time), (d) it does not conform with a
covenant or representation herein, (e) it is owing by a creditor or supplier, or
is otherwise subject to a offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit, or allowance (but
ineligibility shall be limited to the amount thereof), (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor, or the Account
Debtor has failed, has suspended, or ceased doing business, is liquidating,
dissolving, or winding up its affairs, or is not Solvent, or is subject to any
Sanction or on any specially designated nationals list maintained by OFAC or the
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process, (g) the Account Debtor is organized or has its
principal offices or assets outside the United States, (h) it is owing by a
Government Authority, (i) it is not subject to a duly perfected, first priority
Lien in favor of the Agent, or is subject to any other Lien (except a Permitted
Accounts Lien), (j) (i) the goods giving rise to it have not been delivered to
and accepted by the Account Debtor, or (ii) the services giving rise to it have
not been accepted by the Account Debtor or it otherwise does not represent a
final sale, unless, (A) in the case of clause (j)(i) preceding, the Account
Debtor on such Account has instructed such Borrower in writing to deliver such
goods to a designated area at or near such Borrower’s facility or otherwise
store such goods for the account of such Account Debtor and has agreed, pursuant
to the terms of the quotation or purchase order for such Account or by separate
agreement, that such delivery or storage constitutes delivery of such goods by
such Borrower, or (B) in the case of clause (j)(ii) preceding, such Borrower has
delivered to the Agent a written agreement signed by the Account Debtor on such
Account authorizing such Borrower to bill for such goods or services, agreeing
to pay the invoice for such billing and agreeing not to assert claims or
defenses to payment thereof that might arise with respect to any assembly, test
or other services performed or to be performed by a Borrower or any Affiliate of
a Borrower with respect to such goods after the time of such billing and prior
to the time of final shipment to the Account Debtor, in any such case in form
and substance satisfactory to the Agent,




--------------------------------------------------------------------------------




(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment, (l) its payment has been extended, the Account Debtor has
made a partial payment, or it arises from a sale on a cash-on-delivery basis,
(m) it arises from a sale to an Affiliate, or from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, unless, in the case of any such bill-and-hold
arrangement, the Account Debtor on such Account has instructed such Borrower to
deliver such goods to a designated area at or near such Borrower’s facility or
otherwise store such goods for the account of such Account Debtor and has
agreed, in the purchase order for such Account or by separate agreement, that
such delivery or storage constitutes delivery of such goods by such Borrower, in
any such case in form and substance satisfactory to the Agent, (n) it represents
a progress billing or retainage, unless, in the case of a progress billing
arrangement, such Borrower has delivered to the Agent a written agreement signed
by the Account Debtor on such Account authorizing such Borrower to progress bill
for such goods or services, agreeing to pay the invoice for such billing and
agreeing not to assert claims or defenses to payment thereof, in any such case
in form and substance satisfactory to the Agent, (o) it includes a billing for
interest, fees, or late charges, but ineligibility shall be limited to the
extent of such billing, or (p) it arises from a retail sale to a Person who is
purchasing for personal, family, or household purposes.
Eligible Assignee – a Person that is (a) a Lender, a United States-based
Affiliate of a Lender, or an Approved Fund, (b) any other financial institution
approved by the Agent and the Borrower Agent (which approval by the Borrower
Agent shall not be unreasonably withheld or delayed, and shall be deemed given
if no objection is made within two Business Days after notice of the proposed
assignment), that is organized under the laws of the United States or any state
or district thereof, has total assets in excess of $5,000,000,000, extends
asset-based lending facilities in its ordinary course of business, and whose
becoming an assignee would not constitute a prohibited transaction under Section
4975 of the Code or any other Applicable Law, and (c) during any Event of
Default, any Person acceptable to the Agent in its discretion.
Eligible Foreign Account – an Account owing to a Borrower from an Account Debtor
that is organized or has its principal offices or assets outside the United
States, that (a) arises in the Ordinary Course of Business from the sale of
goods or rendition of services, (b) is payable in Dollars, (c) is owing from an
Account Debtor listed on Schedule 1.1B or is owing from an Account Debtor
acceptable to the Agent and the Requisite Lenders, each in their discretion, (d)
meets all of the requirements in clause (a) through clause (p) of the definition
of Eligible Accounts other than clause (g) thereof, and (e) is deemed by the
Agent in its reasonable credit judgment to be an Eligible Foreign Account;
provided that, (a) the aggregate amount of Accounts owing from the Account
Debtors specified in Part II of Schedule 1.1B or any of their respective
Affiliates, when aggregated with other Accounts owing by such Account Debtors
and their respective Affiliates, which exceed 35.0% of the sum of all Eligible
Accounts and Eligible Foreign Accounts shall not be Eligible Foreign Accounts,
and (b) in any event, without the consent of the Agent and the Requisite
Lenders, each in their discretion, any such Accounts owing from the Account
Debtors specified in Schedule 1.1B, or any of their respective Affiliates, which
when aggregated with other Accounts owing by such Account Debtors and their
respective Affiliates exceed 10.0% of the sum of Eligible Accounts and Eligible
Foreign Accounts, shall not be Eligible Foreign Accounts.
Enforcement Action – any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
Environmental Laws – all Applicable Laws (including all programs, permits, and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety




--------------------------------------------------------------------------------




and health, to the extent regulated by OSHA) or the protection or pollution of
the environment, including CERCLA, RCRA, and CWA.
Environmental Notice – any written notice from any Governmental Authority of any
possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, environmental pollution or
hazardous materials, including any complaint, summons, citation, order, claim,
demand or request for correction, remediation, or otherwise.
Environmental Release – a release as defined in CERCLA or under any other
Environmental Law.
Equipment – as defined in the UCC, including all machinery, apparatus,
equipment, fittings, furniture, fixtures, motor vehicles, and other tangible
personal Property (other than Inventory), and all parts, accessories, and
special tools therefor, and accessions thereto.
Equity Interest – the interest of any (a) shareholder in a corporation, (b)
partner in a partnership (whether general, limited, limited liability, or joint
venture), (c) member in a limited liability company, (d) any Person holding
warrants, options, or other rights to acquire any equity security or ownership
interest (but excluding any debt security that is convertible into, or
exchangeable for, any equity security or ownership interest), or (e) other
Person having any other form of equity security or ownership interest that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
ERISA – the Employee Retirement Income Security Act of 1974.
ERISA Affiliate - any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event - (a) a Reportable Event with respect to a Pension Plan, (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan or
receipt by an Obligor or ERISA Affiliate of notification that a Multiemployer
Plan is in reorganization under Title IV of ERISA, (d) filing of a notice of
intent to terminate a Pension Plan under Section 4041 of ERISA or the
termination or treatment of an amendment as a termination of a Multiemployer
Plan under Section 4041A of ERISA, or the institution of proceedings by the PBGC
to terminate a Pension Plan under Section 4042 of ERISA, (e) determination that
any Pension Plan is considered an at-risk plan under Section 430 of the Code or
Section 303 of ERISA or receipt by an Obligor or ERISA Affiliate of notification
that any Multiemployer Plan is in critical or endangered status under Section
432 of the Code or Section 305 of ERISA, (f) an event or condition that
constitutes grounds under Section 4042 of ERISA for termination of, or
appointment of a trustee to administer, any Pension Plan, (g) imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate or
(h) failure by an Obligor or ERISA Affiliate to meet all minimum funding
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or to make a required contribution to a Multiemployer
Plan.
Event of Default – as defined in Section 11.1.




--------------------------------------------------------------------------------




Exchange Act – the Securities Exchange Act of 1934.
Excluded Domestic Subsidiaries – Guardian Assets, Inc., a Delaware corporation,
Amkor Technology Limited, a company organized under the laws of the Cayman
Islands, and Amkor Worldwide Services LLC, a Delaware limited liability company.
Excluded Swap Obligation - with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes - (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes, (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Revovling Loan or Revolving Commitment pursuant to a law in
effect when the Lender acquires such interest (except pursuant to an assignment
request by the Borrower Agent under Section 12.10) or changes its Lending
Office, unless the Taxes were payable to its assignor immediately prior to such
assignment or to the Lender immediately prior to its change in Lending Office,
(c) Taxes attributable to a Recipient’s failure to comply with Section 5.10 and
(d) U.S. federal withholding Taxes imposed pursuant to FATCA.
Existing Indebtedness – Indebtedness of Amkor and its Restricted Subsidiaries in
existence on the date of this Agreement, until such amounts are repaid.
Extraordinary Expenses – all costs, expenses, or advances that the Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral, (b) any action, arbitration, or other
proceeding (whether instituted by or against the Agent, any Lender, any Obligor,
any representative of creditors of an Obligor, or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority, or
avoidability of the Agent’s Liens with respect to any Collateral), any Loan
Documents, or the validity, allowance, or amount of any Obligations, including
any lender liability or other Claims asserted against the Agent or any Lender,
(c) the exercise, protection, or enforcement of any rights or remedies of the
Agent in, or the monitoring of, any Insolvency Proceeding, (d) settlement or
satisfaction of any taxes, charges, or Liens with respect to any Collateral, (e)
any Enforcement Action, (f) negotiation and documentation of any modification,
waiver, workout, restructuring, or forbearance with respect to any Loan
Documents or Obligations, or (g) Protective Advances. Such costs, expenses, and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.




--------------------------------------------------------------------------------




FATCA – Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
Federal Funds Rate – a fluctuating interest rate per annum equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System arranged by federal funds brokers, as published for
the applicable day (or, if not a Business Day, for the preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published,
the average of the quotations for such day on such transactions as determined by
the Agent.
Fee Letters – (a) (i) the fee letter agreement, dated as of the Closing Date,
among the Agent, the Borrowers and Bank of America and (ii) each of the fee
letter agreements, dated as of the Closing Date, among the Agent, the Borrowers
and each of the other Lenders, respectively, and (b)(i) the fee letter
agreement, dated as of the First Amendment Date, among the Agent, the Borrowers
and Bank of America and (ii) each of the fee letter agreements, dated as of the
First Amendment Date, among the Agent, the Borrowers and each of the other
Lenders, respectively.
First Amendment Date – December 24, 2014.
Fiscal Quarter – each period of three months, the first of such periods
commencing on the first day of a Fiscal Year.
Fiscal Year – the fiscal year of the Borrowers and the Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.
Fixed Charge Coverage Ratio - with respect to any specified Person for any
period, the ratio of (a) an amount equal to Consolidated Cash Flow minus an
amount equal to any extraordinary gain minus any net gain realized in connection
with an Asset Sale minus any net gain realized in connection with prepayment,
retirement or cancellation of Indebtedness, in each case to the extent any such
gains were included in computing Consolidated Net Income but not excluded in
computing Consolidated Cash Flow, to (b) Fixed Charges, in each case determined
for such period for such Person.
Fixed Charges – the sum of (a) Capital Expenditures, (b) interest expense (other
than payment-in-kind), (c) cash taxes, (d) scheduled principal payments made on
Borrowed Money, other than payments (i) made with proceeds of Permitted
Refinancing Indebtedness, or (ii) with respect to which Borrower has established
a cash account pursuant to a Dominion Account at Bank of America or an
additional reserve against the Borrowing Base in an amount equal to the amount
of such payment, and (e) Distributions made to the extent permitted by this
Agreement.


FLSA – the Fair Labor Standards Act of 1938.
Foreign Lender – any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
Foreign Plan – any employee benefit plan or arrangement maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States, or any employee benefit plan or arrangement mandated by a
government other than the United States for employees of any Obligor or
Subsidiary.
Foreign Subsidiary – a Subsidiary of Amkor that is not a Domestic Subsidiary.




--------------------------------------------------------------------------------




Fronting Exposure - a Defaulting Lender’s interest in LC Obligations, Agent
Advances and Protective Advances, except to the extent Cash Collateralized by
the Defaulting Lender or allocated to other Lenders hereunder.
Full Payment – with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including all interest, fees, and other charges under any
Loan Documents and including those accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding), (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof,
and (c) a release of any Claims of the Obligors against the Agent, the Lenders,
and the Issuing Bank arising on or before the payment date. The Revolving Loans
shall not be deemed to have been paid in full until the Revolving Commitments
have expired or been terminated.
GAAP – generally accepted accounting principles in the United States in effect
from time to time.
General Intangibles – as defined in the UCC, including choses in action, causes
of action, contract rights, company or other business records, inventions,
blueprints, designs, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, service marks, goodwill, brand names,
copyrights, registrations, licenses, franchises, customer lists, permits, tax
refund claims, computer programs, operational manuals, internet addresses and
domain names, insurance refunds and premium rebates, all rights to
indemnification, and all other intangible Property of any kind.
Goods – as defined in the UCC.
Governmental Approvals – all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority - any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).
Guarantee – a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.
Guarantor Payment – as defined in Section 5.11.3.
Guarantor – each Person who guarantees payment or performance of any
Obligations.
Guaranty – each guaranty agreement executed by a Guarantor in favor of the
Agent.
Hedging Agreement – a “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Hedging Obligations – with respect to any Person, the indebtedness, liabilities,
and obligations of such Person under Hedging Agreement.
Indebtedness – with respect to any Person, any indebtedness of such Person,
including Contingent Obligations, in respect of (a) borrowed money, (b) bonds,
notes, debentures, or similar




--------------------------------------------------------------------------------




instruments or letters of credit (or reimbursement agreements in respect
thereof), (c) banker’s acceptances, (d) Capital Lease Obligations, (e) the
balance deferred and unpaid of the purchase price of any property, except any
such balance that constitutes an accrued expense or trade payable, and (f)
Hedging Obligations, if and to the extent any of such indebtedness (other than
letters of credit and Hedging Obligations) would appear as a liability on a
balance sheet of the specified Person prepared in accordance with GAAP. With
respect to the Borrowers, all Obligations, other than Bank Product Debt not
covered by clause (a) through clause (f) preceding, shall be included in the
term “Indebtedness”. In addition, the term “Indebtedness” includes all
Indebtedness of others secured by a Lien on any asset of the specified Person
(whether or not such Indebtedness is assumed by the specified Person measured as
the lesser of the fair market value of the assets of such Person so secured or
the amount of such Indebtedness) and, to the extent not otherwise included, the
Guarantee by such Person of any Indebtedness of any other Person. The amount of
any Indebtedness outstanding as of any date shall be the accreted value thereof,
in the case of any Indebtedness issued with original issue discount. In
addition, the amount of any Indebtedness shall also include the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock or, with respect to any Restricted
Subsidiary of Amkor, any preferred stock of such Restricted Subsidiary.
Increase Effective Date – as defined in Section 2.1.7.
Indemnified Taxes – (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation and (b) to the extent not otherwise described in
clause (a) preceding, Other Taxes.
Indemnitees – the Agent Indemnitees, the Lender Indemnitees, the Issuing Bank
Indemnitees, and the Bank of America Indemnitees.
Indentures – Senior Notes Indentures, the Convertible Senior Subordinated Notes
Indentures and the Convertible Subordinated Notes Indenture.
Insolvency Proceeding – any case or proceeding commenced by or against a Person
under any state, federal, or foreign law for, or any agreement of such Person
to, (a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief, or debt adjustment law, (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator, or other custodian
for such Person or any part of its Property, or (c) an assignment or trust
mortgage for the benefit of creditors.
Instrument – as defined in the UCC.
Insurance Assignment – each collateral assignment of insurance pursuant to which
an Obligor assigns to the Agent, for the benefit of the Secured Parties, such
Obligor’s rights under business interruption or other insurance policies as the
Agent deems appropriate, as security for the Obligations.
Intellectual Property – (a) all intellectual and similar Property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software, and databases; (b)
all embodiments or fixations thereof and all related documentation,
registrations, and franchises; (c) all books and records describing or used in
connection with the foregoing; and (d) all licenses or other rights to use any
of the foregoing.




--------------------------------------------------------------------------------




Intellectual Property Claim – any claim or assertion (whether in writing, by
suit, or otherwise) that a Borrower’s or a Subsidiary’s ownership, use,
marketing, sale, or distribution of any Inventory, Equipment, Intellectual
Property, or other Property violates another Person’s Intellectual Property.
Interest Period – as defined in Section 3.1.3.
Inventory – as defined in the UCC, including (a) all goods intended for sale,
lease, display, or demonstration, (b) all work in process, and (c) all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease, or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).
Investments – with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of direct or indirect loans
(including Guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding payroll, commission, travel, and similar advances to
directors, officers, employees and the like made in the ordinary course of
business and accounts receivable or trade credit in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all cash payments that are
or would be classified as investments on a balance sheet prepared in accordance
with GAAP. If Amkor or any Restricted Subsidiary of Amkor sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of Amkor such that, after giving effect to any such sale or disposition, such
Person is no longer a Restricted Subsidiary of Amkor, Amkor shall be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Equity Interests of such Restricted Subsidiary not sold
or disposed of in an amount determined as provided in Section 10.2.2.
Investment Property – as defined in the UCC, including all securities (whether
certificated or uncertificated), security entitlements, securities accounts,
commodity contracts, and commodity accounts.
Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.3.4.
Issuing Bank Indemnitees – the Issuing Bank and its officers, directors,
employees, Affiliates, agents, and attorneys.
LC Application – an application by the Borrower Agent to the Issuing Bank for
issuance of a Letter of Credit, in form and substance satisfactory to the
Issuing Bank.
LC Conditions – the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed $25,000,000, no
Overadvance exists and, if no Revolving Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from the date of issuance and (ii)
at least 20 Business Days prior to the Termination Date; (d) the Letter of
Credit and payments thereunder are denominated in Dollars; and (e) the form of
the proposed Letter of Credit is satisfactory to the Agent and the Issuing Bank
in their discretion.
LC Documents – all documents, instruments, and agreements (including LC Requests
and LC Applications) delivered by the Borrowers or any other Person to the
Issuing Bank or the Agent in connection with issuance, amendment, or renewal of,
or payment under, any Letter of Credit.




--------------------------------------------------------------------------------




LC Obligations – the sum (without duplication) of (a) all amounts owing by the
Borrowers for any drawings under Letters of Credit, (b) the aggregate undrawn
amount of all outstanding Letters of Credit, and (c) all fees and other amounts
owing with respect to Letters of Credit.
LC Request – a Letter of Credit Request from the Borrowers to the Issuing Bank
in form acceptable to the Issuing Bank in its discretion.
LC Reserve – the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized and (b) if no Event of Default exists, those
constituting charges owing solely to the Issuing Bank.
Lender Indemnitees – the Lenders and their officers, directors, employees,
Affiliates, agents, and attorneys.
Lenders – as defined in the introductory paragraph of this Agreement, including
the Agent in its capacity as a provider of Agent Advances and any other Person
who hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.
Lending Office - the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
Letter of Credit – any standby letter of credit issued by the Issuing Bank for
the account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum, or similar form of credit support issued by the Agent or the Issuing
Bank for the benefit of a Borrower. “Letter of Credit” includes, without
limitation, any Original Letter of Credit.
Letter-of-Credit Right – as defined in the UCC.
LIBOR – for any Interest Period with respect to a LIBOR Revolving Loan, the per
annum rate of interest (rounded up to the nearest 1/8th of 1% and in no event
less than zero) determined by Agent at or about 11:00 a.m. (London time) two
Business Days prior to commencement of such Intersest Period, for a term
equivalent to such Interest Period, equal to the London Interbank Offered Rate,
or comparable or successor rate approved by Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice.
LIBOR Loan - each set of LIBOR Revolving Loans having a common length and
commencement of Interest Period.
LIBOR Revolving Loan - a Revolving Loan that bears interest based on LIBOR.
License – any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution, or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor – any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien – any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute, or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and




--------------------------------------------------------------------------------




encumbrances affecting Property; provided, that the term “Lien” shall not
include the interest of a lessor in Property that is leased pursuant to a lease
that is classified as an operating lease in accordance with GAAP.
Lien Waiver – an agreement, in form and substance satisfactory to the Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit the Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral, (b) for any Inventory held
by a warehouseman, processor, or freight forwarder, such Person waives or
subordinates any Lien it may have on the Inventory, agrees to hold any Documents
in its possession relating to the Inventory as agent for the Agent, and agrees
to deliver the Inventory to the Agent upon request, (c) for any Collateral held
by a bailee, such bailee acknowledges the Agent’s Lien, waives or subordinates
any Lien such bailee may have on the Collateral, and agrees to deliver the
Collateral to the Agent upon request, and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to the Agent the
right, vis-à-vis such Licensor, to enforce the Agent’s Liens with respect to the
Collateral, including the right to dispose of the Collateral with the benefit of
the Intellectual Property, whether or not a default exists under any applicable
License.
Loan Account – the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents – this Agreement, the Other Agreements, and the Security
Documents.
Margin Stock – as defined in Regulation U of the Board of Governors.
Material Adverse Effect – the effect of any event or circumstance that, taken
alone or in conjunction with other related events or circumstances, has a
material adverse effect on (a) the business, operations, Properties, or
condition (financial or otherwise) of any Obligor, on the value of any material
Collateral, on the enforceability of any Loan Documents, or on the validity or
priority of the Agent’s Liens on any Collateral, (b) the ability of any Obligor
to perform any obligations under the Loan Documents, including repayment of any
Obligations, or (c) the ability of the Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.
Material Contract – any agreement or arrangement to which a Borrower is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Obligor, including the Securities
Act of 1933, (b) for which breach, termination, nonperformance, or failure to
renew could reasonably be expected to have a Material Adverse Effect or (c) that
relates to the Senior Notes, the Convertible Senior Subordinated Notes, the
Convertible Subordinated Notes, or any other Indebtedness of such Obligor in
excess of $10,000,000.
Moody’s – Moody’s Investors Services, Inc., and any successor thereto.
Multiemployer Plan - any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Income – with respect to any Person, the net income (or loss) of such Person
and its Restricted Subsidiaries, determined in accordance with GAAP and before
any reduction in respect of preferred stock dividends, excluding, however: (a)
any gain (but not loss), together with any related provision for taxes on such
gain (but not loss), realized in connection with (i) any Asset Sale or (ii) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries, (b) any




--------------------------------------------------------------------------------




extraordinary gain (but not loss), together with any related provision for taxes
on such extraordinary gain (but not loss), (c) any gain or loss relating to
foreign currency translation or exchange, and (d) any income or loss related to
any discontinued operation.
Net Proceeds – the aggregate cash proceeds received by Amkor or any of its
Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting, and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof, in each
case after taking into account (a) any available tax credits or deductions and
any tax sharing arrangements, (b) amounts required to be applied to the
repayment of Indebtedness, other than the Obligations, secured by a Lien on the
asset or assets that were the subject of such Asset Sale, (c) any reserve for
adjustment in respect of the sale price of such asset or assets disposed of
established in accordance with GAAP, (d) any reserve against liabilities
associated with the asset or assets disposed of and retained by Amkor or any of
its Restricted Subsidiaries established in accordance with GAAP and (e) all
distributions and other payments required to be made to third party interest
holders in Subsidiaries or joint ventures as a result of such Asset Sale.
Non-Recourse Debt – Indebtedness (a) as to which neither Amkor nor any of its
Restricted Subsidiaries (i) provides credit support of any kind (including any
obligation that would constitute Indebtedness) or (ii) is directly or indirectly
liable as a guarantor or otherwise, other than in the form of a Lien on the
Equity Interests of an Unrestricted Subsidiary held by Amkor or any Restricted
Subsidiary in favor of any holder of Non-Recourse Debt of such Unrestricted
Subsidiary, (b) no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit, upon notice, lapse of time, or both, any holder of any
other Indebtedness (other than the Obligations) of Amkor or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity,
and (c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of Amkor or any of its Restricted
Subsidiaries (other than against the Equity Interests of such Unrestricted
Subsidiary, if any).
Notes – each Revolving Note or other promissory note executed by the Borrowers
to evidence any Obligations.
Notice of Borrowing – a Notice of Borrowing to be submitted by the Borrower
Agent to request the funding of a Borrowing of Revolving Loans, either
electronically according to such procedures as may be established by the Agent
or in the form of Exhibit B.
Notice of Conversion/Continuation – a Notice of Conversion/Continuation to be
submitted by the Borrower Agent to request a conversion or continuation of any
Revolving Loans as LIBOR Revolving Loans, either electronically according to
such procedures as may be established by the Agent or in the form of Exhibit C.
Obligations – all (a) principal of and premium, if any, on the Revolving Loans,
(b) LC Obligations and other obligations of the Obligors with respect to Letters
of Credit, (c) interest, expenses, fees, and other sums payable by the Obligors
under the Loan Documents, (d) obligations of the Obligors under any indemnity
for Claims, (e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other
Indebtedness, obligations, and liabilities of any kind owing by the Obligors
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of




--------------------------------------------------------------------------------




credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification, or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several
Obligor –Borrower, and each Guarantor or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of the Agent on such
Guarantor’s or other Person’s assets to secure any Obligations.
OFAC – Office of Foreign Assets Control of the U.S. Treasury Department.
Officer – with respect to any Person, the chairman of the board, the chief
executive officer, the president, the chief operating officer, the chief
financial officer, the treasurer, any assistant treasurer, the controller, the
secretary, or any vice president of such Person.
Officers’ Certificate – a certificate signed on behalf of Amkor by two Officers
of Amkor, one of whom must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of Amkor,
in form and substance satisfactory to the Agent.
Ordinary Course of Business – the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith (and not
for the purpose of evading any provision of a Loan Document).
Organic Documents – with respect to any Person, its charter, certificate, or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
Original Letters of Credit – the “Letters of Credit” as defined by and issued
under the Original Loan and Security Agreement and that are outstanding on the
Closing Date and listed on Exhibit G.
Original Loan and Security Agreement – the certain Amended and Restated Loan and
Security Agreement dated as of April 16, 2009, among Amkor and its Subsidiaries
party thereto, and the Agent and the “Lenders” (as defined therein) party
thereto, as amended by the First Amendment to Amended and Restated Loan and
Security Agreement dated as of September 10, 2010.
Original Loan Documents – the “Loan Documents” as defined by the Original Loan
and Security Agreement.
Original Obligations – the “Obligations” as defined by the Original Loan and
Security Agreement and which are outstanding on the Closing Date.
Original Security Documents – the “Security Documents” as defined in and
executed in connection with the Original Loan and Security Agreement, and any
other security agreement, pledge, mortgage or other agreement pursuant to which
a Lien is granted to secure the Original Obligations in connection with the
Original Loan and Security Agreement.
OSHA – the Occupational Safety and Hazard Act of 1970.
Other Agreement – each Note, LC Document, Fee Letters, Lien Waiver, Borrowing
Base Certificate, Compliance Certificate, financial statement, or report
delivered hereunder, or any other document, instrument, or agreement (other than
this Agreement or a Security Document) now or




--------------------------------------------------------------------------------




hereafter delivered by an Obligor or other Person to the Agent or a Lender in
connection with any transactions contemplated by the Loan Documents.
Other Connection Taxes - Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or enforced any Revolving Loan or Loan Document or sold or assigned an interest
in any Loan or Loan Document).
Other Taxes - all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to clause (c)
of Section 13.4).
Overadvance – as defined in Section 2.1.5.
Overadvance Loan – a Base Rate Revolving Loan made when an Overadvance exists or
is caused by the funding thereof.
Participant – as defined in Section 13.2.
Participant Register – as defined in Section 13.2.4.
Patent Security Agreement – each patent security agreement pursuant to which an
Obligor grants to the Agent, for the benefit of the Secured Parties, a Lien on
such Obligor’s interests in patents, as security for the Obligations.
Patriot Act – the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Intangible – as defined in the UCC.
Payment Item – each check, draft, or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
PBGC - the U.S. Pension Benefit Guaranty Corporation.
Pension Funding Rules - Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412 and 430 of the Code and Sections 302
and 303 of ERISA.
Pension Plan - any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.
Permitted Accounts Liens – any of the following Liens: (a) Liens in favor of the
Agent; (b) Liens for Taxes not yet due or being Properly Contested; (c)
statutory Liens (other than Liens for Taxes or imposed under ERISA) arising in
the Ordinary Course of Business, but only if (i) payment




--------------------------------------------------------------------------------




of the obligations secured thereby is not yet due or is being Properly Contested
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary; and
(d) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 30 consecutive days or being Properly
Contested, and (ii) at all times junior to the Agent’s Liens.
Permitted Bank Debt – Indebtedness incurred by Amkor or any Restricted
Subsidiary pursuant to the Credit Facilities, any Receivables Program, any
indenture, or one or more other term loan and/or revolving credit or commercial
paper facilities (including any letter of credit subfacilities) entered into
with commercial banks and/or institutional lenders, and any replacement,
extension, renewal, refinancing or refunding thereof, but excluding the
Obligations.
Permitted Business – the business of Amkor and its Subsidiaries, taken as a
whole, operated in a manner consistent with past operations, and any business
that is reasonably related thereto or supplements such business or is a
reasonable extension thereof.
Permitted Debt – as defined in Section 10.2.4(b).
Permitted Holder – each of (a) James J. Kim and his estate, spouse, siblings,
ancestors, heirs, and lineal descendants, and spouses of any such persons, the
legal representatives of any of the foregoing, and the trustee of any bona fide
trust of which one or more of the foregoing are the principal beneficiaries or
the grantors, (b) any other Person that is controlled by any of the foregoing or
(c) any group (as such term is used in Section 13(d) and 14(d) of the Exchange
Act) that is controlled by any of the persons referred to in the immediately
preceding clauses (a) and (b), so long as (1) each member of such group has
voting rights approximately proportional to the percentage of ownership
interests held or acquired by it (or, in the case of members who are persons
referred to in the immediately preceding clauses (a) and (b), such members
collectively have voting rights that are approximately proportional to all
interests owned by such persons in the aggregate) and (2) no Person or group
(other than the Permitted Holders specified in clauses (a) and (b) above)
beneficially owns more than 50% (on a fully diluted basis) of the Voting Stock
held by such group.
Permitted Investments — (a) any Investment in Amkor or in a Restricted
Subsidiary, (b) any Investment in Cash Equivalents, (c) any Investment by Amkor
or any Restricted Subsidiary of Amkor in a Person, if as a result of such
Investment or in connection with the transaction pursuant to which such
Investment is made (i) such Person becomes a Restricted Subsidiary of Amkor, or
(ii) such Person is merged, consolidated, or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Amkor or a Restricted Subsidiary of Amkor and in each case any Investment held
by such Person not acquired in contemplation thereof, (d) any Investment made as
a result of the receipt of non-cash consideration from an Asset Sale that was
made pursuant to and in compliance with Section 10.2.5 hereof or any disposition
not constituting an Asset Sale, (e) any acquisition of assets (including Equity
Interests) solely in exchange for the issuance of Equity Interests (other than
Disqualified Stock) of Amkor, (f) any Investment in connection with Hedging
Obligations, (g) any Investments received (i) in satisfaction of judgments or
(ii) as payment on a claim made in connection with any bankruptcy, liquidation,
receivership, or other insolvency proceeding, (h) Investments in (i) prepaid
expenses and negotiable instruments held for collection, (ii) accounts
receivable arising in the Ordinary Course of Business (and Investments obtained
in exchange or settlement of accounts receivable for which Amkor or any
Restricted Subsidiary has determined that collection is not likely), and (iii)
lease, utility, and worker’s compensation, performance, and other similar
deposits arising in the Ordinary Course of Business, (i) any Strategic
Investment, provided that the aggregate amount of all Investments by Amkor and
any Restricted Subsidiaries in Strategic Investments shall not exceed the
greater of (x) $100,000,000




--------------------------------------------------------------------------------




or (y) 5% of Amkor’s consolidated total assets determined as of the date of the
last day of Amkor’s most recently ended Fiscal Quarter, (j) Investments
purchased or received in exchange for Permitted Investments existing as of the
Closing Date or made thereafter; provided that any additional consideration
provided by Amkor or any Restricted Subsidiary in such exchange shall not be
permitted pursuant to this clause (j); and provided, further, that such
purchased or exchanged Investments shall have a fair market value (as determined
by an Officer of Amkor unless such fair market value exceeds $25,000,000 in
which case, as determined by the board of directors) equal to or exceeding the
Permitted Investments exchanged therefor; provided, further, that,
notwithstanding the preceding, any extension of credit or advance by Amkor or
any of its Subsidiaries to a customer or supplier of Amkor or its Subsidiaries
in the ordinary course of business shall be a Permitted Investment, (k) (A)
accounts and chattel paper owing to Amkor or any Restricted Subsidiary of Amkor,
(B) endorsements for collection or deposit in the ordinary course of business,
(C) any extension of credit represented by a bank deposit other than a time
deposit; and (D) deposits set forth in clause (k) of the definition of Permitted
Liens, and (l) Guarantees otherwise permitted by the terms of this Agreement,
including Guarantees of Indebtedness, performance Guarantees and Guarantees of
operating leases or other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business. The amount of
Investments outstanding at any time pursuant to clause (i) above shall be
reduced by (A) the net reduction after the date of this Agreement in Investments
made after the date of this Agreement pursuant to such clause relating from
dividends, repayments of loans or advances or other transfers of property, net
cash proceeds realized on the sale of any such Investments and net cash proceeds
representing the return of capital, in each case to Amkor or any Restricted
Subsidiary in respect of any such Investment, less the cost of the disposition
of any such Investment, and (B) the portion (proportionate to Amkor’s equity
interest in such Unrestricted Subsidiary) of the fair market value of the net
assets of an Unrestricted Subsidiary that was designated after the date of this
Agreement as an Unrestricted Subsidiary at the time such Unrestricted Subsidiary
is designated a Restricted Subsidiary.
Permitted Liens – the following Liens on property of any Borrower (a) Liens on
the assets, excluding the Collateral, of any such Borrower securing Permitted
Bank Debt that was permitted by the terms of this Agreement to be incurred, (b)
Liens on the assets of any Foreign Subsidiary securing Indebtedness and other
obligations under Indebtedness of such Foreign Subsidiary that were permitted by
the terms of this Agreement to be incurred, (c) Liens in favor of Amkor or any
Restricted Subsidiary; provided that any such Lien on property of any Borrower
shall not extend to any Collateral, (d) Liens on property of a Person or any of
its Restricted Subsidiaries existing at the time such Person is merged with or
into or consolidated with any Borrower or Subsidiary; provided that such Liens
were not incurred in contemplation of such merger or consolidation and do not
extend to any assets which constitute Collateral, (e) Liens on property existing
at the time of acquisition thereof by any Borrower; provided that such Liens
were not incurred in contemplation of such acquisition and do not extend to any
assets which constitute Collateral, (f) Liens to secure the performance of
statutory obligations, letters of credit, surety or appeal bonds, performance
bonds, or other obligations of a like nature incurred in the Ordinary Course of
Business, (g) Liens to secure obligations in respect of Indebtedness (including
Capital Lease Obligations) permitted by Section 10.2.4(b)(iv) covering only the
assets acquired with such Indebtedness, including accessions, additions, parts,
attachments, improvements, fixtures, leasehold improvements, or proceeds, if
any, related thereto, (h) Liens existing on the effective date of any of the
Senior Notes Indentures, excluding Liens on Collateral, (i) Liens for taxes,
assessments, or governmental charges or claims that are not yet delinquent or
that are being Properly Contested, (j) Liens imposed by law or arising by
operation of law, including, landlords’, mechanics’, carriers’, warehousemen’s,
materialmen’s, suppliers’, and vendors’ Liens, Liens for master’s and crew’s
wages and other similar Liens, in each case which are incurred in the Ordinary
Course of Business for sums not yet delinquent or being Properly Contested, (k)
Liens incurred or pledges and deposits made in the Ordinary Course of Business
in connection with workers’ compensation and unemployment insurance, health,
disability




--------------------------------------------------------------------------------




or other employee benefits or property, casualty or liability insurance or self
insurance and other types of social security, (l) Liens to secure any extension,
renewal, refinancing, or refunding (or successive extensions, renewals,
refinancings, or refundings), in whole or in part, of any Indebtedness secured
by Liens referred to in clause (d), clause (e), clause (g), and clause (h) of
this definition; provided that such Liens do not extend to any other property of
any Borrower and the principal amount of the Indebtedness secured by such Lien
is not increased, (m) judgment Liens not giving rise to an Event of Default so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been initiated for the review of such judgment, decree, or order
shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired, (n) Liens on property of a
Borrower other than Collateral securing obligations of a Borrower under Hedging
Obligations permitted by Section 10.2.4(b)(vii) or any collateral for the
Indebtedness to which such Hedging Obligations relate, (p) Liens upon specific
items of inventory or other goods and proceeds securing such Borrower’s
obligations in respect of banker’s acceptances issued or credited for the
account of such Borrower to facilitate the purchase, shipment, or storage of
such inventory or goods, (q) Liens securing reimbursement obligations with
respect to commercial letters of credit, banker’s acceptances or other sureties
which encumber documents and other property relating to such letters of credit,
banker’s acceptances or other sureties and products and proceeds thereof, (r)
Liens arising out of consignment or similar arrangements for the sale of goods
in the Ordinary Course of Business, (s) Liens in favor of customs or revenue
authorities arising as a matter of law to secure payment of duties in connection
with the importation of goods, (t) Liens on property of a Borrower, other than
the Collateral, securing other Indebtedness not exceeding the greater of (A)
$200.0 million and (B) an amount equal to 7.5% of Amkor’s Total Tangible Assets
determined as of Amkor’s most recent fiscal quarter, at any time outstanding,
(u) Liens securing Permitted Refinancing Indebtedness, provided that such Liens
do not extend to any other property of such Borrower and the principal amount of
such Indebtedness secured by such Lien is not increased, (v) Liens on the Equity
Interests of Unrestricted Subsidiaries securing obligations of Unrestricted
Subsidiaries not otherwise prohibited by this Agreement, (w) survey exceptions,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real property that
were not incurred in connection with Indebtedness and that do not, individually
or in the aggregate, materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person, (x)
any provision for the retention of title to an asset by the vendor or transferor
of such asset (including any lessor) which transaction is otherwise permitted
under this Agreement, (y) leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business that do not (A) interfere in any
material respect with the business of Amkor or any of its Restricted
Subsidiaries or (B) secure any Indebtedness, (z) Liens (A) of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection or (B) in favor of a banking institution arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry, (aa) Liens
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes, (bb) Liens solely on any cash earnest
money deposits made by Amkor or any of its Restricted Subsidiaries in connection
with any letter of intent or purchase agreement permitted under this Agreement,
and (cc) Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases entered into in the
ordinary course of business, and (dd) the Liens specified in Schedule 1.1C.
Permitted Other Liens – the following Liens on property of any of Amkor’s
Subsidiaries which is not a Borrower (a) Liens on the assets of any such
Restricted Subsidiary securing Permitted Bank Debt that was permitted by the
terms of this Agreement to be incurred, (b) Liens on the assets of any Foreign
Subsidiary securing Indebtedness and other obligations under Indebtedness of
such Foreign Subsidiary that were permitted by the terms of this Agreement to be
incurred, (c) Liens in




--------------------------------------------------------------------------------




favor of Amkor or any Restricted Subsidiary, (d) Liens on property of a Person
existing at the time such Person is merged with or into or consolidated with any
Subsidiary of Amkor which is not a Borrower; provided that such Liens were not
incurred in contemplation of such merger or consolidation and do not extend to
any assets other than those of the Person merged into or consolidated with such
Subsidiary, (e) Liens on property existing at the time of acquisition thereof by
any Restricted Subsidiary of Amkor which is not a Borrower; provided that such
Liens were not incurred in contemplation of such acquisition, (f) Liens to
secure the performance of statutory obligations, surety or appeal bonds,
performance bonds, or other obligations of a like nature incurred in the
Ordinary Course of Business, (g) Liens to secure obligations in respect of
Indebtedness (including Capital Lease Obligations) permitted by Section
10.2.4(b)(iv) covering only the assets acquired with such Indebtedness,
including accessions, additions, parts, attachments, improvements, fixtures,
leasehold improvements, or proceeds, if any, related thereto, (h) Liens existing
on the effective date of any of the Senior Notes Indentures other than those
securing Permitted Bank Debt, (i) Liens securing obligations of a Restricted
Subsidiary of Amkor that is not a Borrower in respect of any Receivables
Program, (j) Liens for taxes, assessments, or governmental charges or claims
that are not yet delinquent or that are being Properly Contested, (k) Liens
imposed by law or arising by operation of law, including, landlords’,
mechanics’, carriers’, warehousemen’s, materialmen’s, suppliers’, and vendors’
Liens, Liens for master’s and crew’s wages and other similar Liens, in each case
which are incurred in the Ordinary Course of Business for sums not yet
delinquent or being Properly Contested, (l) Liens incurred or pledges and
deposits made in the Ordinary Course of Business in connection with workers’
compensation and unemployment insurance and other types of social security, (m)
Liens to secure any extension, renewal, refinancing, or refunding (or successive
extensions, renewals, refinancings, or refundings), in whole or in part, of any
Indebtedness secured by Liens referred to in clause (d), clause (e), clause (g),
and clause (h) of this definition; provided that such Liens do not extend to any
other property of any Restricted Subsidiary of Amkor and the principal amount of
the Indebtedness secured by such Lien is not increased, (n) judgment Liens not
giving rise to an Event of Default so long as such Lien is adequately bonded and
any appropriate legal proceedings that may have been initiated for the review of
such judgment, decree, or order shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired,
(o) Liens securing obligations of a Restricted Subsidiary of Amkor that is not a
Borrower under Hedging Obligations permitted by Section 10.2.4(b)(vii) or any
collateral for the Indebtedness to which such Hedging Obligations relate, (p)
Liens upon specific items of inventory or other goods and proceeds securing such
Restricted Subsidiary of Amkor’s which is not a Borrower obligations in respect
of banker’s acceptances issued or credited for the account of such Restricted
Subsidiary of Amkor which is not a Borrower to facilitate the purchase,
shipment, or storage of such inventory or goods, (q) Liens securing
reimbursement obligations with respect to commercial letters of credit which
encumber documents and other property relating to such letters of credit and
products and proceeds thereof, (r) Liens arising out of consignment or similar
arrangements for the sale of goods in the Ordinary Course of Business, (s) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods, (t) Liens
securing other Indebtedness not exceeding $25,000,000 at any time outstanding,
(u) Liens securing Permitted Refinancing Indebtedness, provided that such Liens
do not extend to any other property of such Restricted Subsidiary which is not a
Borrower and the principal amount of such Indebtedness secured by such Lien is
not increased, and (v) Liens on the Equity Interests of Unrestricted
Subsidiaries securing obligations of Unrestricted Subsidiaries not otherwise
prohibited by this Agreement.
Permitted Refinancing Indebtedness – any Indebtedness of Amkor or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease, discharge, or refund other
Indebtedness of Amkor or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that: (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the




--------------------------------------------------------------------------------




principal amount of (or accreted value, if applicable), plus accrued interest or
premium (including any make-whole premium), if any, on, the Indebtedness so
extended, refinanced, renewed, replaced, defeased, discharged, or refunded (plus
the amount of reasonable expenses incurred in connection therewith), (b) such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased, discharged or refunded;
provided that if the original maturity date of such Indebtedness is after the
Termination Date (as in effect on the date such Permitted Refinancing
Indebtedness was incurred), then such Permitted Refinancing Indebtedness shall
have a maturity at least 180 days after the Termination Date (as in effect on
the date such Permitted Refinancing Indebtedness was incurred), (c) if the
Indebtedness being extended, refinanced, renewed, replaced, defeased,
discharged, or refunded is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness is subordinated in right of payment to
the Obligations on terms at least as favorable to the Lenders as those contained
in the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased, discharged, or refunded, and (d) in the case of
Indebtedness of Amkor, such Permitted Refinancing Indebtedness is incurred by
Amkor, and in the case of Indebtedness of a Restricted Subsidiary of Amkor, such
Permitted Refinancing Indebtedness is incurred by Amkor or a Restricted
Subsidiary of Amkor.
Person – any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority, or other entity.
Plan – an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or an ERISA Affiliate, or to which an Obligor or
ERISA Affiliate is required to contribute on behalf of its employees.
Pro Rata – with respect to any Lender, a percentage (expressed as a decimal,
rounded to the ninth decimal place) determined (a) while Revolving Commitments
are outstanding, by dividing the amount of such Lender’s Revolving Commitment by
the aggregate amount of all Revolving Commitments and (b) at any other time, by
dividing the amount of such Lender’s Revolving Loans by the aggregate amount of
all outstanding Revolving Loans.
Properly Contested – with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay, (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued, (c)
appropriate reserves have been established in accordance with GAAP, (d)
non-payment could not reasonably be expected to have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of the Obligor, (e) no Lien is
imposed on assets of the Obligor, and (f) if the obligation results from entry
of a judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
Property – any interest in any kind of property or asset, whether real,
personal, or mixed, or tangible or intangible.
Protective Advances – as defined in Section 2.1.6.
Qualified ECP - an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.




--------------------------------------------------------------------------------




Qualified Proceeds – any of the following or any combination of the following:
(a) any Cash Equivalents other than (i) currency of any sovereign nation other
than the United States and (ii) certificates of deposit, eurodollar time
deposits, bankers’ acceptances, and overnight bank deposits with any commercial
bank organized under the laws of a foreign country, (b) any liabilities (as
would be shown on Amkor’s or such Restricted Subsidiary’s balance sheet if
prepared in accordance with GAAP on the date of the corresponding Asset Sale) of
Amkor or any Restricted Subsidiary (other than contingent liabilities and
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets pursuant to a customary novation
agreement that releases or indemnifies Amkor or such Restricted Subsidiary from
further liability, (c) any securities, notes, or other obligations received by
Amkor or any such Restricted Subsidiary from such transferee that are converted
by Amkor or such Restricted Subsidiary into cash or Cash Equivalents within 90
days after such Asset Sale (to the extent of the cash or Cash Equivalents
received in that conversion), (d) long-term assets that are used or useful in a
Permitted Business, and (e) all or substantially all of the assets of, or a
majority of the voting Equity Interests of, any Permitted Business; provided
that in the case of clause (d) and clause (e) preceding, the Asset Sale
transaction shall be with a non-Affiliate and the amount of long-term assets or
voting Equity Interests received in the Asset Sale transaction shall not exceed
10.0% of the consideration received.
RCRA – the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate – all right, title, and interest (whether as owner, lessor, or
lessee) in any real Property or any buildings, structures, parking areas, or
other improvements thereon.
Receivables Program – with respect to any Person, an agreement or other
arrangement or program providing for the advance of funds to such Person against
the pledge, contribution, sale, or other transfer of encumbrances of Receivables
Program Assets of such Person or such Person and/or one or more of its
Subsidiaries.
Recipient - Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Receivables Program Assets – all of the following property and interests in
property, including any undivided interest in any pool of any such property or
interests, whether now existing or existing in the future or hereafter arising
or acquired: (a) accounts; (b) accounts receivable, general intangibles,
instruments, contract rights, documents, and chattel paper (including, without
limitation, all rights to payment created by or arising from sales of goods,
leases of goods, or the rendition of services, no matter how evidenced, whether
or not earned by performance); (c) all unpaid seller’s or lessor’s rights
(including, without limitation, rescission, replevin, reclamation, and stoppage
in transit) relating to any of the foregoing or arising therefrom; (d) all
rights to any goods or merchandise represented by any of the foregoing
(including, without limitation, returned or repossessed goods); (e) all reserves
and credit balances with respect to any such accounts receivable or account
debtors; (f) all letters of credit, security, or Guarantees of any of the
foregoing; (g) all insurance policies or reports relating to any of the
foregoing; (h) all collection or deposit accounts relating to any of the
foregoing; (i) all books and records relating to any of the foregoing; (j) all
instruments, contract rights, chattel paper, documents, and general intangibles
relating to any of the foregoing; and (k) all proceeds of any of the foregoing.
Register – as defined in Section 13.3.2.
Regulation D – Regulation D of the Board of Governors.
Reimbursement Date – as defined in Section 2.3.2.




--------------------------------------------------------------------------------




Report – as defined in Section 12.2.3.
Reportable Event - any event set forth in Section 4043(c) of ERISA, other than
an event for which the 30 day notice period has been waived.
Requisite Lenders – Lenders (subject to Section 4.2) having (a) Revolving
Commitments in excess of 50.0% of the aggregate Revolving Commitments and (b) if
the Revolving Commitments have terminated, Revolving Loans and LC Obligations in
excess of 50.0% of all outstanding Revolving Loans; provided that at any time
when there are three (3) or fewer Lenders (subject to Section 4.2), Requisite
Lenders means at least two (2) of the Lenders (which shall not be Affiliates of
one another) described in the portion of this sentence that precedes this first
proviso, one of which is the Agent. Revolving Commitments, Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making the foregoing calculation, but any related Fronting Exposure shall be
deemed held as a Revolving Loan or LC Obligation by the Secured Party that
funded the applicable Revolving Loan or issued the applicable Letter of Credit.
Reserves – means (a) any and all reserves that the Agent deems necessary in its
discretion to maintain with respect to the Collateral or any Borrower which
limit the availability of Borrowings hereunder or which represent amounts the
Agent or any Lender may be obligated to pay in the future on behalf of a
Borrower (including (i) reserves for Bank Products, (ii) reserves for accrued,
unpaid interest on the Obligations, (iii) reserves for dilution of Accounts, and
(iv) reserves for taxes, fees, assessments, and other governmental charges and
(b) any reserve established by the Agent and Borrowers as described in clause
(d) of the definition of “Fixed Charges” or clause (ii) of Section 11.1(m).
Restricted Investment – any Investment which is not a Permitted Investment.
Restricted Payment – as defined in Section 10.2.2.
Restricted Subsidiary – with respect to any Person, any Subsidiary of such
Person that is not an Unrestricted Subsidiary.
Restrictive Agreement – an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend, or renew any agreement evidencing Borrowed
Money, or to repay any Indebtedness owing to each other.
Revolving Commitment – for any Lender, its obligation to make Revolving Loans
and to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1A, or as specified hereafter in the most recent Assignment and
Acceptance to which such Lender is a party. “Revolving Commitments” means the
aggregate amount of such commitments of all Lenders.
Revolving Loan means a loan made pursuant to Section 2.1, any Agent Advance,
Overadvance Loan, or Protective Advance, also includes the “Revolving Loans”
outstanding under the Original Loan and Security Agreement as renewed and
continued under this Agreement on the Closing Date as provided by Section 14.14.
Revolving Note – a promissory note to be executed by the Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolving Commitment and shall evidence the Revolving Loans made by such Lender.
Royalties – all royalties, fees, expense reimbursements, and other amounts
payable by a Borrower under a License.




--------------------------------------------------------------------------------




Sanction - any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority.
S&P – Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., and any
successor thereto.
Secured Parties – the Agent, the Issuing Bank, the Lenders, and providers of
Bank Products.
Security Documents – the Guaranties, Patent Security Agreements, Trademark
Security Agreements, Copyright Security Agreements, Deposit Account Control
Agreements, and all other documents, instruments, and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
Senior Notes – (a) Amkor’s 7.375% Senior Notes due May 1, 2018 issued pursuant
to the Senior Notes (2018) Indenture, (b) Amkor’s 6.625% Senior Notes due June
1, 2021 issued pursuant to the Senior Notes (2021) Indenture, and (c) Amkor’s
6.375% Senior Notes due October 1, 2022 issued pursuant to the Senior Notes
(2022) Indenture.
Senior Notes Indentures – (a) the Senior Notes (2018) Indenture and (b) the
Senior Notes (2021) Indenture.
Senior Notes (2018) Indenture – that certain Indenture between Amkor and U.S.
Bank National Association, as Trustee, dated as of May 4, 2010, as such
Indenture may be amended or supplemented from time to time, relating to Amkor’s
7.375% Senior Notes due May 1, 2018.
Senior Notes (2021) Indenture – that certain Indenture between Amkor and U.S.
Bank National Association, as Trustee, dated as of May 20, 2011, as such
Indenture may be amended or supplemented from time to time, relating to Amkor’s
6.625% Senior Notes due June 1, 2021.
Senior Notes (2022) Indenture – that certain Indenture between Amkor and U.S.
Bank National Association, as Trustee, dated as of September 21, 2012, as such
Indenture may be amended or supplemented from time to time, relating to Amkor’s
6.375% Senior Notes due October 1, 2022.
Senior Officer – the chairman of the board, chief executive officer, president,
chief financial officer, treasurer, or general counsel of a Borrower or, if the
context requires, an Obligor.
Settlement Report – a report delivered by the Agent to the Lenders summarizing
the Revolving Loans and participations in LC Obligations outstanding as of a
given settlement date, allocated to the Lenders on a Pro Rata basis in
accordance with their Revolving Commitments.
Software – as defined in the UCC.
Solvent – as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured, and unliquidated liabilities), (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities) of such Person as they become absolute and matured,
(c) is able to pay all of its debts as they mature, (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage, (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code, and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection




--------------------------------------------------------------------------------




therewith, with actual intent to hinder, delay, or defraud either present or
future creditors of such Person or any of its Affiliates. As used in this
definition, “fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.
Specified Allowance Condition – either (A) pro-forma Availability is greater
than 25.0% of Revolving Commitments or (B) pro-forma Availability is greater
than 12.5% of Revolving Commitments and pro forma Fixed Charge Coverage Ratio
calculated for Borrower equals or exceeds 1.10 to 1.00.
Specified Obligor - an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Stated Maturity – with respect to any installment of interest or principal on
any series of Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem,
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
Statutory Reserves – the percentage (expressed as a decimal) established by the
Board of Governors as the then stated maximum rate for all reserves (including
those imposed by Regulation D, all basic, emergency, supplemental, or other
marginal reserve requirements, and any transitional adjustments or other
scheduled changes in reserve requirements) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency Liabilities (or any successor
category of liabilities under Regulation D).
Strategic Investment – any Investment in any Person (other than an Unrestricted
Subsidiary) whose primary business is related, ancillary, or complementary to a
Permitted Business, and such Investment is determined in good faith by the board
of directors of Amkor (or senior officers of Amkor to whom the board of
directors has duly delegated the authority to make such a determination), whose
determination shall be conclusive and evidenced by a resolution, to promote or
significantly benefit the businesses of Amkor and its Restricted Subsidiaries on
the date of such Investment; provided, that, with respect to any Strategic
Investment or series of related Strategic Investments involving aggregate
consideration in excess of $10,000,000, Amkor shall deliver to the Agent a
resolution of its board of directors set forth in an Officer’s Certificate
certifying that such Investment qualifies as a Strategic Investment pursuant to
this definition.
Subordinated Debt – any Indebtedness of Amkor or its Subsidiaries which is
subordinated in right of payment to the Obligations, including the Convertible
Senior Subordinated Notes and the Convertible Subordinated Notes.
Subsidiary – any entity at least 50.0% of whose voting securities or Equity
Interests are owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50.0% of the voting securities or Equity Interests).
Subsidiary Guarantor – a “Guarantor” as defined in the Senior Notes Indentures.
Supporting Obligation – as defined in the UCC.
Swap Obligations - with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.




--------------------------------------------------------------------------------




Taxes - all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Termination Date – the earliest to occur of (a) December 24, 2019, (b) the date
on which the Borrowers terminate the Revolving Commitments pursuant to Section
2.1.4, or (c) the date on which the Revolving Commitments are terminated
pursuant to Section 11.2.
Total Tangible Assets - with respect to Amkor, as of any date, the total
consolidated assets of Amkor and its Restricted Subsidiaries as of such date
less the amount of the consolidated intangible assets of Amkor and its
Restricted Subsidiaries as of such date.
Total Tangible Assets of the Foreign Subsidiaries – as of any date, the total
assets of all of the Foreign Subsidiaries of Amkor as of such date, less the
amount of the intangible assets of the Foreign Subsidiaries of Amkor as of such
date.
Trademark Security Agreement – each trademark security agreement pursuant to
which an Obligor grants to the Agent, for the benefit of the Secured Parties, a
Lien on such Obligor’s interests in trademarks, as security for the Obligations.
Transferee – any actual or potential Eligible Assignee, Participant, or other
Person acquiring an interest in any Obligations.
Triggered Activation Period – (a) solely for purposes of Section 10.3, any
period beginning on any day on which Availability is below an amount equal to
12.50% of the aggregate Revolving Commitments on such day, and continuing
through and including the first day, if any, when Availability has exceeded, for
sixty (60) consecutive days, 12.50% of the aggregate Revolving Commitments on
each of such consecutive days; and (b) solely for purposes of Sections 5.2, 5.7,
7.2.1, 8.2.4, 10.2.9, any period beginning on any day on which Availability is
below an amount equal to 15.00% of the aggregate Revolving Commitments on such
day, and continuing through and including the first day, if any, when
Availability has exceeded, for sixty (60) consecutive days, 15.00% of the
aggregate Revolving Commitments on each of such consecutive days.


Type – any type of a Revolving Loan (i.e., Base Rate Revolving Loan or LIBOR
Revolving Loan) that has the same interest option and, in the case of LIBOR
Revolving Loans, the same Interest Period.
UCC – the Uniform Commercial Code as in effect in the State of Texas or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
United States – the United States of America.
Unrestricted Subsidiary – any Subsidiary of an Unrestricted Subsidiary and any
Subsidiary of Amkor that is designated by its board of directors as an
Unrestricted Subsidiary pursuant to a board resolution, but only to the extent
that such Subsidiary (a) has no Indebtedness other than Non-Recourse Debt, (b)
is a Person with respect to which neither Amkor nor any of its Restricted
Subsidiaries has any direct or indirect obligation (i) to subscribe for
additional Equity Interests or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results, and (c) has not Guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of Amkor or any of its
Restricted Subsidiaries. Any designation of a Subsidiary of Amkor as an
Unrestricted Subsidiary shall be effective upon the




--------------------------------------------------------------------------------




Agent’s receipt from Amkor of a certified copy of the resolution of Amkor’s
board of directors giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 10.1.10. If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of Amkor as
of such date and, if such Indebtedness is not permitted to be incurred as of
such date under Section 10.1.10, Amkor shall be in default of such covenant.
Amkor’s board of directors may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that such designation shall be deemed to
be an incurrence of Indebtedness by a Restricted Subsidiary of Amkor of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
shall only be permitted if (y) such Indebtedness is permitted under Section
10.1.10, calculated on a pro forma basis as if such designation had occurred at
the beginning of the four-quarter reference period and (z) no Default or Event
of Default would be in existence following such designation.
Unused Line Fee Percentage - with respect to the unused line fee to be paid
pursuant to Section 3.2.1, the per annum percentage specified below adjacent to
the applicable level of the Average Total Usage, determined as of the first day
of a calendar month with respect to Average Total Usage for the previous
calendar month:
Average Total Usage
for preceding calendar month
Unused Line Fee Percentage
Greater than 50.0% of the aggregate Revolving Commitments
0.250%
Less than or equal to 50.0% of the aggregate Revolving Commitments
0.375%



U.S. Tax Compliance Certificate - as defined in Section 5.10.2(b)(iii).
Value – the value of Inventory determined by the Agent in good faith on the
basis of the lower of cost or market, calculated on a first-in, first‑out basis.
Voting Stock – with respect to any Person as of any date, the Equity Interests
of such Person that are at the time entitled to vote in the election of the
board of directors (or other equivalent governing body) of such Person.
Weighted Average Life to Maturity – when applied to any Indebtedness at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity, or other required payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (b) the then outstanding principal amount of
such Indebtedness.
Wholly Owned Restricted Subsidiary – with respect to any Person, a Restricted
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than directors’ qualifying shares or similar shares required by law to be
held by third parties) shall at the time be owned by such Person and/or by one
or more Wholly Owned Restricted Subsidiaries of such Person.
9.2.    Accounting Terms. Except as otherwise specified herein, under the Loan
Documents all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Borrowers delivered to the Agent before the Closing
Date and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if the
Borrowers’ certified public accountants concur in such change, the change is
disclosed to the Agent, and Section 10.3 is amended in a manner reasonably
satisfactory to the Borrowers and the Requisite Lenders to preserve the original
intent thereof in light of the effects of the change.
9.3.    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder,” and other words of similar import refer to this Agreement as a
whole and not to any particular section, paragraph, or subdivision. Any pronoun
used shall be deemed to cover all genders. In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.” The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision. Section titles appear as
a matter of convenience only and shall not affect the interpretation of any Loan
Document. All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments, and successor provisions, (b) any
document, instrument, or agreement include any amendments, waivers, and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents), (c) any Section mean, unless the context otherwise requires, a
Section of this Agreement, (d) any Exhibits or Schedules mean, unless the
context otherwise requires, Exhibits and Schedules attached hereto, which are
hereby incorporated by reference, (e) any Person include successors and assigns,
(f) time of day means time of day at the Agent’s notice address under Section
14.4.1, or (g) discretion of the Agent, the Issuing Bank, or any Lender mean the
sole and absolute discretion of such Person. All calculations of Value, fundings
of Revolving Loans, issuances of Letters of Credit, and payments of Obligations
shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be made in a manner consistent with historical methods of valuation and
calculation, and otherwise satisfactory to the Agent (and not necessarily in
accordance with GAAP). The Borrowers shall have the burden of establishing any
alleged negligence, misconduct, or lack of good faith by the Agent, the Issuing
Bank, or any Lender under any Loan Documents. No provision of any Loan Documents
shall be construed against any party by reason of such party having, or being
deemed to have, drafted the provision. Whenever the phrase “to the best of the
Borrowers’ knowledge” or words of similar import are used in any Loan Documents,
such phrase means actual knowledge of a Senior Officer, or knowledge that a
Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter to which such phrase relates.
SECTION 10.
CREDIT FACILITIES





--------------------------------------------------------------------------------




10.1.    Revolving Commitment.
10.1.1.    Revolving Loans. Each Lender agrees, severally on a Pro Rata basis up
to its Revolving Commitment, on the terms set forth herein, to make Revolving
Loans to the Borrowers from time to time through the Termination Date. The
Revolving Loans may be repaid and reborrowed as provided herein. In no event
shall the Lenders have any obligation to honor a request for a Revolving Loan if
the unpaid balance of Revolving Loans outstanding at such time (including the
requested Revolving Loan) would exceed the Borrowing Base.
10.1.2.    Revolving Notes. The Revolving Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of the Agent and such Lender.
At the request of any Lender, the Borrowers shall deliver a Revolving Note to
such Lender.
10.1.3.    Use of Proceeds. The proceeds of the Revolving Loans shall be used by
the Borrowers solely (a) to satisfy Existing Indebtedness, (b) to pay fees and
transaction expenses associated with the closing of this credit facility, (c) to
pay Obligations in accordance with this Agreement, (d) for Capital Expenditures
made in the Ordinary Course of Business, and (e) for working capital and other
lawful corporate purposes of the Borrowers. Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Loan, is the subject
of any Sanction, (ii) in any manner that would result in a violation of a
Sanction by any Person (including any Secured Party or other individual or
entity participating in a transaction) or (iii) for any purpose that would
breach the U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010 or
similar law in any jurisdiction. The Borrowers will maintain in effect policies
and procedures designed to promote compliance by the Borrowers, their respective
Subsidiaries and their respective directors, officers, employees, and agents
with the Foreign Corrupts Practices Act and any other applicable anti-corruption
laws.
10.1.4.    Termination of Revolving Commitments. The Revolving Commitments shall
terminate on the Termination Date, unless sooner terminated in accordance with
this Agreement. Upon at least ten days prior written notice to the Agent, the
Borrowers may, at their option, terminate the Revolving Commitments and this
credit facility. Any notice of termination given by the Borrowers shall be
irrevocable. On the termination date, the Borrowers shall make Full Payment of
all Obligations.
10.1.5.    Overadvances. If the aggregate Revolving Loans exceed the Borrowing
Base (“Overadvance”) or the aggregate Revolving Commitments at any time, the
excess amount shall be payable by the Borrowers on demand by the Agent, but all
such Revolving Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Unless its
authority is revoked in writing by written notice to the Agent signed by (A) at
any time when there are more than three (3) Lenders (subject to Section 4.2),
Requisite Lenders as defined by the definition of “Requisite Lenders” without
giving effect to the proviso thereof or (B) at any time when there are three (3)
or fewer Lenders (subject to Section 4.2), all Lenders other than the Agent, the
Agent may require the Lenders to honor requests for Overadvance Loans and to
forbear




--------------------------------------------------------------------------------




from requiring the Borrowers to cure an Overadvance (a) when no other Event of
Default is known to the Agent (i) as long as the Overadvance was not created by
a funding of Revolving Loans pursuant to this Section and such Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required) and (ii) if the Overadvance was created by funding pursuant to this
Section, the aggregate amount thereof is not known by the Agent to exceed
$10,000,000 and (b) if an Event of Default is known to exist (other than an
Event of Default arising from the existence of the Overadvance), if the Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than
$5,000,000 and (ii) does not continue for more than 30 consecutive days. In no
event shall Overadvance Loans be required that would cause the outstanding
Revolving Loans and LC Obligations to exceed the aggregate Revolving
Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by the Agent or the Lenders of the Event of
Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
10.1.6.    Protective Advances. The Agent shall be authorized, in its
discretion, at any time that a Default or Event of Default exists or any
conditions in Section 6 are not satisfied, to make Base Rate Revolving Loans
(“Protective Advances”) (a) up to an aggregate amount of $10,000,000 outstanding
at any time, if the Agent deems such Revolving Loans necessary or desirable to
preserve or protect any Collateral, or to enhance the collectibility or
repayment of Obligations or (b) to pay any other amounts chargeable to the
Obligors under any Loan Documents, including costs, fees, and expenses;
provided, that without the consent of the Lenders, Protective Advances pursuant
to clause (a) preceding shall not cause the outstanding Revolving Loans and LC
Obligations to exceed the aggregate Revolving Commitments. All Protective
Advances shall be Obligations, secured by the Collateral, and shall be treated
for all purposes as Extraordinary Expenses. Each Lender shall participate in
each Protective Advance on a Pro Rata basis. The Agent’s authorization to make
further Protective Advances may be revoked by written notice to the Agent signed
by (a) at any time when there are more than three (3) Lenders (subject to
Section 4.2), Requisite Lenders as defined by the definition of “Requisite
Lenders” without giving effect to the proviso thereof or (b) at any time when
there are three (3) or fewer Lenders (subject to Section 4.2), all Lenders other
than the Agent. Absent such revocation, the Agent’s determination that funding
of a Protective Advance is appropriate shall be conclusive.
10.1.7.    Increase of Revolving Commitments.
(a)    Upon notice to the Agent (who shall promptly notify the Lenders), the
Borrowers may, from time to time, request an increase in the aggregate Revolving
Commitments of the Lenders up to an aggregate of $300,000,000; provided that any
such increase in the aggregate Revolving Commitments of the Lenders shall be in
increments of $25,000,000. Any increase in the Revolving Commitments pursuant to
this Section 2.1.7 is subject to approval by the Agent. At the time of sending
the notice referred to in the first sentence of this clause (a), the Borrowers
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond to such request. Each Lender shall respond within
such time period to the Agent and shall indicate whether or not such Lender
agrees to increase its Revolving Commitment and, if so, whether by an amount
equal to or less than its Pro Rata amount of such requested increase. Any Lender
not responding




--------------------------------------------------------------------------------




within such time period shall be deemed to have declined to increase its
Revolving Commitment. The Agent shall notify the Borrowers and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, the Borrowers may also (i) request that one or
more other Lenders, in their sole and absolute discretion, nonratably increase
their Revolving Commitment(s), (ii) and/or invite additional Persons to become
Lenders under the terms of this Agreement.
(b)    If any Revolving Commitments are increased in accordance with this
Section, the Agent and the Borrowers shall determine the effective date of such
increase (the “Increase Effective Date”). The Agent and the Borrowers shall
promptly confirm in writing to the Lenders the final allocation of such increase
and the Increase Effective Date. As a condition precedent to such increase, the
Borrower Agent shall deliver to the Agent an Officer’s Certificate, dated as of
the Increase Effective Date (in sufficient copies for each Lender) (i)
certifying and attaching the resolutions adopted by the Borrowers approving or
consenting to such increase, (ii) certifying that before and after giving effect
to such increase, the representations and warranties contained in Section 9 are
true and correct on and as of the Increase Effective Date and no Default or
Event of Default exists, and (iii) certifying that the aggregate amount of the
Revolving Commitments, after giving effect to such increase, as of the Increase
Effective Date may be borrowed hereunder and will not constitute a default or
event of default under the Indentures or give rise to or result in any Lien
other than a Permitted Lien, if any. In connection with any such increase, on
request of the Agent the Borrowers shall deliver such agreements or other
documents as the Agent deems appropriate to continue evidencing and perfecting
its Lien on any Collateral. The Borrowers shall pay any commitment fees and
other expenses incurred in connection with any such increase and shall prepay
any LIBOR Revolving Loans outstanding on the Increase Effective Date (and pay
any costs incurred in connection with such prepayment pursuant to Section 3.9)
to the extent necessary to keep outstanding LIBOR Revolving Loans ratable with
any revised Pro Rata percentages arising from any nonratable increase in the
Revolving Commitments under this Section.
(c)    This Section shall supersede any provisions in Section 14.1 to the
contrary.
10.2.    Reserved.
10.3.    Letter of Credit Facility.
10.3.1.    Issuance of Letters of Credit. The Issuing Bank agrees to issue
Letters of Credit from time to time until 30 days prior to the Termination Date
as determined pursuant to clause (a) of the definition of Termination Date (or
until the Termination Date, if earlier), on the terms set forth herein,
including the following:
(a)    Each Borrower acknowledges that the Issuing Bank’s willingness to issue
any Letter of Credit is conditioned upon the Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as the Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. The Issuing Bank
shall have no obligation to issue any Letter of Credit unless (i) the Issuing
Bank receives a LC Request and LC Application at least three Business Days prior
to the requested date of issuance, (ii) each LC Condition is satisfied and (iii)
if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to the Agent and the Issuing Bank to eliminate any
Fronting Exposure associated with the Defaulting Lender. If the Issuing Bank
receives written notice from a Lender at




--------------------------------------------------------------------------------




least one Business Day before issuance of a Letter of Credit that any LC
Condition has not been satisfied, the Issuing Bank shall have no obligation to
issue the requested Letter of Credit (or any other) until such notice is
withdrawn in writing by that Lender or until the Requisite Lenders have waived
such condition in accordance with this Agreement. Prior to receipt of any such
notice, the Issuing Bank shall not be deemed to have knowledge of any failure of
LC Conditions.
(b)    Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business, on a
standby basis or (ii) for other purposes as the Agent and the Lenders may
approve from time to time in writing. The renewal or extension of any Letter of
Credit shall be treated as the issuance of a new Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of the
Issuing Bank.
(c)    The Borrowers assume all risks of the acts, omissions, or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of the Agent, the Issuing Bank, or any Lender shall be
responsible for (i) the existence, character, quality, quantity, condition,
packing, value, or delivery of any goods purported to be represented by any
Documents, (ii) any differences or variation in the character, quality,
quantity, condition, packing, value, or delivery of any goods from that
expressed in any Documents, (iii) the form, validity, sufficiency, accuracy,
genuineness, or legal effect of any Documents or of any endorsements thereon,
(iv) the time, place, manner, or order in which shipment of goods is made, (v)
partial or incomplete shipment of, or failure to ship, any goods referred to in
a Letter of Credit or Documents, (vi) any deviation from instructions, delay,
default, or fraud by any shipper or other Person in connection with any goods,
shipment, or delivery, (vii) any breach of contract between a shipper or vendor
and a Borrower, (viii) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone, or otherwise, (ix) errors in interpretation of
technical terms, (x) the misapplication by a beneficiary of any Letter of Credit
or the proceeds thereof, (xi) or any consequences arising from causes beyond the
control of the Issuing Bank, the Agent, or any Lender, including any act or
omission of a Governmental Authority. The rights and remedies of the Issuing
Bank under the Loan Documents shall be cumulative. The Issuing Bank shall be
fully subrogated to the rights and remedies of each beneficiary whose claims
against the Borrowers are discharged with proceeds of any Letter of Credit.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, the Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
notice, or other communication in whatever form believed by the Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. The Issuing Bank may consult with and employ legal counsel,
accountants, and other experts to advise it concerning its obligations, rights,
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
The Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.
10.3.2.    Reimbursement; Participations.
(a)    If the Issuing Bank honors any request for payment under a Letter of
Credit, the Borrowers shall pay to the Issuing Bank, in Dollars on the same day
(the “Reimbursement




--------------------------------------------------------------------------------




Date”), the amount paid by the Issuing Bank under such Letter of Credit,
together with interest at the interest rate for Base Rate Revolving Loans from
the Reimbursement Date until payment by the Borrowers. The obligation of the
Borrowers to reimburse the Issuing Bank for any payment made under a Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense, or other right
that the Borrowers may have at any time against the beneficiary. Whether or not
the Borrower Agent submits a Notice of Borrowing, the Borrowers shall be deemed
to have requested a Borrowing of Base Rate Revolving Loans in an amount
necessary to pay all amounts due the Issuing Bank on any Reimbursement Date and
each Lender agrees to fund its Pro Rata share of such Borrowing whether or not
the Revolving Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.
(b)    Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from the Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to such Letter of Credit. If the Issuing Bank makes any
payment under a Letter of Credit and the Borrowers do not reimburse such payment
on the Reimbursement Date, the Agent shall promptly notify the Lenders and each
Lender shall promptly (within one Business Day) and unconditionally pay to the
Agent, for the benefit of the Issuing Bank, such Lender’s Pro Rata share of such
payment. Upon request by a Lender, the Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.
(c)    The obligation of each Lender to make payments to the Agent for the
account of the Issuing Bank in connection with the Issuing Bank’s payment under
a Letter of Credit shall be absolute, unconditional, and irrevocable, not
subject to (i) any counterclaim, setoff, qualification, or exception whatsoever,
and shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents,
(ii) any draft, certificate, or other document presented under a Letter of
Credit having been determined to be forged, fraudulent, noncompliant, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any waiver by Issuing Bank of a requirement
that exists for its protection (and not a Borrower's protection) or that does
not materially prejudice a Borrower, (iv) any honor of an electronic demand for
payment even if a draft is required, (v) any payment of an item presented after
a Letter of Credit's expiration date if authorized by the UCC or applicable
customs or practices or (vi) the existence of any setoff or defense that any
Obligor may have with respect to any Obligations. The Issuing Bank does not
assume any responsibility for any failure or delay in performance or any breach
by any Borrower or other Person of any obligations under any LC Documents. The
Issuing Bank does not make to the Lenders any express or implied warranty,
representation, or guaranty with respect to the Collateral, the LC Documents, or
any Obligor. The Issuing Bank shall not be responsible to any Lender for (x) any
recitals, statements, information, representations, or warranties contained in,
or for the execution, validity, genuineness, effectiveness, or enforceability of
any LC Documents, (y) the validity, genuineness, enforceability, collectibility,
value, or sufficiency of any Collateral or the perfection of any Lien therein
(z) or the assets, liabilities, financial condition, results of operations,
business, creditworthiness, or legal status of any Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of such Issuing Bank Indemnitee’s actual gross negligence or
willful misconduct. The Issuing Bank shall not have any liability to any Lender
if the Issuing Bank refrains from




--------------------------------------------------------------------------------




any action under any Letter of Credit or LC Documents until it receives written
instructions from the Requisite Lenders.
10.3.3.    Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Termination Date, or (d) within ten days prior to the Termination Date, then the
Borrowers shall, at the Issuing Bank’s or the Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
the Issuing Bank the amount of all other outstanding LC Obligations. The
Borrowers shall, on demand by the Issuing Bank or the Agent from time to time,
Cash Collateralize the Fronting Exposure of any Defaulting Lender. If the
Borrowers fail to Cash Collateralize outstanding Letters of Credit as required
herein, the Lenders may (and shall upon direction of the Agent) advance, as
Revolving Loans, the amount of the Cash Collateral required (whether or not the
Revolving Commitments have terminated, an Overadvance exists, or the conditions
in Section 6 are satisfied).
10.3.4.    Resignation of Issuing Bank. The Issuing Bank may resign at any time
upon notice to the Agent and the Borrowers after a replacement Issuing Bank has
been appointed. From the effective date of such resignation, the Issuing Bank
shall have no obligation to issue, amend, renew, extend or otherwise modify any
Letter of Credit, but shall continue to have all rights and other obligations of
an Issuing Bank hereunder relating to any Letter of Credit issued by it prior to
such date. The Agent shall, before any Issuing Bank resigns, appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to the Borrowers.
SECTION 11.
INTEREST, FEES, AND CHARGES

11.1.    Interest.
11.1.1.    Rates and Payment of Interest.
(a)    The Obligations shall bear interest (i) if a Base Rate Revolving Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin, (ii) if a
LIBOR Revolving Loan, at LIBOR for the applicable Interest Period, plus the
Applicable Margin; and (iii) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Revolving Loans. Interest
shall accrue from the date the Revolving Loan is advanced or the Obligation is
incurred or payable, until paid by the Borrowers. If a Revolving Loan is repaid
on the same day made, one day’s interest shall accrue.
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
the existence of any other Event of Default if the Agent or the Requisite
Lenders in their discretion so elect, the Obligations shall bear interest at the
Default Rate. Each Borrower acknowledges that the cost and expense to the Agent
and each Lender due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate the Agent and
the Lenders for such added cost and expense.
(c)    Interest accrued on the Revolving Loans shall be due and payable in
arrears, (i) on the first day of each month, (ii) on any date of prepayment,
with respect to the principal of the Revolving Loans being prepaid, and (iii) on
the Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and,




--------------------------------------------------------------------------------




if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
11.1.2.    Application of LIBOR to Outstanding Revolving Loans.
(a)    The Borrowers may on any Business Day, subject to submission of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate
Revolving Loans to, or to continue any LIBOR Revolving Loan at the end of its
Interest Period as, a LIBOR Revolving Loan. During any Event of Default, the
Agent may (and shall at the direction of the Requisite Lenders) declare that no
Revolving Loan may be made, converted, or continued as a LIBOR Revolving Loan.
(b)    Whenever the Borrowers desire to convert or continue Revolving Loans as
LIBOR Revolving Loans, the Borrower Agent shall submit a Notice of
Conversion/Continuation to the Agent no later than 11:00 a.m. at least three
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, the Agent shall notify each Lender thereof.
Each Notice of Conversion/Continuation shall be irrevocable and shall specify
the aggregate principal amount of Revolving Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Revolving Loans, the Borrowers shall have failed to submit a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Revolving Loans into Base Rate Revolving Loans. Agent does not warrant or accept
responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.
11.1.3.    Interest Periods. In connection with the making, conversion, or
continuation of any LIBOR Revolving Loans, the Borrowers shall select an
interest period (“Interest Period”) to apply, which interest period shall be 30,
60 or 90 days (if available from all Lenders); provided that:
(a)    the Interest Period shall commence on the date the Revolving Loan is made
or continued as, or converted into, a LIBOR Revolving Loan, and shall expire on
the numerically corresponding day in the calendar month at its end;
(b)    if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month, and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
(c)    no Interest Period shall extend beyond the Termination Date.
11.1.4.    Interest Rate Not Ascertainable. If, due to any circumstance
affecting the London interbank market, the Agent determines that adequate and
fair means do not exist for ascertaining LIBOR on any applicable date or that
any Interest Period is not available on the basis provided herein, then the
Agent shall immediately notify the Borrowers of such determination. Until the
Agent notifies the Borrowers that such circumstance no longer exists, the
obligation of the Lenders to make affected LIBOR Revolving Loans shall be
suspended and no further Revolving Loans may be converted into or continued as
such LIBOR Revolving Loans.
11.2.    Fees.
11.2.5.    Unused Line Fee. The Borrowers shall pay to the Agent, for the Pro
Rata benefit of the Lenders, a fee equal to the per annum percentage specified
in the definition of Unused Line Fee Percentage multiplied by the amount by
which the Revolving Commitments exceed the average daily balance of Revolving
Loans and stated amount of Letters of Credit during each month. Such fee shall
be payable in arrears, on the first Business Day of each month and on the
Termination Date.
11.2.6.    LC Facility Fees. The Borrowers shall pay (a) to the Agent, for the
Pro Rata benefit of the Lenders, a fee equal to the Applicable Margin in effect
for LIBOR Revolving Loans, multiplied by the average daily stated amount of
Letters of Credit, which fee shall be payable monthly in arrears, on the first
Business Day of each month, (b) to the Agent, for its own account, a fronting
fee of 0.25% per annum, multiplied by the average daily stated amount of Letters
of Credit, which fee shall be payable monthly in arrears, on the first Business
Day of each month, and (c) to the Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer, and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) preceding shall be equal to the Applicable Margin in effect for
LIBOR Revolving Loans, plus 2.00% per annum, multiplied by the average daily
stated amount of Letters of Credit.
11.2.7.    Fee Letters. The Borrowers shall pay the fees as provided by the Fee
Letters.
11.3.    Computation of Interest, Fees, Yield Protection. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by the
Agent of any interest, fees, or interest rate hereunder shall be final,
conclusive, and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate or refund, nor
subject to proration except as specifically provided herein. All fees payable
under Section 3.2 are compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance, or
detention of money. A certificate as to amounts payable by the Borrowers under
Section 3.4, Section 3.6, Section 3.7, Section 3.9, or Section 5.9, submitted to
the Borrowers by the Agent or the affected Lender, as applicable, shall be
final, conclusive, and binding for all purposes, absent manifest error, and
Borrowers shall pay such amounts to the appropriate party within 30 days
following receipt of the certificate.
11.4.    Reimbursement Obligations. The Borrowers shall reimburse the Agent for
all Extraordinary Expenses incurred by it. The Borrowers shall also reimburse
the Agent for all accounting, appraisal, consulting, reasonable legal, and other
fees, costs, and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof, (b) administration of and actions relating to any Collateral, Loan
Documents, and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of the Agent’s Liens on any Collateral, to maintain
any insurance required hereunder, or to verify Collateral, and (c) subject to
the limits of Section 10.1.1(b), each inspection, audit, or appraisal with
respect to any Obligor or Collateral. If, for any reason (including inaccurate
reporting in any materials submitted by Borrowers), it is determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then the proper margin shall be applied retroactively and the Borrowers
shall immediately pay to the Agent, for the ratable benefit of the Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts reimbursable by the Borrowers under this Section shall constitute
Obligations secured by the Collateral and shall be payable on demand.
11.5.    Illegality. If any Lender determines in good faith that any Applicable
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Amkor and the Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Revolving Loans to LIBOR Loans shall be suspended until such Lender
notifies Amkor and the Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, the Borrowers
shall, upon written demand from such Lender to the Borrowers (with a copy to the
Agent), prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Revolving Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.
11.6.    Inability to Determine Rates. The Agent will promptly notify the
Borrower Agent and the Lenders if, in connection with any Revolving Loan or
request for a Revolving Loan, (a) the Agent determines that (i) Dollar deposits
are not being offered to banks in the London interbank Eurodollar market for the
applicable Revolving Loan amount or Interest Period, or (ii) adequate and
reasonable means do not exist for determining LIBOR for the Interest Period or
(b) the Agent or Requisite Lenders determine for any reason that LIBOR for the
Interest Period does not adequately and fairly reflect the cost to the Lenders
of funding the Revolving Loan. Thereafter, the Lenders’ obligations to make or
maintain affected LIBOR Loans and utilization of the LIBOR component (if
affected) in determining Base Rate shall be suspended until the Agent (upon
instruction by Requisite Lenders) withdraws the notice. Upon receipt of such
notice, the Borrower Agent may revoke any pending request for a LIBOR Loan or,
failing that, will be deemed to have requested a Base Rate Revolving Loan.
11.7.    Increased Costs; Capital Adequacy.
11.7.1.    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR)
or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Revolving Loan, Letter of
Credit, Revolving Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Revolving Loan, Letter of Credit,
participation in LC Obligations, Revolving Commitment or Loan Document;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Revolving Loan or Revolving Commitment, or converting to or
continuing any interest option for a Revolving Loan, or to increase the cost to
a Lender or Issuing Bank of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
a Lender or Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Bank, the Borrowers will
pay to it such additional amount(s) as will compensate it for the additional
costs incurred or reduction suffered.
11.7.2.    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Revolving Loan, Letters of Credit or participations
in LC Obligations or Revolving Loan, to a level below that which such Lender,
Issuing Bank or holding company could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy), then
from time to time the Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amounts as will compensate it or its holding
company for the reduction suffered.
11.7.3.    LIBOR Loan Reserves. If any Lender is required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits, the Borrowers shall pay additional interest to such Lender on
each LIBOR Loan equal to the costs of such reserves allocated to the LIBOR Loan
by the Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the LIBOR Loan; provided, however, that if the Lender notifies
the Borrowers (with a copy to the Agent) of the additional interest less than 10
days prior to the interest payment date, then such interest shall be payable 10
days after the Borrowers’ receipt of the notice.
11.7.4.    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but the Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies the Borrower Agent of the applicable Change in Law and
of such Lender's or Issuing Bank's intention to claim compensation therefor.
11.8.    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then at the request of the Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it or unlawful.
The Borrowers shall pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.
11.9.    Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) the Borrowers fail to repay a
LIBOR Loan when required hereunder, or (d) a Lender (other than a Defaulting
Lender) is required to assign a LIBOR Loan prior to the end of its Interest
Period pursuant to Section 12.10, then the Borrowers shall pay to the Agent its
customary administrative charge and to each Lender all losses, expenses and fees
that it sustains as a consequence thereof, including any loss or expense arising
from redeployment of funds or termination of match funding. For purposes of
calculating amounts payable under this Section, a Lender shall be deemed to have
funded a LIBOR Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and period, whether or not the LIBOR
Loan was in fact so funded.
11.10.    Maximum Interest. In no event shall interest, charges, or other
amounts that are contracted for, charged, or received by the Agent and the
Lenders pursuant to any Loan Documents and that are deemed interest under
Applicable Law (“interest”) exceed the highest rate permissible under Applicable
Law (“maximum rate”). If, in any month, any interest rate, absent the foregoing
limitation, would have exceeded the maximum rate, then the interest rate for
that month shall be the maximum rate and, if in a future month, that interest
rate would otherwise be less than the maximum rate, then the rate shall remain
at the maximum rate until the amount of interest actually paid equals the amount
of interest which would have accrued if it had not been limited by the maximum
rate. If, upon Full Payment of the Obligations, the total amount of interest
actually paid under the Loan Documents is less than the total amount of interest
that would, but for this Section, have accrued under the Loan Documents, then
the Borrowers shall, to the extent permitted by Applicable Law, pay to the
Agent, for the account of the Lenders, (a) the lesser of (i) the amount of
interest that would have been charged if the maximum rate had been in effect at
all times or (ii) the amount of interest that would have accrued had the
interest rate otherwise set forth in the Loan Documents been in effect, minus
(b) the amount of interest actually paid under the Loan Documents. If a court of
competent jurisdiction determines that the Agent or any Lender has received
interest in excess of the maximum amount allowed under Applicable Law, such
excess shall be deemed received on account of, and shall automatically be
applied to reduce, the Obligations other than interest (regardless of any
erroneous application thereof by the Agent or any Lender), and upon Full Payment
of the Obligations, any balance shall be refunded to the Borrowers. In
determining whether any excess interest has been charged or received by the
Agent or any Lender, all interest at any time charged or received from the
Borrowers in connection with the Loan Documents shall, to the extent permitted
by Applicable Law, be amortized, prorated, allocated, and spread in equal parts
throughout the full term of the Obligations.
SECTION 12.
LOAN ADMINISTRATION

12.1.    Manner of Borrowing and Funding Revolving Loans.
12.1.8.    Notice of Borrowing.
(a)    Whenever the Borrowers desire funding of a Borrowing of Revolving Loans,
the Borrower Agent shall submit a Notice of Borrowing to the Agent. Such notice
must be received by the Agent no later than 11:00 a.m. (i) on the Business Day
of the requested funding date, in the case of Base Rate Revolving Loans, and
(ii) at least three Business Days prior to the requested funding date, in the
case of LIBOR Revolving Loans. Notices received after 11:00 a.m. shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (w) the principal amount of the Borrowing, (x) the requested
funding date (which must be a Business Day), (y) whether the Borrowing is to be
made as Base Rate Revolving Loans or LIBOR Revolving Loans, and (z) in the case
of LIBOR Revolving Loans, the duration of the applicable Interest Period (which
shall be deemed to be one month if not specified).
(b)    Unless payment is otherwise timely made by the Borrowers, the becoming
due of any Obligations (whether principal, interest, fees, or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral, and Bank
Product Debt) shall be deemed irrevocably to be a request (without any
requirement for a Notice of Borrowing) for Base Rate Revolving Loans on the due
date, in the amount of such Obligations. The proceeds of such Revolving Loans
shall be disbursed as direct payment of the relevant Obligation.
(c)    If the Borrowers establish a controlled disbursement account with the
Agent or any Affiliate of the Agent, then the presentation for payment of any
check or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request (without any
requirement for a Notice of Borrowing) for Base Rate Revolving Loans on the date
of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolving Loans may be disbursed directly to the
controlled disbursement account.
(d)    Neither the Agent nor any Lender shall have any obligation to the
Borrowers to honor any deemed request for a Revolving Loan on or after the
Termination Date, when an Overadvance exists or would result therefrom, or when
any condition in Section 6 is not satisfied, but may do so in their discretion,
without being deemed to have waived any Default or Event of Default.
12.1.9.    Fundings by the Lenders. Each Lender shall timely honor its Revolving
Commitment by funding its Pro Rata share of each Borrowing of Revolving Loans
that is properly requested hereunder. The Agent shall endeavor to notify the
Lenders of each Notice of Borrowing (or deemed request for a Borrowing) by 12:00
noon on the proposed funding date for Base Rate Revolving Loans or by 3:00 p.m.
at least two Business Days before any proposed funding of LIBOR Revolving Loans.
Each Lender shall fund to the Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by the Agent in immediately available funds
not later than 2:00 p.m. on the requested funding date, unless the Agent’s
notice is received after the times provided above, in which event each Lender
shall fund its Pro Rata share by 11:00 a.m. on the next Business Day. Subject to
its receipt of such amounts from the Lenders, the Agent may make the proceeds of
the Revolving Loans available to the Borrowers by disbursing same to the
Designated Account. Unless the Agent shall have received (in sufficient time to
act) written notice from a Lender that it does not intend to fund its Pro Rata
share of a Borrowing, the Agent may assume that such Lender has deposited or
promptly will deposit its share with the Agent, and the Agent may disburse a
corresponding amount to the Borrowers. If a Lender’s share of any Borrowing or
of any settlement pursuant to Section 4.1.3(b) is not in fact received by the
Agent, then the Borrowers agree to repay to the Agent on demand the amount of
such share, together with interest thereon from the date disbursed until repaid,
at the rate applicable to such Borrowing. A Lender or Issuing Bank may fulfill
its obligations under Loan Documents through one or more Lending Offices, and
this shall not affect any obligation of Obligors under the Loan Documents or
with respect to any Obligations.
12.1.10.    Agent Advances; Settlement.
(a)    The Agent may, but shall not be obligated to, advance Agent Advances to
the Borrowers out of the Agent’s own funds unless the funding is specifically
required to be made by all Lenders hereunder. Each Agent Advance shall
constitute a Revolving Loan for all purposes, except that payments thereon shall
be made to the Agent for its own account. The obligation of the Borrowers to
repay Agent Advances shall be evidenced by the records of the Agent and need not
be evidenced by any promissory note. Agent Advances shall be immediately due and
payable by the Borrowers at any time on demand by the Agent in its discretion,
whether due to the failure of any Lender to make settlement on a settlement date
as provided below or for any other reason.
(b)    To facilitate administration of the Revolving Loans, the Lenders and the
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to Agent
Advances and other Revolving Loans may take place on a date determined from time
to time by the Agent, which shall occur at least once every five Business Days.
On each settlement date, settlement shall be made with each Lender in accordance
with the Settlement Report delivered by the Agent to the Lenders. Between
settlement dates, the Agent may in its discretion apply payments on Revolving
Loans to Agent Advances, regardless of any designation by any Borrower or any
provision herein to the contrary. Each Lender’s obligation to make settlements
with the Agent is absolute and unconditional (subject to the penultimate
sentence of Section 4.2.3), without offset, counterclaim, or other defense, and
whether or not the Revolving Commitments have terminated, an Overadvance exists,
or the conditions in Section 6 are satisfied. Each Lender hereby purchases,
without recourse or warranty, an undivided Pro Rata participation in all Agent
Advances outstanding from time to time until settled. If an Agent Advance cannot
be settled among the Lenders, whether due to an Obligor’s Insolvency Proceeding
or for any other reason, each Lender shall pay the amount of its participation
in the Revolving Loan to the Agent, in immediately available funds, within one
Business Day after the Agent’s request therefor. The Lenders’ obligations to
make settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolving Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.
12.1.11.    Telephonic Notices. The Borrowers may request, convert or continue
Revolving Loans, select interest rates and transfer funds based on telephonic or
e-mailed instructions to the Agent and each Borrower authorizes the Agent and
the Lenders to extend Base Rate Revolving Loans, make such conversions or
continuations and transfer funds to or on behalf of the Borrowers based on
telephonic or e-mailed instructions. If requested by the Agent, the Borrowers
shall confirm each such request by prompt submission to the Agent of a Notice of
Borrowing or other written request, as applicable. If any Notice of Borrowing or
other written request submitted to the Agent differs in any material respect
from the action taken by the Agent or the Lenders, the records of the Agent and
the Lenders shall govern. Neither the Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of the Agent or any
Lender acting upon its understanding of telephonic instructions from a person
believed in good faith by the Agent or any Lender to be a person authorized to
give such instructions on a Borrower’s behalf. The Agent may in its sole
discretion refuse to act upon any telephonic instructions received from the
Borrower Agent or any Borrower.
12.1.12.    Original Obligations. Settlement shall be made among the Lender’s on
the Closing Date in respect of Original Obligations outstanding on the Closing
Date in accordance with each such Lender’s respective Pro Rata percentage.
12.2.    Defaulting Lender. Notwithstanding anything herein to the contrary:
12.2.1.    Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Revolving Loans and Letters of Credit (including
existing Agent Advances, Protective Advances and LC Obligations), Agent may in
its discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Revolving Commitments and Revolving Loans from the calculation of shares. A
Defaulting Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 14.1.1(c).
12.2.2.    Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Revolving Commitment shall be disregarded
for purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.
12.2.3.    Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Revolving Commitments, Revolving Loans, LC
Obligations and other exposures under the Revolving Commitments, and all such
exposures shall be reallocated among Lenders and settled by Agent (with
appropriate payments by the reinstated Lender, including payment of any breakage
costs for reallocated LIBOR Loans) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers, Agent and Issuing Bank, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform obligations
hereunder shall not relieve any other Lender of its obligations under any Loan
Document. No Lender shall be responsible for default by another Lender.
12.3.    Number and Amount of LIBOR Revolving Loans; Determination of Rate. For
ease of administration, all LIBOR Revolving Loans having the same length and
beginning date of their Interest Periods shall be aggregated together, and such
Revolving Loans shall be allocated among the Lenders on a Pro Rata basis. No
more than six (6) aggregated LIBOR Revolving Loans may be outstanding at any
time, and each aggregate LIBOR Revolving Loan when made, continued, or converted
shall be in a minimum amount of $5,000,000, or a multiple of $1,000,000 in
excess thereof. Upon determining LIBOR for any Interest Period requested by the
Borrowers, the Agent shall promptly notify the Borrowers thereof by telephone or
electronically and, if requested by the Borrowers, shall confirm any telephonic
notice in writing.
12.4.    Borrower Agent. Each Borrower hereby designates Amkor (the “Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including (a) requests for Revolving Loans and Letters of Credit, (b)
designation of interest rates, (c) delivery or receipt of communications with
the Agent, the Issuing Bank, or any Lender, (d) preparation and delivery of
Borrowing Base Certificates and financial reports, (e) receipt and payment of
Obligations, (f) requests for waivers, amendments, or other accommodations, (g)
actions under the Loan Documents (including in respect of compliance with
covenants), and (h) all other dealings with the Agent, the Issuing Bank, or any
Lender. The Borrower Agent hereby accepts such appointment. The Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any Notice of Borrowing or any
Notice of Conversion/Continuation) delivered by the Borrower Agent on behalf of
any Borrower. The Agent and the Lenders may give any notice or communication
with a Borrower hereunder to the Borrower Agent on behalf of such Borrower. The
Agent shall have the right, in its discretion, to deal exclusively with the
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement, or
undertaking made on its behalf by the Borrower Agent shall be binding upon and
enforceable against it.
12.5.    One Obligation. The Revolving Loans, LC Obligations, and other
Obligations shall constitute one general obligation of the Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by the
Agent’s Lien upon all Collateral; provided that the Agent and each Lender shall
be deemed to be a creditor of, and the holder of a separate claim against, each
Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.
12.6.    Effect of Termination. On the effective date of any termination of the
Revolving Commitments, all Obligations shall be immediately due and payable, and
Bank of America and its Affiliates may terminate their respective Bank Products
(including, with the consent of the Agent, any Cash Management Services). All
undertakings of the Borrowers contained in the Loan Documents shall survive any
termination, and the Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents until Full Payment of the
Obligations. Notwithstanding Full Payment of the Obligations, the Agent shall
not be required to terminate its Liens in any Collateral unless, with respect to
any damages the Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, the Agent receives (a) a written agreement,
executed by the Borrowers and any Person whose advances are used in whole or in
part to satisfy the Obligations, indemnifying the Agent and the Lenders from any
such damages or (b) such Cash Collateral as the Agent, in its discretion, deems
necessary to protect against any such damages. The provisions of Sections 2.3,
3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 12, 14.2, 14.3, and this Section, and each
indemnity or waiver given by an Obligor or Lender in any Loan Document, shall
survive Full Payment of the Obligations and (unless expressly provided) any
release relating to this credit facility.
SECTION 13.
PAYMENTS

13.1.    General Payment Provisions. All payments of Obligations shall be made
in Dollars, without offset, counterclaim, or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. The Borrowers may, at the time of payment,
specify to the Agent the Obligations to which such payment is to be applied, but
the Agent shall in all events retain the right to apply such payment in such
manner as the Agent, subject to the provisions hereof, may determine to be
appropriate. Any payment of a LIBOR Revolving Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9. Any
prepayment of Revolving Loans shall be applied first to Base Rate Revolving
Loans and then to LIBOR Revolving Loans.
13.2.    Repayment of Revolving Loans. Revolving Loans shall be due and payable
in full on the Termination Date, unless payment is sooner required hereunder.
Revolving Loans may be prepaid from time to time, without penalty or premium. At
all times when an Event of Default exists and upon notice by the Agent to the
Borrower Agent during a Triggered Activation Period, to the extent any Revolving
Loans are outstanding, the Borrowers shall remit to the Agent for application to
the Obligations the Net Proceeds of any disposition of Collateral received by
such Borrower. Notwithstanding anything herein to the contrary, if an
Overadvance exists, the Borrowers shall, on the sooner of the Agent’s demand or
the first Business Day after any Borrower has knowledge thereof, repay the
outstanding Revolving Loans in an amount sufficient to reduce the principal
balance of Revolving Loans to the Borrowing Base.
13.3.    Reserved.
13.4.    Payment of Other Obligations. Obligations other than Revolving Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by the
Borrowers as provided in the Loan Documents or, if no payment date is specified,
on demand.
13.5.    Marshaling; Payments Set Aside. None of the Agent or the Lenders shall
be under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any Obligor makes a payment to the Agent or the Lenders, or
if the Agent or any Lender receives payment from the proceeds of Collateral,
exercise of setoff, or otherwise, and such payment is subsequently invalidated
or required to be repaid to a trustee, receiver, or any other Person, then the
Obligations originally intended to be satisfied, and all Liens, rights, and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been received and any enforcement or setoff had not
occurred.
13.6.    Post-Default Allocation of Payments.
13.6.1.    Allocation. Notwithstanding anything herein to the contrary, during
an Event of Default, monies to be applied to the Obligations, whether arising
from payments by the Obligors, realization on Collateral, or otherwise, shall be
allocated as follows:
(a)    first, to all fees and expenses, including Extraordinary Expenses, owing
to the Agent;
(b)    second, to all amounts owing to the Agent on Agent Advances or Protective
Advances, or to the Issuing Bank on LC Obligations;
(c)    third, to all Obligations constituting fees (excluding amounts relating
to Bank Products);
(d)    fourth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);
(e)    fifth, Pro Rata, to provide Cash Collateral for outstanding Letters of
Credit and to all other Obligations, other than Bank Product Debt; and
(f)    last, to Bank Product Debt.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount to be
distributed with respect to any Bank Product Debt, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
Secured Party. In the absence of such notice, Agent may assume the amount to be
distributed is the Bank Product Amount last reported to it. The allocations set
forth in this Section are solely to determine the rights and priorities of the
Agent and the Lenders as among themselves, and may be changed by agreement among
them without the consent of any Obligor. This Section is not for the benefit of
or enforceable by any Borrower.
13.6.2.    Erroneous Application. The Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
13.7.    Application of Payments. At all times during the existence of a
Triggered Activation Period, the ledger balance in any Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day. Each Borrower irrevocably waives the right to direct
the application of any payments or Collateral proceeds pursuant to this Section
5.7, and agrees that the Agent shall have the continuing, exclusive right
(subject to Section 5.6) to apply and reapply same against the Obligations, in
such manner as the Agent deems advisable, notwithstanding any entry by the Agent
in its records. If, as a result of the Agent’s receipt of Payment Items or
proceeds of Collateral, a credit balance exists, the balance shall not accrue
interest in favor of the Borrowers and shall be made available to the Borrowers
as long as no Event of Default exists.
13.8.    Loan Account; Account Stated.
13.8.1.    Loan Account. The Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Indebtedness of the Borrowers resulting from each Revolving Loan or issuance of
a Letter of Credit from time to time, including the amount of principal and
interest payable and outstanding LC Obligations. Any failure of the Agent to
record anything in the Loan Account, or any error in doing so, shall not limit
or otherwise affect the obligation of the Borrowers to pay any amount owing
hereunder. The Agent may maintain a single Loan Account in the name of the
Borrower Agent, and each Borrower confirms that such arrangement shall have no
effect on the joint and several character of its liability for the Obligations.
13.8.2.    Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
13.9.    Taxes.
13.9.1.    Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(c)    All payments of Obligations by the Obligors shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Agent in its good faith discretion) requires
the deduction or withholding of any Tax from any such payment by the Agent or an
Obligor, then the Agent or such Obligor shall be entitled to make such deduction
or withholding based on information and documentation provided pursuant to
Section 5.10.
(d)    If the Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) the Agent shall timely pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority pursuant to the Code
taking into account, where applicable and appropriate, the information and
documentation provided pursuant to Section 5.10, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(e)    If the Agent or any Obligor is required by any Applicable Law other than
the Code to withhold or deduct Taxes from any payment, then (i) the Agent or
such Obligor, to the extent required by Applicable Law, shall timely pay the
full amount to be withheld or deducted to the relevant Governmental Authority in
accordance with Applicable Law, taking into account, where applicable and
appropriate, the information and documentation provided pursuant to Section
5.10, and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
13.9.2.    Payment of Other Taxes. Without limiting the foregoing, the Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the Agent’s option, timely reimburse the Agent for payment
of, any Other Taxes.
13.9.3.    Tax Indemnification.
(a)    Each Borrower shall indemnify and hold harmless each Recipient against
any Indemnified Taxes (including those imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by a Recipient or required
to be withheld or deducted from a payment to a Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall indemnify
and hold harmless Agent against any amount that a Lender or Issuing Bank fails
for any reason to pay indefeasibly to Agent as required pursuant to this
Section. Each Borrower shall make payment within 10 days after written demand
for any amount or liability payable under this Section. A certificate as to the
amount of such payment or liability delivered to Borrowers by a Lender or
Issuing Bank (with a copy to Agent), or by Agent on its own behalf or on behalf
of any Recipient, shall be conclusive absent manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers' obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender's failure to maintain a Participant Register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender and Issuing Bank shall make payment
within 10 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by Agent shall be conclusive absent manifest
error.
13.9.4.    Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant
to this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, the original or a certified
copy of a receipt issued by the appropriate Governmental Authority evidencing
the payment, a copy of any return required by Applicable Law to report the
payment, or other evidence of payment reasonably satisfactory to Agent or
Borrower Agent, as applicable.
13.9.5.    Treatment of Certain Refunds. If a Recipient determines in its
discretion that it has received a refund of any Taxes as to which it has been
indemnified by Borrowers or with respect to which a Borrower has paid additional
amounts pursuant to this Section, it shall pay Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrowers agree, upon
request by the Recipient, to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient if the Recipient is required to repay such refund to
the Governmental Authority. Notwithstanding anything herein to the contrary, no
Recipient shall be required to pay any amount to any Borrower if such payment
would place the Recipient in a less favorable net after Tax position than it
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. In no event shall Agent or any Recipient be required to make
its tax returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.
13.9.6.    Survival. Each party's obligations under Section 5.9 and Section 5.10
shall survive the resignation or replacement of Agent or any assignment of
rights by or replacement of a Lender or Issuing Bank, the termination of the
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.
13.10.    Lender Tax Information.
13.10.1.    Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments of Obligations shall
deliver to the Borrowers and the Agent properly completed and executed
documentation reasonably requested by the Borrowers or the Agent as will permit
such payments to be made without or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrowers or the Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or the Agent to enable them to determine
whether such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding the foregoing, such documentation (other than
documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.
13.10.2.    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,
(c)    Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Agent on or prior to the date on which such Lender becomes a Lender hereunder
(and from time to time thereafter upon reasonable request of Borrowers or
Agent), executed originals of IRS Form W-9 (or applicable successor form),
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
(d)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of the Borrowers or the Agent), whichever of the following is
applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) or, as applicable, W‑8BEN-E (or applicable successor
form), establishing an exemption from or reduction of U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty, and (y) with respect
to other payments under the Loan Documents, IRS Form W-8BEN (or applicable
successor form) or, as applicable, W‑8BEN-E (or applicable successor form),
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI (or applicable successor form);
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form reasonably satisfactory to the Agent and Borrower to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a the controlled foreign corporation described in
Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and (y)
copies of IRS Form W-8BEN (or applicable successor form) or, as applicable,
W‑8BEN-E (or applicable successor form); or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI (or applicable successor form), IRS Form W‑8BEN (or applicable
successor form) or, as applicable, W‑8BEN-E (or applicable successor form), a
U.S. Tax Compliance Certificate in form reasonably satisfactory to the Agent and
Borrower, IRS Form W-9 (or applicable successor form), and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in a form
reasonably satisfactory to the Agent and the Borrower on behalf of each such
direct and indirect partner;
(e)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of the Borrowers or the Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrowers or the Agent to determine the withholding or deduction required to be
made; and
(f)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to the Borrowers and
the Agent at the time(s) prescribed by law and otherwise as reasonably requested
by the Borrowers or Agent such documentation prescribed by Applicable Law
(including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, Amkor
and the Agent shall treat (and the Lenders hereby authorize the Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471(b)(2)(i). Solely for purposes of
this Section 5.10.2(d), “FATCA” shall include any amendments made to FATCA after
the date hereof.
13.10.3.    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or promptly notify Borrowers and Agent in writing of its legal
inability to do so.
13.11.    Nature and Extent of Each Borrower’s Liability.
13.11.1.    Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to the
Agent and the Lenders the prompt payment and performance of, all Obligations and
all agreements under the Loan Documents, except its Excluded Swap Obligations.
Each Borrower agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and performance and not of collection, that such
obligations shall not be discharged until Full Payment of the Obligations, and
that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination, or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument, or agreement to which any Obligor is or may become a party
or liable, (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent, or indulgence
of any kind by the Agent or any Lender with respect thereto, (c) the existence,
value, or condition of, or failure to perfect a Lien or to preserve rights
against, any security or guaranty for the Obligations or any action, or the
absence of any action, by the Agent or any Lender in respect thereof (including
the release of any security or guaranty), (d) the insolvency of any Obligor, (e)
any election by the Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code, (f) any borrowing or
grant of a Lien by any other Borrower as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise, (g) the disallowance of any claims of the
Agent or any Lender against any Obligor for the repayment of any Obligations
under Section 502 of the Bankruptcy Code or otherwise, or (h) any other action
or circumstances that might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor, except Full Payment of all Obligations.
13.11.2.    Waivers.
(a)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Agent or the Lenders to marshal assets or to proceed against any Obligor, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower. It is agreed among each
Borrower, the Agent, and the Lenders that the provisions of this Section are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, the Agent and the Lenders would decline to make Revolving
Loans and issue Letters of Credit. Notwithstanding anything to the contrary in
any Loan Document, and except as set forth in Section 5.11.3, each Borrower
expressly waives all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification, or set off, as well as all defenses
available to a surety, guarantor, or accommodation co-obligor. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
(b)    The Agent and the Lenders may, in their discretion, pursue such rights
and remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non‑judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in the exercise of any rights
or remedies, the Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to “election of remedies” or otherwise, each Borrower consents to such action by
the Agent or such Lender and waives any claim based upon such action, even if
the action may result in loss of any rights of subrogation that any Borrower
might otherwise have had but for such action. Any election of remedies that
results in denial or impairment of the right of the Agent or any Lender to seek
a deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. If the Agent bids at any foreclosure or trustee’s sale or at any
private sale, the Agent may bid all or a portion of the Obligations and the
amount of such bid need not be paid by the Agent but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether the
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.
13.11.3.    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below and (ii)
such Borrower’s Allocable Amount.
(b)    If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state fraudulent transfer or conveyance act, or similar statute
or common law.
(c)    Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Revolving Loans made directly or indirectly to that Borrower
(including Revolving Loans advanced to any other Borrower and then re-loaned or
otherwise transferred to, or for the benefit of, such Borrower), LC Obligations
relating to Letters of Credit issued to support such Borrower’s business, and
all accrued interest, fees, expenses, and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder. The Agent and the Lenders shall have the right, at any time in their
discretion, to condition Revolving Loans and Letters of Credit upon a separate
calculation of borrowing availability for each Borrower and to restrict the
disbursement and use of such Revolving Loans and Letters of Credit to a
Borrower.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support or other agreement" for the benefit of,
each Obligor for all purposes of Section la(18)(A)(v)(II) of the Commodity
Exchange Act.
13.11.4.    Joint Enterprise. Each Borrower has requested that the Agent and the
Lenders make the credit facility established hereunder available to the
Borrowers on a combined basis, in order to finance the Borrowers’ business most
efficiently and economically. The Borrowers’ business is a mutual and collective
enterprise, and the Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each Borrower and ease the
administration of their relationship with the Lenders, all to the mutual
advantage of the Borrowers. The Borrowers acknowledge and agree that the Agent’s
and the Lenders’ willingness to extend credit to the Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to the Borrowers and at the Borrowers’ request.
13.11.5.    Subordination. Each Borrower hereby subordinates any claims,
including any right of payment, subrogation, contribution, and indemnity, that
it may have at any time against any other Obligor, howsoever arising, to the
Full Payment of all Obligations.
SECTION 14.
CONDITIONS PRECEDENT

14.1.    Conditions Precedent to Initial Revolving Loans. In addition to the
conditions set forth in Section 6.2, the Lenders shall not be required to fund
any requested Revolving Loan, issue any Letter of Credit, or otherwise extend
credit to the Borrowers hereunder, unless each of the following conditions has
been satisfied:
(a)    Appropriate Notes shall have been executed by the Borrowers and delivered
to each Lender that requests issuance of a Note. Each other Loan Document shall
have been duly executed and delivered to the Agent by each of the signatories
thereto, and each Obligor shall be in compliance with all terms thereof.
(b)    To the extent requested by the Agent, the Agent shall have received duly
executed Deposit Account Control Agreements with respect to any of the
Borrowers’ Deposit Accounts.
(c)    The Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Revolving Loans and
transactions hereunder, (i) such Borrower is Solvent, (ii) no Default or Event
of Default exists, (iii) the representations and warranties set forth in Section
9 are true and correct, and (iv) such Borrower has complied with all agreements
and conditions to be satisfied by it under the Loan Documents.
(d)    The Agent shall have received a certificate of a duly authorized officer
of each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown, (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified, or revoked, and constitute all resolutions adopted with
respect to this credit facility, and (iii) to the title, name, and signature of
each Person authorized to sign the Loan Documents. The Agent may conclusively
rely on this certificate until it is otherwise notified by the applicable
Obligor in writing.
(e)    The Agent shall have received a written opinion of Dechert LLP in form
and substance satisfactory to the Agent.
(f)    The Agent shall have received copies of the charter documents of each
Obligor, certified as appropriate by the Secretary of State or another official
of such Obligor’s jurisdiction of organization.
(g)    The Agent shall have completed its legal due diligence of the Obligors
with results satisfactory to the Agent.
(h)    No material adverse change in the financial condition of any Obligor or
in the value of any Collateral shall have occurred since December 31, 2011.
(i)    The Borrowers shall have paid all fees and expenses to be paid to the
Agent and the Lenders on the Closing Date.
14.2.    Conditions Precedent to All Credit Extensions. The Agent, the Issuing
Bank, and the Lenders shall not be required to fund any Revolving Loans, arrange
for issuance of any Letters of Credit, or grant any other accommodation to or
for the benefit of the Borrowers, unless the following conditions are satisfied:
(a)    no Default or Event of Default shall exist at the time of, or result
from, such funding, issuance, or grant;
(b)    the representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (or in all respects to the
extent they are qualified by a materiality standard) on the date of, and upon
giving effect to, such funding, issuance, or grant (except for representations
and warranties that expressly relate to an earlier date, in which case any such
representations and warranties shall be true and correct in the applicable
respect as of such date);
(c)    the certifications set forth in Section 14.15 shall be true and correct
in all material respects;
(d)    all conditions precedent set forth in Section 6.1 and any other Loan
Document shall have been satisfied;
(e)    no event shall have occurred or circumstance exist that has resulted in a
Material Adverse Effect; and
(f)    with respect to issuance of a Letter of Credit, the LC Conditions shall
have been satisfied.
Each request (or deemed request) by the Borrowers for funding of a Revolving
Loan, issuance of a Letter of Credit, or grant of an accommodation shall
constitute a representation by the Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding, issuance,
or grant. As an additional condition to any funding, issuance, or grant, the
Agent shall have received such other information, documents, instruments, and
agreements as it may reasonably request in connection therewith.
14.3.    Limited Waiver of Conditions Precedent. If the Agent, the Issuing Bank,
or the Lenders fund any Revolving Loans, arrange for issuance of any Letters of
Credit, or grant any other accommodation when any conditions precedent are not
satisfied (regardless of whether the lack of satisfaction was known or unknown
at the time), it shall not operate as a waiver of (a) the right of the Agent,
the Issuing Bank, and the Lenders to insist upon satisfaction of all conditions
precedent with respect to any subsequent funding, issuance, or grant nor (b) any
Default or Event of Default due to such failure of conditions or otherwise.
SECTION 15.
COLLATERAL

15.1.    Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to the Agent, for
the benefit of the Secured Parties, a continuing security interest in and Lien
upon all personal Property of such Borrower, including all of the following
Property, whether now owned or hereafter acquired, and, unless noted otherwise,
wherever located:
(a)    all Accounts;
(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Payment Intangibles, Software, and
Intellectual Property;
(g)    all Goods, including Inventory, Equipment, and fixtures;
(h)    all Instruments, excluding any notes or other instruments payable to such
Borrower from any Foreign Subsidiary;
(i)    all Investment Property, excluding (i) Equity Interests of Foreign
Subsidiaries, (ii) Equity Interests of the Excluded Domestic Subsidiaries and
(iii) Equity Interests of a Person that is not a Subsidiary to the extent (in
the case of this clause (iii)) the grant by such Borrower of a Lien in such
Equity Interests is prohibited by (A) the terms of the organizational documents
of such Person (except to the extent that an appropriate waiver or consent can
be obtained after such Borrower has used commercially reasonable efforts to
obtain same or any such prohibition is rendered ineffective pursuant to the UCC)
or (B) Applicable Law;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    Reserved;
(m)    all monies, whether or not in the possession or under the control of the
Agent, a Lender, or a bailee or Affiliate of the Agent or a Lender, including
any Cash Collateral;
(n)    all accessions to, substitutions for, and all replacements and products,
of the foregoing;
(o)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs, and computer records) pertaining to the
foregoing; and
(p)    all proceeds of any of the foregoing Collateral described in clause (a)
through clause (o) preceding in whatever form (excluding specifically in any
such case, (i) any notes or other instruments payable to such Borrower from any
Foreign Subsidiary, (ii) Equity Interests of Foreign Subsidiaries and Equity
Interests of the Excluded Domestic Subsidiaries and (iii) Equity Interests of a
Person that is not a Subsidiary to the extent such Equity Interests are excluded
from Collateral pursuant to clause (iii) of Section 7.1(i)), including, but not
limited to, cash, deposit accounts (whether or not comprised solely of
proceeds), certificates of deposit, insurance proceeds (including hazard, flood,
and credit insurance), negotiable instruments and other instruments for the
payment of money, chattel paper, security agreements, documents, eminent domain
proceeds, condemnation proceeds, and tort claim proceeds.
15.2.    Lien on Deposit Accounts; Cash Collateral.
15.2.1.    Deposit Accounts. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to the Agent, for
the benefit of the Secured Parties, a continuing security interest in and Lien
upon all of such Borrower’s right, title, and interest in and to each Deposit
Account of such Borrower and any deposits or other sums at any time credited to
any such Deposit Account, including any sums in any blocked or lockbox accounts
or in any accounts into which such sums are swept. Each Borrower authorizes and
directs each bank or other depository to deliver to the Agent upon its written
demand therefor, made at any time during the existence of a Triggered Activation
Period or if an Event of Default exists and without notice to such Borrower
(such notice being hereby waived), all balances in each Deposit Account
maintained by such Borrower with such depository for application to the
Obligations then outstanding. Each Borrower irrevocably appoints the Agent as
such Borrower’s attorney-in-fact to collect such balances to the extent any such
delivery is not so made.
15.2.2.    Cash Collateral. Any Cash Collateral may be invested, in the Agent’s
discretion, in Cash Equivalents, but the Agent shall have no duty to do so,
regardless of any agreement, understanding, or course of dealing with any
Borrower, and shall have no responsibility for any investment or loss. Each
Borrower hereby grants to the Agent, for the benefit of the Secured Parties, a
security interest in all Cash Collateral held from time to time and all proceeds
thereof, as security for the Obligations, whether such Cash Collateral is held
in the Cash Collateral Account or elsewhere. The Agent may apply Cash Collateral
to the payment of any Obligations, in such order as the Agent may elect, as they
become due and payable. The Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of the Agent. No Borrower or other
Person claiming through or on behalf of any Borrower shall have any right to any
Cash Collateral, until Full Payment of all Obligations.
15.3.    Reserved.




--------------------------------------------------------------------------------




15.4.    Other Collateral.
15.4.3.    Commercial Tort Claims. The Borrowers shall promptly notify the Agent
in writing if any Borrower has a Commercial Tort Claim (other than, as long as
no Event of Default exists, a Commercial Tort Claim for less than $500,000) and,
upon the Agent’s request, shall promptly execute such documents and take such
actions as the Agent deems appropriate to confer upon the Agent (for the benefit
of the Secured Parties) a duly perfected, first priority Lien upon such claim.
15.4.4.    Certain After-Acquired Collateral. The Borrowers shall promptly
notify the Agent in writing if, after the Closing Date, any Borrower obtains any
interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property, or
Letter-of-Credit Rights and, upon the Agent’s request, shall promptly execute
such documents and take such actions as the Agent deems appropriate to effect
the Agent’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession, control agreement, or Lien Waiver. If any
Collateral is in the possession of a third party, at the Agent’s request, the
Borrowers shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of the Agent.
15.5.    No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject the Agent or any Lender to, or in
any way modify, any obligation or liability of the Borrowers relating to any
Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.
15.6.    Further Assurances. Promptly upon request, the Borrowers shall deliver
such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as the Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral. Each Borrower
authorizes the Agent to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of such Borrower, or words
to similar effect, and ratifies any action taken by the Agent before the Closing
Date to effect or perfect its Lien on any Collateral.
15.7.    Continuation of Existing Liens. Nothing herein impairs or limits the
continuation of the Liens granted to the Agent under the Original Loan and
Security Agreement and the Original Security Documents, which liens are
continued in full force and effect pursuant to and as provided by Section 14.14.
15.8.    Release of Collateral.
15.8.4.     Upon Full Payment of all Obligations (other than contingent
indemnification obligations with respect to which no claim has been threatened
or asserted or with respect to which the Agent does not reasonably believe may
be threatened or asserted), upon written request by the Borrowers and at the
Borrowers’ expense, the Agent shall execute and deliver to the Borrowers
releases and other instruments as may be necessary to terminate the Agent’s Lien
in the Collateral and deliver to the Borrowers, or such other Person as the
Borrowers may specify to the Agent in writing, any Collateral, if any, that is
held in the Agent’s possession.
15.8.5.    Upon an Asset Sale, transfer, sale, lease, or other disposition of
any Collateral permitted by this Agreement which the Borrowers certify in
writing to the Agent is permitted pursuant to the terms of this Agreement, upon
written request by the Borrowers and at the Borrowers’ expense, the Agent shall
execute and deliver to the Borrowers releases and other instruments as may be
necessary to terminate the Agent’s Lien in such Collateral, provided, that
Agent’s Lien shall attach to all proceeds of any such Asset Sale, sale,
transfer, conveyance or disposition and all such proceeds shall be subject to
the requirements of this Agreement, including without limitation Section 8.2.5.
Any such release pursuant to this Section 7.8.2 is expressly limited as provided
herein.
SECTION 16.
COLLATERAL ADMINISTRATION

16.1.    Borrowing Base Certificates. By the fifteenth day of each calendar
month, or more frequently as the Agent may request following any date, if any,
when Availability is less than an amount equal to 15.0% of aggregate Revolving
Commitments, the Borrowers shall deliver to the Agent (and the Agent shall
promptly deliver same to the Lenders) a Borrowing Base Certificate prepared as
of the last day of the preceding calendar month. All calculations of
Availability in any Borrowing Base Certificate shall be certified by a Senior
Officer of the Borrower Agent or such other officer of the Borrower Agent as may
be acceptable to the Agent, provided that the Agent may from time to time review
and adjust any such calculation (a) to reflect collections of Accounts received
and (b) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect Reserves imposed by the Agent.
16.2.    Administration of Accounts.
16.2.5.    Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Agent, on such periodic basis as the Agent may
request, a sales and collections report, in form satisfactory to the Agent. Each
Borrower shall also provide to the Agent, on or before the 15th day of each
month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, in form satisfactory to the Agent. Upon request of the Agent,
the Borrowers will deliver to the Agent, for each of their respective Account
Debtors, contact information, including names, addresses, and telephone numbers,
in form satisfactory to the Agent. If Accounts in an aggregate face amount of
$10,000,000 or more cease to be Eligible Accounts or Eligible Foreign Accounts,
as applicable, the Borrowers shall notify the Agent of such occurrence promptly
(and in any event within three Business Days) after any Borrower has knowledge
thereof.
16.2.6.    Taxes. If an Account of any Borrower includes a charge for any Taxes,
the Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge the
Borrowers therefor; provided that neither the Agent nor the Lenders shall be
liable for any Taxes that may be due from the Borrowers or with respect to any
Collateral.
16.2.7.    Account Verification. Whether or not a Default or Event of Default
exists, the Agent shall have the right at any time, in the name of the Agent,
any designee of the Agent, or any Borrower, to verify the validity, amount, or
any other matter relating to any Accounts of the Borrowers by mail, telephone,
or otherwise. The Borrowers shall cooperate fully with the Agent in an effort to
facilitate and promptly conclude any such verification process, and the Agent
will, if any such verification is being conducted when no Event of Default
exists, use reasonable efforts to inform the Borrower (by mail, telephone, or
otherwise) that the Agent plans to conduct such verifications.
16.2.8.    Maintenance of Dominion Account. The Borrowers shall maintain
Dominion Accounts pursuant to arrangements acceptable to the Agent. The
Borrowers shall obtain an agreement (in form and substance satisfactory to the
Agent) from any lockbox servicer utilized by a Borrower or the depository
institution maintaining a Dominion Account (to the extent such depository
institution is not the Agent), establishing the Agent’s control over and Lien in
such lockbox or Dominion Account, under which the Agent may give written notice
at any time during a Triggered Activation Period or after the occurrence of an
Event of Default, requiring immediate deposit of all remittances received in
such lockbox to a Dominion Account or immediate transfer of all funds in such
Dominion Account to the Agent for application to the Obligations, as applicable,
and waiving offset rights of such servicer or bank against any funds collected
in such lockbox or deposited into such Dominion Account, except offset rights
for customary administrative charges. The Agent and the Lenders agree that any
such notice by the Agent pursuant to this Section shall only be given at any
time after the occurrence of a Triggered Activation Period or after the
occurrence of an Event of Default. Each agreement with any lockbox servicer or
depository maintaining a Dominion Account will provide that the Agent’s
authority to direct the deposit or transfer of funds received in such lockbox or
deposited in such Dominion Account will not be effective until written notice is
given by the Agent to such lockbox servicer or Dominion Account depository.
Neither the Agent nor the Lenders assume any responsibility to the Borrowers for
any lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
16.2.9.    Proceeds of Collateral. The Borrowers shall request in writing and
otherwise take all reasonable steps to ensure that all payments on Accounts and
all proceeds of the sale of any other Collateral are made directly to a Dominion
Account (or a lockbox relating to a Dominion Account), provided, that on and
after the expiration of 60 days after the Closing Date or such later date as may
be agreed to by the Agent, all such Dominion Accounts required by this Section
8.2.5 shall be with Bank of America. If any Borrower or Subsidiary receives cash
or Payment Items with respect to any Collateral, it shall hold same in trust for
the Agent and promptly (not later than the next Business Day) deposit same into
a Dominion Account.
16.3.    Administration of Inventory.
16.3.5.    Records and Reports of Inventory. Each Borrower shall keep accurate
and complete records of its Inventory and shall submit to the Agent inventory
reports in form reasonably satisfactory to the Agent (including a listing of the
locations of the Borrowers’ Inventory), concurrently with submission of each of
the financial statements delivered to the Agent pursuant to Section 10.1.2(b) as
of the last day of the preceding calendar month.
16.3.6.    Maintenance. The Borrowers shall use, store, and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
16.4.    Administration of Equipment.
16.4.1.    Records and Schedules of Equipment. Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions, and dispositions thereof, and shall submit to the Agent, on such
periodic basis as the Agent may request, a current schedule thereof, in form
satisfactory to the Agent.
16.4.2.    Condition of Equipment. Each Borrower shall keep its material
Equipment that is necessary for the operation of its business in good operating
condition and repair, and make all necessary replacements and repairs so that
the value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. No Borrower shall permit any Equipment to
become affixed to real Property unless any landlord or mortgagee delivers a Lien
Waiver or similar instrument.
16.5.    Administration of Deposit Accounts. Schedule 8.5 , together with each
Deposit Account described in any notice sent by a Borrower to the Agent pursuant
to Section 7.4.2, sets forth all Deposit Accounts maintained by the Borrowers.
Each Borrower shall take all actions necessary to establish the Agent’s control
of each such Deposit Account (other than an account exclusively used for
payroll, payroll taxes, or employee benefits, or an account containing not more
than $10,000 at any time). Each Borrower shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than the Agent)
to have control over a Deposit Account or any Property deposited therein. Each
Borrower shall promptly notify the Agent of any opening or closing of a Deposit
Account.
16.6.    General Provisions.
16.6.7.    Location of Equipment. All of the Borrowers’ Equipment, other than de
minimus amounts of Equipment as may be in the possession of employees and agents
of the Borrowers, shall at all times be kept by the Borrowers at the business
locations set forth in Schedule 8.6.1 or at any business location located in the
United States and identified in writing to the Agent pursuant to Section
10.1.2(d).
16.6.8.    Insurance of Collateral; Condemnation Proceeds.
(a)    Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief, and such
other risks, in such amounts, with such endorsements, and with such insurers
(rated A+ or better by Best Rating Guide) as are reasonably satisfactory to the
Agent. All proceeds under each policy shall be payable to the Agent. From time
to time upon request, the Borrowers shall deliver the originals or certified
copies of its insurance policies to the Agent. Unless the Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing the
Agent as loss payee or additional insured, as appropriate, (ii) requiring 30
days prior written notice to the Agent in the event of cancellation of the
policy for any reason whatsoever, and (iii) specifying that the interest of the
Agent shall not be impaired or invalidated by any act or neglect of any Borrower
or the owner of the Property, nor by the occupation of the premises for purposes
more hazardous than are permitted by the policy. If any Borrower fails to
provide and pay for such insurance, the Agent may, at its option, but shall not
be required to, procure the insurance and charge the Borrowers therefor. Each
Borrower agrees to deliver to the Agent, promptly as rendered, copies of all
reports made to insurance companies. While no Event of Default exists, the
Borrowers may settle, adjust, or compromise any insurance claim, as long as the
proceeds are delivered to the Agent. If an Event of Default exists, only the
Agent shall be authorized to settle, adjust, and compromise such claims.
(b)    During the existence of an Event of Default, any proceeds of insurance
(other than proceeds from workers’ compensation or D&O insurance) and any awards
arising from condemnation of any Collateral shall be paid to the Agent and
applied to payment of the Obligations in accordance with the provisions of
Section 5.6.1. Proceeds from any business interruption insurance may be used by
the Borrowers in the Ordinary Course of Business.
16.6.9.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining, and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by the Agent to any Person to realize
upon any Collateral, shall be borne and paid by the Borrowers. The Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency, or other Person whatsoever, but the same shall be at the Borrowers’ sole
risk.
16.6.10.    Defense of Title to Collateral. Each Borrower shall at all times
defend its title to Collateral and the Agent’s Liens therein against all
Persons, claims, and demands whatsoever, except Permitted Liens.
16.7.    Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints the Agent (and all Persons designated by the Agent) as such Borrower’s
true and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. The Agent, or the Agent’s designee, may, without notice and in either
its or a Borrower’s name, but at the cost and expense of the Borrowers:
(a)    endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into the Agent’s
possession or control; and
(b)    during an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand, and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts, (ii) settle, adjust, modify, compromise, discharge, or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral, (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as the Agent
deems advisable, (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral, (v) prepare, file, and sign a Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment, or satisfaction of Lien or similar document, (vi) receive, open, and
dispose of mail addressed to a Borrower, and notify postal authorities to change
the address for delivery thereof to such address as the Agent may designate,
(vii) endorse any Chattel Paper, Document, Instrument, invoice, freight bill,
bill of lading, or similar document or agreement relating to any Accounts,
Inventory, or other Collateral, (viii) use a Borrower’s stationery and sign its
name to verifications of Accounts and notices to Account Debtors, (ix) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to any Collateral, (x) make and adjust
claims under policies of insurance, (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit or banker’s acceptance
for which a Borrower is a beneficiary, and (xii) take all other actions as the
Agent deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.
SECTION 17.
REPRESENTATIONS AND WARRANTIES

17.1.    General Representations and Warranties. To induce the Agent and the
Lenders to enter into this Agreement and to make available the Revolving
Commitments, Revolving Loans, and Letters of Credit, each Borrower represents
and warrants that:
17.1.10.    Organization and Qualification. Each Borrower is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization. Each Borrower is duly qualified, authorized to do business, and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.
17.1.11.    Power and Authority. Each Obligor is duly authorized to execute,
deliver, and perform its Loan Documents. The execution, delivery, and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained, (b) contravene the
Organic Documents of any Obligor, (c) violate or cause a default under any
Applicable Law or Material Contract, or (d) result in or require the imposition
of any Lien (other than Permitted Liens and the Agent’s Liens) on any Property
of any Obligor.
17.1.12.    Enforceability. Each Loan Document is a legal, valid, and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.
17.1.13.    Capital Structure. Schedule 9.1.4, together with any designation
specified by a Borrower to the Agent by at least 30 days prior written notice,
shows for each Borrower and Subsidiary (a) its name, (b) its jurisdiction of
organization, (c) as of the First Amendment Date, with respect to each
Subsidiary, whether it is a Restricted Subsidiary or an Unrestricted Subsidiary,
its authorized and issued Equity Interests, and the holders of its Equity
Interests. Each Borrower has good title to its Equity Interests in its
Subsidiaries, free of any Lien other than the Agent’s Liens, Permitted Liens,
Permitted Other Liens, and all such Equity Interests are duly issued, fully
paid, and non-assessable. Notwithstanding the foregoing, the requirements of
this Section 9.1.4 shall not apply with respect to, and at the time of, the
formation or acquisition of a newly formed or acquired Subsidiary that is formed
or acquired in compliance with this Agreement.
17.1.14.    Corporate Names; Locations. During the five years preceding the
First Amendment Date, except as shown on Schedule 9.1.5A, no Borrower has been
known as or used any corporate, fictitious, or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person. The chief executive offices and
other places of business of the Borrowers as of the First Amendment Date are
shown on Schedule 8.6.1. Except as shown on Schedule 9.1.5B, during the five
years preceding the First Amendment Date, no Borrower has had any other office
or place of business.
17.1.15.    Title to Properties; Priority of Liens. Each Borrower has good title
(or valid interests in) all of its Property, including all Property reflected in
any financial statements delivered to the Agent or the Lenders, in each case
free of Liens except Permitted Liens. Each Borrower has paid and discharged all
lawful claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens or as are being Properly Contested. The Agent’s Liens in the
Collateral, excluding any Lien on Collateral (a) for which a certificate of
title is issued and the Agent is not in possession of such certificate of title
and listed as first lienholder thereon or (b) which constitutes a Commercial
Tort Claim described in the parenthetical clause of Section 7.4.1, are duly
perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over the Agent’s Liens.
17.1.16.    Accounts. The Agent may rely, in determining which Accounts are
Eligible Accounts and Eligible Foreign Accounts, on all statements and
representations made by the Borrowers with respect thereto. The Borrowers
warrant, with respect to each Account at the time it is shown as an Eligible
Account or an Eligible Foreign Account in a Borrowing Base Certificate, that:
(a)    it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
(b)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract, or other document relating
thereto;
(c)    it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to the Agent on request;
(d)    it is not subject to any offset, Lien (other than the Agent’s Lien),
deduction, defense, dispute, counterclaim, or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to the Agent, and it is
absolutely owing by the Account Debtor, without contingency in any respect;
(e)    no purchase order, agreement, document, or Applicable Law restricts
assignment of the Account to the Agent (regardless of whether, under the UCC,
the restriction is ineffective);
(f)    no extension, compromise, settlement, modification, credit, deduction, or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to the Agent hereunder; and
(g)    to the best of the Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account and (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed or suspended or ceased doing business.
17.1.17.    Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow, and shareholder’s equity,
as applicable, of the Borrowers that have been and are from time to time
hereafter delivered to the Agent and the Lenders, are prepared in accordance
with GAAP, and fairly present in all material respects the financial positions
and results of operations of the Borrowers at the dates and for the periods
indicated. Since December 31, 2011, there has been no change in the condition,
financial or otherwise, of any Borrower that could reasonably be expected to
have a Material Adverse Effect. No financial statement delivered to the Agent or
the Lenders at any time contains any untrue statement of a material fact, nor
fails to disclose any material fact necessary to make such financial statement
not materially misleading. Each Borrower is Solvent.
17.1.18.    Surety Obligations. No Borrower is obligated as surety or indemnitor
under any bond or other contract that assures payment or performance of any
obligation of any Person, except as permitted hereunder.
17.1.19.    Taxes. Each Borrower has filed all federal, state, and local tax
returns and other reports that it is required by law to file, and has paid, or
made provision for the payment of, all Taxes upon it, its income, and its
Properties that are due and payable, except to the extent being Properly
Contested or where the failure to do so could not reasonably be expected to
result in any liability in excess of $10,000,000. The provision for Taxes on the
books of each Borrower is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.
17.1.20.    Brokers. There are no brokerage commissions, finder’s fees, or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
17.1.21.    Intellectual Property. Except as disclosed on Schedule 9.1.17, each
Borrower owns or has the lawful right to use all Intellectual Property
reasonably necessary for the conduct of its business, without conflict with any
rights of others except for any such conflict that could not reasonably be
expected to have a Material Adverse Effect. As of the First Amendment Date, (a)
except as set forth in Schedule 9.1.17, there is no pending or threatened (in
writing) Intellectual Property Claim with respect to any Borrower or any of
their Intellectual Property that could reasonably be expected to have a Material
Adverse Effect, (b) except as disclosed on Schedule 9.1.12, no Borrower pays or
owes any Royalty or other compensation to any Person with respect to any
Intellectual Property, and (c) all Intellectual Property registered in the
United States owned by any Borrower is shown on Schedule 9.1.12.
17.1.22.    Governmental Approvals. Each Borrower has, and is in compliance
with, and is in good standing with respect to, all Governmental Approvals
necessary to conduct its business and to own, lease, and operate its Properties,
in each case in all material respects. All necessary import, export, or other
licenses, permits, or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and the Borrowers have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except, in each case, where such failure
or noncompliance could not reasonably be expected to have a Material Adverse
Effect.
17.1.23.    Compliance with Laws. Each Borrower has duly complied, and its
Properties and business operations are in compliance, in all material respects
with all Applicable Law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. There have been no material
citations, notices, or orders of noncompliance issued to any Borrower under any
Applicable Law. To each Borrower’s knowledge, no Inventory has been produced in
violation of the FLSA.
17.1.24.    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.15, no Borrower’s operations, Real Estate, or other Properties are subject
to any federal, state, or local investigation to determine whether any remedial
action is needed to address any environmental pollution, hazardous material, or
environmental clean-up. No Borrower has received any Environmental Notice. No
Borrower has any contingent liability with respect to any Environmental Release,
environmental pollution, or hazardous material on any Real Estate now or
previously owned, leased, or operated by it.
17.1.25.    Burdensome Contracts. No Borrower is a party or subject to any
contract, agreement, or charter restriction that could reasonably be expected to
have a Material Adverse Effect. As of the First Amendment Date, no Borrower is
party or subject to any Restrictive Agreement, except as shown on Schedule
9.1.16, none of which prohibit the execution or delivery of any Loan Documents
by an Obligor nor the performance by an Obligor of any obligations thereunder.
17.1.26.    Litigation. Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower, or any of their businesses, operations,
Properties, prospects, or conditions, that (a) relate to any Loan Documents or
transactions contemplated thereby, or (b) as of the First Amendment Date, could
reasonably be expected to have a Material Adverse Effect if determined adversely
to any Borrower. No Borrower is in default with respect to any order,
injunction, or judgment of any Governmental Authority.
17.1.27.    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any Material Contract or in
the payment of principal or interest with respect to any Borrowed Money. Except
as could not reasonably be expected to result in a Material Adverse Effect,
there is no basis upon which any party (other than a Borrower) could terminate a
Material Contract other than in accordance with its terms.
17.1.28.    ERISA. Except as disclosed on Schedule 9.1.19:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination (or an opinion or advisory letter from the IRS affording
equivalent reliance) or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has met all applicable
requirements in all material respects under the Code, ERISA and the Pension
Protection Act of 2006 with respect to any Plan, and no application for a waiver
of the minimum funding standards or an extension of any amortization period has
been made with respect to any Pension Plan.
(b)    There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur, (ii)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and no Obligor or ERISA Affiliate knows of any reason that the funding
target attainment percentage could reasonably be expected to drop below 60%,
(iii) no Obligor or ERISA Affiliate has incurred any liability to the PBGC
except for the payment of premiums, and no premium payments are due and unpaid,
(iv) no Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA and (v) no Pension Plan has been
terminated by its plan administrator or the PBGC, and no fact or circumstance
exists that could reasonably be expected to cause the PBGC to institute
proceedings to terminate a Pension Plan.
(d)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles and (iii) it has been registered as required by, and has
been maintained in good standing with, applicable regulatory authorities.
17.1.29.    Trade Relations. There exists no actual or threatened termination or
limitation of any business relationship between any Borrower and any customer or
supplier, or any group of customers or suppliers, which individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
There exists no condition or circumstance that could reasonably be expected to
materially impair the ability of any Borrower to conduct its business at any
time hereafter in substantially the manner as conducted on the First Amendment
Date.
17.1.30.    Labor Relations. Except as described on Schedule 9.1.21, as of the
First Amendment Date, no Borrower is party to or bound by any collective
bargaining agreement. There are no material grievances, disputes, or
controversies with any union or other organization of any Borrower’s employees,
or, to any Borrower’s knowledge, any asserted or threatened strikes, work
stoppages, or demands for collective bargaining.
17.1.31.    Reserved.
17.1.32.    Not a Regulated Entity. No Obligor is (a) an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940,
(b) a “holding company,” a “subsidiary company” of a “holding company,” or an
“affiliate” of either, within the meaning of the Public Utility Holding Company
Act of 1935, or (c) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Indebtedness.
17.1.33.    Margin Stock. No Borrower is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No Revolving Loan proceeds or Letters
of Credit will be used by the Borrowers to purchase or carry, or to reduce or
refinance any Indebtedness incurred to purchase or carry, any Margin Stock or
for any related purpose governed by Regulations T, U, or X of the Board of
Governors.
17.1.34.    OFAC. No Borrower, Subsidiary or, to the knowledge of any Borrower
or Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is or is owned or controlled by any individual or entity
that is currently the subject or target of any Sanction or is located, organized
or resident in a Designated Jurisdiction.
17.2.    Complete Disclosure. No Loan Document contains any untrue statement of
a material fact, nor when viewed together with Amkor’s periodic reports filed
under the Exchange Act and the rules and regulations promulgated thereunder
fails to disclose any material fact necessary to make the statements contained
therein not materially misleading. There is no fact or circumstance that any
Obligor has failed to disclose to the Agent in writing or is included in its
periodic reports filed under the Exchange Act and the rules and regulations
promulgated thereunder that could reasonably be expected to have a Material
Adverse Effect.
SECTION 18.
COVENANTS AND CONTINUING AGREEMENTS

18.1.    Affirmative Covenants. For so long as any Revolving Commitments or
Obligations are outstanding, each Borrower shall, and shall cause each other
Obligor to keep the following covenants.
18.1.7.    Inspections.
(a)    Each Borrower shall, and shall cause each other Obligor to, permit the
Agent, at least once per twelve month period and at least two times per twelve
month period when Availability is less than an amount equal to 35.0% of
aggregate Revolving Commitments and at such other times, from time to time, as
the Agent may determine in its discretion, subject to (except when a Default or
Event of Default exists) reasonable notice and normal business hours, to visit
and inspect the Properties of any Borrower or Obligor, inspect, audit, and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors, and independent accountants such
Borrower’s or Obligor’s business, financial condition, assets, prospects, and
results of operations. The Lenders may participate in any such visit or
inspection, at their own expense. Neither the Agent nor any Lender shall have
any duty to any Borrower to make any inspection, nor to share any results of any
inspection or report with any Borrower.
(b)    Each Borrower shall, and shall cause each Obligor to, reimburse the Agent
for all charges, costs, and expenses of the Agent in connection with
examinations of any Obligor’s books and records or any other financial or
Collateral matters as the Agent deems appropriate. Subject to the foregoing, the
Borrowers shall pay the Agent’s standard charges ($850 per day as of the Closing
Date) for each day that an employee of the Agent or its Affiliates is engaged in
any examination activities.
18.1.8.    Financial and Other Information. Each Borrower shall, and shall cause
each Obligor to, keep adequate records and books of account with respect to its
business activities, in which proper entries are made in accordance with GAAP
reflecting all financial transactions, and furnish to the Agent and the Lenders:
(a)    as soon as available, and in any event upon the earlier of 120 days after
the end of each Fiscal Year or the filing of Amkor’s annual report on Form 10-K,
balance sheets as of the end of such Fiscal Year and the related statements of
income, cash flow, and shareholders’ equity for such Fiscal Year, on both a
consolidated basis for Amkor and its Subsidiaries and on a consolidating basis
for the Borrowers with respect to balance sheets and statements of income, which
consolidated statements shall be certified by a firm of independent certified
public accountants of recognized national standing selected by the Borrowers and
acceptable to the Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;
(b)    as soon as available, and in any event within the earlier to occur of 60
days after the last day of each Fiscal Quarter or the filing of Amkor’s
quarterly report on Form 10-Q, unaudited balance sheets as of the end of such
Fiscal Quarter and the related statements of income for such Fiscal Quarter and
for the portion of the Fiscal Year then elapsed, on a consolidated basis and
consolidating basis with respect to balance sheets and statements of income for
the Borrowers and cash flow as of the end of such Fiscal Quarter on a
consolidated basis, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by the principal financial officer of
the Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such Fiscal Quarter, subject
only to changes from audit and year‑end adjustments and except that such
statements need not contain notes, provided, that, if requested by the Agent,
the Borrowers will provide such financial statements for at such other times and
for such other periods as the Agent may reasonably request;
(c)    concurrently with delivery of financial statements under clause (a) and
clause (b) preceding, or more frequently if requested by the Agent while a
Default or Event of Default exists, a Compliance Certificate executed by the
chief financial officer of the Borrower Agent or such other officer of the
Borrower Agent as may be acceptable to the Agent;
(d)    concurrently with delivery of financial statements under clause (a) and
clause (b) preceding, (i) a listing of each new business location of the
Borrowers and (ii) a listing of each registration by any Borrower of any patent,
trademark, or copyright with the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, together with all information
required by the Agent to perfect the Agent’s Liens in such Intellectual
Property;
(e)    not later than 30 days prior to the end of each Fiscal Year, projections
of the Borrowers’ consolidated balance sheets, results of operations, cash flow,
and Availability for the next three Fiscal Years, year by year, and for the next
Fiscal Year, on a fiscal quarter basis;
(f)    at the Agent’s request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to the Agent;
(g)    promptly after the sending or filing thereof, (i) copies of any proxy
statements, financial statements, or reports that any Borrower has made
generally available to its shareholders, (ii) copies of any regular, periodic,
and special reports or registration statements or prospectuses that any Borrower
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and (iii) copies of any press releases or
other statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower; and
(h)    promptly upon the request of the Agent, copies of any annual report filed
in connection with a Pension Plan, and such other reports and information
(financial or otherwise) as may be requested by the Agent in connection with any
Collateral or any Obligor’s financial condition or business.
18.1.9.    Notices. Each Borrower shall notify the Agent and the Lenders in
writing, promptly after a Borrower’s obtaining knowledge thereof, of any of the
following that affects any Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, if an adverse
determination could reasonably be expected to have a Material Adverse Effect,
(b) any pending or threatened labor dispute, strike, or walkout, or the
expiration of any material labor contract to the extent any such dispute,
strike, walkout, or expiration could reasonably be expected to cause a Material
Adverse Effect, (c) any material breach of, event of default under, or
termination prior to its scheduled termination date of a Material Contract, (d)
the existence of any Default or Event of Default, (e) any judgment in an amount
exceeding $25,000,000, (f) the assertion of any Intellectual Property Claim, if
an adverse resolution could reasonably be expected to have a Material Adverse
Effect, (g) any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect, (h) any Environmental
Release by an Obligor or on any Property owned, leased, or occupied by an
Obligor; or receipt of any Environmental Notice that could reasonably be
expected to have a Material Adverse Effect, (i) the occurrence of any ERISA
Event, (j) the discharge of or any withdrawal or resignation by the Borrowers’
independent accountants or (k) any opening of a new office or place of business.
18.1.10.    Reserved.
18.1.11.    Compliance with Laws. Each Borrower shall, and shall cause each
Obligor to, comply with all material Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless,
in each case, failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain compliance could not reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing, if any Environmental Release occurs at or on any Properties of any
Borrower, it shall act promptly and diligently to investigate and report to the
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority.
18.1.12.    Taxes. Each Borrower shall pay and discharge all material Taxes
prior to the date on which they become delinquent or penalties attach, unless
such Taxes are being Properly Contested.
18.1.13.    Insurance. Each Borrower shall, in addition to the insurance
required hereunder with respect to Collateral, maintain insurance with insurers
satisfactory to the Agent with respect to the Properties and business of the
Borrowers of such type, in such amounts, and with such coverages and deductibles
as are customary for companies similarly situated.
18.1.14.    Licenses. Each Borrower shall (a) keep each material License
affecting any Collateral (including the manufacture, distribution, or
disposition of Inventory) or any other material Property of the Borrowers in
full force and effect, (b) pay all Royalties when due, and (c) notify the Agent
of any default or breach asserted by any Person to have occurred under any
material License affecting any Collateral.
18.1.15.    Future Subsidiaries. Each Borrower shall promptly notify the Agent
upon any Person becoming a Subsidiary. Excluding the Excluded Domestic
Subsidiaries, each Domestic Subsidiary formed or acquired after the Closing Date
which at any time has assets in excess of $10,000, shall guarantee the
Obligations in a manner satisfactory to the Agent, and execute and deliver such
documents, instruments, and agreements and take such other actions as the Agent
shall require to evidence and perfect a Lien in favor of the Agent (for the
benefit of the Secured Parties) on all assets of such Person, including delivery
of such legal opinions, in form and substance satisfactory to the Agent, as it
shall deem appropriate.
18.1.16.     Designation of Restricted and Unrestricted Subsidiaries. The board
of directors of Amkor may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary so long as such designation would not cause a Default or
Event of Default hereunder; provided, that Amkor delivers notice of any such
designation to the Agent at least five days prior to the effective date of such
designation. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, all outstanding Investments owned by Amkor and its Restricted
Subsidiaries in the Subsidiary so designated will be deemed to be an Investment
made as of the time of such designation and will reduce the amount available for
Restricted Payments under Section 10.2.2(a)(iii) or Permitted Investments, as
applicable. All such outstanding Investments will be valued at their fair market
value at the time of such designation. That designation will only be permitted
if such Restricted Payment would be permitted at that time and if such
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The board of directors of Amkor may redesignate any Unrestricted
Subsidiary to be a Restricted Subsidiary if the redesignation would not cause a
Default or Event of Default.
18.2.    Negative Covenants. For so long as any Revolving Commitments or
Obligations are outstanding, each Borrower shall, and shall cause each
Subsidiary keep the following covenants.
18.2.3.    Stay, Extension and Usury Laws. Each Borrower covenants (to the
extent that it may lawfully do so) that it shall not, and that none of the other
Obligors shall, at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension, or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Agreement or any other Loan Document, and
each Borrower hereby expressly waives all benefit or advantage of any such law,
and covenants that it shall not, by resort to any such law, hinder, delay, or
impede the execution of any power herein granted to the Agent or the Lenders,
but shall suffer and permit the execution of every such power as though no such
law has been enacted.
18.2.4.    Restricted Payments.
(a)    Amkor will not, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly (w) declare or pay any dividend or make any other payment
or distribution on account of Amkor’s or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving Amkor or any of its Restricted
Subsidiaries) or to the direct or indirect holders of Amkor’s or any of its
Restricted Subsidiaries’ Equity Interests in their capacity as such (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of Amkor or to Amkor or a Restricted Subsidiary of Amkor), (x) purchase,
redeem, or otherwise acquire or retire for value (including, without limitation,
in connection with any merger or consolidation involving Amkor) any Equity
Interests of Amkor or any direct or indirect parent of Amkor or any Restricted
Subsidiary of Amkor (other than any such Equity Interests owned by Amkor or any
Restricted Subsidiary of Amkor), (y) make any payment on or with respect to, or
purchase, redeem, defease, or otherwise acquire or retire for value any
Subordinated Debt, except (A) a payment of interest or principal at the Stated
Maturity thereof, (B) the purchase, redemption, defeasance or other acquisition
or retirement thereof for value in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, redemption, defeasance, acquisition or retirement,
or (C) the purchase redemption, defeasance or other acquisition or retirement of
Amkor’s 2.50% Convertible Senior Subordinated Notes due May 15, 2011, or (z)
make any Restricted Investment (all such payments and other actions set forth in
clause (w) through clause (z) preceding being collectively referred to as
“Restricted Payments”), unless, at the time of and after giving effect to such
Restricted Payment:
(i)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;
(ii)    Amkor would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to Section 10.2.4;
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by Amkor and its Restricted Subsidiaries after
the 2018 Notes Issue Date (excluding Restricted Payments permitted by clause
(ii), clause (iii), clause (iv), clause (vii), and clause (ix) of Section
10.2.2(b)), is less than the sum, without duplication, of (A) 50.0% of the
Consolidated Net Income of Amkor for the period (taken as one period) from the
beginning of the Fiscal Quarter commencing on January 1, 2010 to the end of
Amkor’s most recently ended Fiscal Quarter for which internal financial
statements are available at the time of such Restricted Payment (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus (B) 100% of the aggregate net cash proceeds received by Amkor
since January 1, 2010 as a contribution to its common equity capital or from the
issue or sale of Equity Interests of Amkor (other than Disqualified Stock)
(other than Equity Interests (or Disqualified Stock or debt securities) sold to
a Subsidiary of Amkor), plus (C) to the extent that any Restricted Investment
that was made after the 2018 Notes Issue Date is sold for cash or otherwise
liquidated or repaid for cash, the cash return of capital with respect to such
Restricted Investment (less the cost of disposition, if any), plus (D) the
amount by which (1) Indebtedness (other than Disqualified Stock) of Amkor or any
Restricted Subsidiary (x) issued after the 2018 Notes Issue Date or (y)
consisting of the Convertible Subordinated Notes or Convertible Senior
Subordinated Notes, in each case, is reduced on Amkor’s consolidated balance
sheet (if prepared in accordance with GAAP as of the date of determination) on
or after the 2018 Notes Issue Date and (2) Disqualified Stock of Amkor issued
after the 2018 Notes Issue Date (held by any Person other than any Restricted
Subsidiary) is reduced (measured with reference to its redemption or repurchase
price), in each case, as a result of the conversion or exchange of any such
Indebtedness or Disqualified Stock into Equity Interests (other than
Disqualified Stock) of Amkor, less, in each case, any cash distributed by Amkor
upon such conversion or exchange, plus (E) to the extent that any Investment in
any Unrestricted Subsidiary that was made after the 2018 Notes Issue Date is
sold for cash or otherwise liquidated, repaid for cash or such Unrestricted
Subsidiary is converted into a Restricted Subsidiary, the lesser of (y) an
amount equal to the sum of (1) the net reduction in Investments in Unrestricted
Subsidiaries resulting from dividends, repayments of loans or advances, or other
transfers of assets, in each case to Amkor or any Restricted Subsidiary from
Unrestricted Subsidiaries, and (2) the fair market value of the net assets of an
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Restricted Subsidiary and (z) the remaining amount of the Investment in such
Unrestricted Subsidiary which has not been repaid or converted into cash or
assets; and
(iv)    the Specified Allowance Condition is satisfied.
(b)    Section 10.2.2(a) preceding will not prohibit (i) the payment of any
dividend or consummation of any irrevocable redemption within 60 days after the
date of declaration or giving of redemption notice thereof, if at the date of
declaration or notice no Default or Event of Default has occurred and is
continuing or would be caused thereby, and such payment or redemption would have
complied with the provisions of this Agreement, (ii) (x) the making of any
payment on or with respect to, or in connection with, the redemption, purchase,
defeasance, acquisition or retirement for value of, any Indebtedness of Amkor or
any Restricted Subsidiary that is subordinated to the Obligations or any Equity
Interests of Amkor or any Restricted Subsidiary in exchange for, or out of the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Amkor) of, (1) any subordinated Indebtedness of Amkor or (in the
case of Indebtedness of any Restricted Subsidiary of Amkor only) any Restricted
Subsidiary of Amkor or (2) any Equity Interests (other than Disqualified Stock)
of Amkor; provided that the amount of net cash proceeds under this provision (2)
that are utilized for any such payment, purchase, defeasance, redemption,
acquisition or retirement for value shall be excluded from clause (a)(iii)(B)
preceding, (iii) the making of any payment on or with respect to, or in
connection with, the defeasance, redemption, repurchase, retirement, or other
acquisition of Indebtedness of Amkor or any Restricted Subsidiary that is
subordinated to the Obligations with the net cash proceeds from the incurrence
of Permitted Refinancing Indebtedness, (iv) the payment of any dividend or other
distribution (including a pro rata repurchase of Equity Interests of a
Restricted Subsidiary) by a Restricted Subsidiary of Amkor to the holders of its
Equity Interests so long as Amkor or, if such Equity Interests are held by
another Restricted Subsidiary of Amkor, such other Restricted Subsidiary
receives at least its pro rata share, (v) so long as no Default or Event of
Default has occurred and is continuing or would be caused thereby, the
repurchase, redemption, or other acquisition or retirement for value of any
Equity Interests of Amkor or any Restricted Subsidiary of Amkor or any
distribution, loan or advance to a parent for the repurchase, redemption or
other acquisition or retirement for value of any Equity Interests of Amkor or
any Restricted Subsidiary of Amkor in each case held by any current or former
employee, officer, director or the like (or their assigns, estates or heirs) of
Amkor or any Restricted Subsidiary of Amkor pursuant to any employee equity
subscription agreement, equity ownership plan, or equity award agreement or
other compensatory agreement in effect from time to time; provided that the
aggregate price paid for all such repurchased, redeemed, acquired, or retired
Equity Interests shall not exceed $10,000,000 in any twelve-month period (plus
the net cash proceeds from the issuance of Equity Interests to employees,
officers, directors or the like) in the aggregate since the First Amendment Date
(it being understood that the cancellation of Indebtedness owed by current or
former employees, officers, directors or the like to Amkor or any Restricted
Subsidiary in connection with such repurchase, redemption or other acquisition
or retirement will not be deemed to be a Restricted Payment), (vi) the making of
any payment on or with respect to, or repurchase, redemption, defeasance, or
other acquisition or retirement for value of the Convertible Senior Subordinated
Notes or any future convertible notes of Amkor in connection with (A) so long as
no Event of Default has occurred and is continuing or would be caused thereby,
an optional redemption of any Convertible Senior Subordinated Notes on or after
the dates such notes become redeemable or (B) the honoring by Amkor of any
conversion request into Equity Interests (other than Disqualified Stock) by a
holder of any Convertible Senior Subordinated Notes or any future convertible
notes of Amkor (including the payment by Amkor of any cash in lieu of fractional
shares) in accordance with their terms, (vii) that portion of Investments the
payment for which consists exclusively of Equity Interests (other than
Disqualified Stock) of Amkor, (viii) so long as no Default or Event of Default
has occurred and is continuing or would be caused thereby, other Restricted
Payments in an aggregate amount not to exceed $125,000,000, (ix) the purchases,
repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests of Amkor deemed to occur upon the exercise of stock options if
such Equity Interest represents a portion of the exercise or exchange price
thereof, and any purchases, repurchases, redemptions or other acquisitions or
retirements for value of Equity Interests of Amkor made in lieu of withholding
taxes in connection with any exercise or exchange of warrants, options or rights
to acquire Equity Interests, (x) any payments to one or more shareholders of
Amkor in connection with settling shareholder obligations for income taxes in
respect of tax periods ending prior to the conversion of Amkor from “S”
corporation status to “C” corporation status (xi) the making of any payment on
or with respect to, or in connection with, the defeasance, redemption,
repurchase, retirement or other acquisition of Indebtedness of Amkor or any
Restricted Subsidiary of Amkor to Amkor or any Restricted Subsidiary of Amkor
(i.e., intercompany Indebtedness); (xii) the making of any payment on or with
respect to, or in connection with, the defeasance, redemption, repurchase,
retirement or other acquisition of Disqualified Stock of Amkor or any Restricted
Subsidiary with the net cash proceeds from the substantially concurrent sale of
Disqualified Stock of Amkor or a Restricted Subsidiary of Amkor; and (xiii) the
acquisition of Equity Interests in J-Devices Corporation if the Specified
Allowance Conditions are satisfied and no Default or Event of Default exists, in
each case at the time of and after giving effect to such acquisition.
(c)    The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by Amkor or such Restricted Subsidiary, as
the case may be, pursuant to the Restricted Payment without giving effect to
subsequent changes in value. The fair market value of any assets or securities
that are required to be valued by this covenant with a fair market value in
excess of $25,000,000 shall be evidenced by an Officers’ Certificate which shall
be delivered to the Agent not later than the date of making such Restricted
Payment. Such Officers’ Certificate shall state that such Restricted Payment is
permitted and shall set forth the basis upon which the calculations required by
this Section 10.2.2 were computed, together with a copy of any fairness opinion
or appraisal required by this Agreement. In the event that a payment meets the
criteria of more than one of the types of Restricted Payments described in the
above clauses, including, without limitation, Section 10.2.2(a), Amkor, in its
sole discretion, may order, classify and subdivide, and from time to time may
reorder, resubdivide and reclassify, such Restricted Payment in any manner that
complies with this covenant.
18.2.5.    Dividend and Other Payment Restrictions Affecting Subsidiaries. Amkor
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly, create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to (a)(i)
pay dividends or make any other distributions to Amkor or any of its Restricted
Subsidiaries (A) on such Restricted Subsidiary’s Equity Interests or (B) with
respect to any other interest or participation in, or measured by, such
Restricted Subsidiary’s profits or (ii) pay any indebtedness owed to Amkor or
any of its Restricted Subsidiaries, (b) make loans or advances to Amkor or any
of its Restricted Subsidiaries, or (c) transfer any of its properties or assets
to Amkor or any of its Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reasons of (I) Existing Indebtedness or other
agreements as in effect on the date hereof and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements, or
refinancings thereof, provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements, or
refinancings are not materially more restrictive, in the good faith judgment of
the board of directors of Amkor or the board of directors of any applicable
Restricted Subsidiary, taken as a whole, with respect to such dividend and other
payment restrictions than those contained in such Existing Indebtedness and
other agreements, as in effect on the date hereof, (II) this Agreement, (III)
applicable law, (IV) (x) any agreement or instrument governing or relating to
Permitted Bank Debt or Indebtedness of Foreign Subsidiaries, in each case that
meets the criteria specified in clauses (i) and (xiii), respectively, of Section
10.2.4(b); provided, that in the case of clause (I) the board of directors or an
Officer of Amkor shall have determined in good faith at the time that such
encumbrance or restriction is created that the encumbrance or restriction (A)
would not reasonably be expected to impair the ability of the Borrowers to pay
interest when due hereunder or to pay principal and accrued and unpaid interest
when due hereunder, and (B) is not materially more disadvantageous to the
Lenders than is customary in comparable financings, and (y) any instrument
governing Indebtedness or Equity Interests of a Person acquired by Amkor or any
of its Restricted Subsidiaries as in effect at the time of such acquisition
(except to the extent such Indebtedness was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired, provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred, (V) customary non-assignment and similar
provisions in leases, licenses, and other contracts entered into in the ordinary
course of business and consistent with past practices, (VI) purchase money
obligations or Capital Lease Obligations for property acquired or leased in the
ordinary course of business that impose restrictions on the property so acquired
of the nature described in clause (c) preceding, (VII) any agreement for the
sale or other disposition of a Restricted Subsidiary that restricts dividends,
distributions, loans, advances, or transfers by such Restricted Subsidiary
pending its sale or other disposition, (VIII) Permitted Refinancing
Indebtedness, provided that the restrictions contained in the agreements
governing such Permitted Refinancing Indebtedness are not materially more
restrictive, in the good faith judgment of the board of directors of Amkor or
the board of directors of any applicable Restricted Subsidiary, taken as a
whole, than those contained in the agreements governing the Indebtedness being
refinanced, (IX) agreements entered into with respect to Liens securing
Indebtedness otherwise permitted to be incurred pursuant to the provisions of
Section 10.2.7 that limit the right of Amkor or any of its Restricted
Subsidiaries to dispose of the assets subject to such Lien, (X) provisions with
respect to the disposition or distribution of assets or property in joint
venture agreements and other similar agreements entered into in the ordinary
course of business, (XI) restrictions on cash or other deposits or net worth
imposed by customers or suppliers under contracts entered into in the ordinary
course of business, (XII) any Receivables Program for any Subsidiary of Amkor
which is not a Borrower, (XIII) any restriction imposed pursuant to contracts
for the sale or transfer of assets with respect to the transfer of the assets to
be sold pursuant to such contract, (XIV) any encumbrance or restriction in
connection with an acquisition of property, so long as such encumbrance or
restriction relates solely to the property so acquired and was not created in
connection with or in contemplation of such acquisition; provided that in the
case of Indebtedness incurred in connection with or in contemplation of such
acquisition, such Indebtedness was permitted to be incurred by the terms of this
Agreement; (XV) provisions in agreements or instruments which prohibit the
payment of dividends or the making of other distributions with respect to any
class of capital stock of a Person other than on a pro rata or less restrictive
basis; and (XVI) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to above; provided that the encumbrances or restrictions in such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive, in
the good faith judgment of the board of directors of Amkor or the board of
directors of any applicable Restricted Subsidiary, taken as a whole, than the
encumbrances or restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
18.2.6.    Incurrence of Indebtedness and Issuance of Preferred Stock.
(a)    Amkor shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee, or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to (collectively, “incur”) any Indebtedness (including Acquired
Indebtedness), and Amkor will not issue any Disqualified Stock and will not
permit any of its Restricted Subsidiaries to issue any shares of preferred
stock; provided, however, that Amkor and any Restricted Subsidiary that is a
Subsidiary Guarantor may incur Indebtedness (including Acquired Indebtedness),
and Amkor may issue Disqualified Stock, and any Restricted Subsidiary that is a
Subsidiary Guarantor may issue preferred stock, if the Consolidated Interest
Expense Coverage Ratio for Amkor’s most recently ended four full Fiscal Quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock or preferred stock is issued would have been at least 2.0 to 1.0,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or preferred stock had been issued, as the case may be, and
the proceeds thereof applied, at the beginning of such four-quarter period.
(b)    Section 10.2.4(a) preceding will not prohibit the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):
(i)    the incurrence by Amkor and its Restricted Subsidiaries of any Permitted
Bank Debt; provided that the aggregate principal amount of all such Indebtedness
at any one time outstanding shall not exceed $100,000,000, plus 85.0% of the
consolidated accounts receivable of Amkor, plus 50.0% of the consolidated
inventory of Amkor; provided, further, that none of such Indebtedness (including
specifically any Permitted Bank Debt other than the Obligations) may be secured
by any of the Collateral;
(ii)    the incurrence by Amkor and its Subsidiaries of Existing Indebtedness;
(iii)    the incurrence by the Obligors of the Obligations;
(iv)    the incurrence by Amkor or any of its Restricted Subsidiaries of (A)
Indebtedness incurred for the purpose of financing all or any part of the
purchase price or cost of design, construction or improvement of property,
plant, or equipment used in the business of Amkor or any of its Restricted
Subsidiaries and (B) Capital Lease Obligations, in an aggregate amount at any
time outstanding, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, or replace any Indebtedness incurred pursuant to this clause
(iv), not to exceed the greater of $75,000,000 or 10.0% of Amkor’s Consolidated
Net Assets;
(v)    the incurrence by Amkor or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, discharge, extend, refund, refinance, or replace,
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 10.2.4(a) or clause (ii), clause (v),
clause (viii), clause (xiii), or clause (xiv) of this Section 10.2.4(b);
(vi)    (x) the incurrence by Amkor or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Amkor and any of its Restricted
Subsidiaries; provided, however, that (A) if Amkor or any Subsidiary Guarantor
is the obligor on such Indebtedness and such Indebtedness is in favor of a
Restricted Subsidiary other than a Wholly Owned Restricted Subsidiary, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of the Obligations and (B)(I) any subsequent issuance or transfer of Equity
Interests that results in such Indebtedness being held by a Person other than
Amkor or a Wholly Owned Restricted Subsidiary thereof and (II) any sale or other
transfer of any such Indebtedness to a Person that is not either Amkor or a
Wholly Owned Restricted Subsidiary thereof, shall be deemed, in each case, to
constitute an incurrence of such Indebtedness by Amkor or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (vi) or
(y) the issuance by any of Amkor’s Restricted Subsidiaries, to Amkor or to any
of its Wholly Owned Restricted Subsidiaries, of shares of preferred stock;
provided, however, that: (1) any subsequent issuance or transfer of Equity
Interests that results in any such preferred stock being held by a Person other
than Amkor or a Restricted Subsidiary of Amkor; and (2) any sale or other
transfer of any such preferred stock to a Person that is not either Amkor or a
Wholly Owned Restricted Subsidiary of Amkor, will be deemed, in each case, to
constitute an issuance of such preferred stock by such Restricted Subsidiary
that was not permitted by this clause (vi);
(vii)    the incurrence by Amkor or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing or hedging
interest rate, commodity, or currency risk in the ordinary course of business
for bona fide hedging purposes; provided that the notional principal amount of
any such Hedging Obligation with respect to interest rates does not exceed the
amount of Indebtedness or other liability to which such Hedging Obligation
relates;
(viii)    the Guarantee by Amkor or any of the Subsidiary Guarantors or a
Restricted Subsidiary of Amkor that was permitted to be incurred by another
provision of this Section 10.2.4;
(ix)    Reserved;
(x)    (a) the incurrence by Amkor or any of its Restricted Subsidiaries of
Indebtedness constituting reimbursement obligations with respect to letters of
credit, bankers’ acceptances, bid, performance, appeal, reimbursement, surety
and similar bonds or completion or performance Guarantees or other obligations
in respect of workers’ compensation claims, health, disability, or other
employee benefits or property, casualty or liability insurance or self-insurance
obligations; (b) the incurrence by Amkor or any of its Restricted Subsidiaries
of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five business
days; (c) endorsement of instruments or other payment items for deposit; or (d)
the incurrence by Amkor or any of its Restricted Subsidiaries of Indebtedness in
connection with the repurchase, redemption or other acquisition or retirement of
Equity Interests held by any current or former employee, officer, director or
the like of Amkor or any of its Restricted Subsidiaries; provided that such
repurchase, redemption or other acquisition or retirement is permitted by
Section 10.2.2(b)(v);
(xi)    the incurrence of Indebtedness arising from the agreements of Amkor or a
Restricted Subsidiary of Amkor providing for indemnification, adjustment of
purchase price, earn out or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets, or a
Subsidiary; provided, however, that the maximum assumable liability in respect
of all such Indebtedness shall at no time exceed the gross proceeds, including
non-cash proceeds (the fair market value of such non-cash proceeds being
measured at the time received and without giving effect to any subsequent
changes in value), actually received by Amkor and its Restricted Subsidiaries in
connection with such disposition;
(xii)    the accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the payment of dividends on Disqualified Stock
in the form of additional shares of the same class of Disqualified Stock, and
the reclassification of preferred stock as Indebtedness due to a change in
accounting principles; provided, in each such case, that the amount thereof is
included in Consolidated Interest Expense of Amkor as accrued;
(xiii)    the incurrence of Indebtedness by Foreign Subsidiaries in an amount
not to exceed 10.0% of the Total Tangible Assets of the Foreign Subsidiaries,
taken as a whole;
(xiv)    the incurrence by Amkor or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to refund, refinance, or replace any Indebtedness incurred
pursuant to this clause (xiv), not to exceed $75,000,000;
(xv) the incurrence by any Restricted Subsidiary of Amkor of Indebtedness
concurrently with the distribution of all of the Equity Interests of the
Restricted Subsidiary to the stockholders of Amkor; and
(xvi) all premium (if any), fees, expenses, charges and additional and
contingent interest on Indebtedness incurred in compliance with this Section
10.2.4; provided, in each case, that the amount thereof is included in the
Consolidated Interest Expense of Amkor as accrued.
Notwithstanding any other provision of this Section 10.2.4(b), none of the
Permitted Debt, other than the Obligations, may at any time be secured by a Lien
on any or all of the Collateral.
(c)    Indebtedness or preferred stock of any Person or any Subsidiary of such
Person which is outstanding at the time such Person becomes a Restricted
Subsidiary of Amkor (including upon designation of any Subsidiary or other
Person as a Restricted Subsidiary) or is merged with or into or consolidated
with Amkor or a Restricted Subsidiary of Amkor shall be deemed to have been
incurred at the time such Person becomes such a Restricted Subsidiary of Amkor
or is merged with or into or consolidated with Amkor or a Restricted Subsidiary
of Amkor, as applicable.
(d)    Amkor will not incur any Indebtedness (including Permitted Debt) that is
contractually subordinated in right of payment to any other Indebtedness of
Amkor unless such Indebtedness is also contractually subordinated in right of
payment to the Obligations on substantially identical terms; provided, however,
that no Indebtedness of Amkor shall be deemed to be contractually subordinated
in right of payment to any other Indebtedness of Amkor solely by virtue of any
Liens, Guarantees, maturity of payments, or structural seniority.
(e)    For purposes of determining compliance with this Section 10.2.4, in the
event that an item of proposed Indebtedness meets the criteria of more than one
of the categories of Permitted Debt described in clause (b)(i) through clause
(b)(xvi) preceding, or is entitled to be incurred pursuant to Section 10.2.4(a),
Amkor may, in its sole discretion, classify or reclassify such item of
Indebtedness (or any part thereof) in any manner that complies with this Section
10.2.4 and such item of Indebtedness shall be treated as having been incurred
pursuant to only one of such clauses or pursuant to Section 10.2.4(a). For
purposes of determining any particular amount of Indebtedness under this Section
10.2.4, Guarantees, Liens, or obligations in support of letters of credit
supporting Indebtedness shall not be included to the extent such letters of
credit are included in the amount of such Indebtedness. Any increase in the
amount of any Indebtedness solely by reason of currency fluctuations shall not
be considered an incurrence of Indebtedness for purposes of this covenant.
Accrual of interest and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 10.2.4.
18.2.7.    Asset Sales.
(a)    The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to (i) sell, lease, convey, or otherwise dispose of any assets or
rights (including by way of a sale-and-leaseback) other than sales of inventory
in the Ordinary Course of Business, (ii) with respect to Amkor, sell Equity
Interests in any of its Subsidiaries, or (iii) with respect to Amkor’s
Restricted Subsidiaries, issue Equity Interests (each of the foregoing, an
“Asset Sale”), unless (y) Amkor (or the Restricted Subsidiary, as the case may
be) receives consideration at the time of such Asset Sale at least equal to the
fair market value (evidenced by a resolution of Amkor’s board of directors set
forth in an Officer’s Certificate delivered to the Agent) of the assets sold or
otherwise disposed of and (z) at least 75.0% of the consideration received
therefor by Amkor or such Restricted Subsidiary is in the form of cash or other
Qualified Proceeds.
(b)    Notwithstanding the foregoing, the following shall not be deemed to be
Asset Sales: (i) any single transaction or series of related transactions that
(A) involves assets having a fair market value of less than $5,000,000 or (B)
results in net proceeds to Amkor and its Restricted Subsidiaries of less than
$5,000,000; (ii) a transfer of assets between or among Amkor and any Restricted
Subsidiary; (iii) an issuance of Equity Interests by a Restricted Subsidiary to
Amkor or to another Wholly Owned Restricted Subsidiary or pro rata; (iv) the
sale, lease, conveyance, or other disposition of any Receivable Program Assets
by any Subsidiary of Amkor that is not a Borrower in connection with a
Receivables Program; (v) the sale, lease, conveyance, or other disposition of
any inventory or other current assets, excluding Accounts, by a Borrower or any
of its Restricted Subsidiaries in the Ordinary Course of Business; (vi) the
granting of a Permitted Lien or a Permitted Other Lien; (vii) the licensing by a
Borrower or any Restricted Subsidiary of intellectual property in the Ordinary
Course of Business or on commercially reasonable terms; (viii) (A) the sale,
lease, conveyance, or other disposition of obsolete, surplus, discontinued,
damaged, excess or worn out equipment or other property no longer useful in a
Borrower’s business or (B) the lapse of registered patents, trademarks and other
intellectual property or the termination of license agreements related thereto
to the extent not economically desirable in the conduct of the business; (ix)
the making or liquidating of any Restricted Payment or Permitted Investment that
is permitted by Section 10.2.2; (x) the disposition of cash or Cash Equivalents
in the ordinary course of business; (xi) any condemnation or other eminent
domain event or casualty event; (xii) the surrender or waiver of litigation
rights or settlement, release or surrender of tort or other litigation claims of
any kind if it is for the benefit of Amkor (as determined in good faith by the
board of directors); (xiii) a concurrent purchase and sale or exchange of assets
used in a Permitted Business between Amkor or any of its Restricted Subsidiaries
and another Person; provided that such assets received are of a comparable fair
market value (as determined by the board of directors) to the assets exchanged
and any cash received must be applied in accordance with this Section 10.2.5;
(xiv) the issuance or sale of directors’ qualifying shares or shares or
interests required to be held by foreign nationals pursuant to local law or the
like; and (xv) the sale or other disposition of the patents approved by the
Agent.
(c)    Notwithstanding any other provision of this Agreement to the contrary, no
Borrower will enter into any Asset Sale or other sale, transfer, conveyance, or
disposition of any asset or other property, in each such case if such Asset
Sale, sale, transfer, conveyance, or disposition is of assets or other property
which constitutes Collateral; provided that the Borrowers may (i) sell Inventory
in the Ordinary Course of Business, (ii) sell, transfer, convey or dispose of
property and assets, including Collateral, among the Borrowers, (iii) if no
Event of Default exists, sell, transfer, convey, or dispose of Collateral
consisting of Equipment and Inventory in an aggregate amount not in excess of
$25,000,000 during the term of this Agreement, (iv) as long as no Event of
Default exists, (A) make Permitted Investments, (B) grant licenses of
Intellectual Property in the Ordinary Course of Business or on commercially
reasonable terms, provided that the owner of any such Intellectual Property
which is the subject of any such license retains ownership of such Intellectual
Property and any such license granted is subject to the Agent’s Liens, (C) (x)
sell, transfer, convey or dispose of obsolete, surplus, discontinued, damaged,
excess or worn out Equipment or other property that is no longer useful in a
Borrower’s business or (y) allow the lapse of registered patents, trademarks and
other intellectual property approved by the Agent or the termination of license
agreements related thereto, to the extent not economically desirable in the
conduct of the business with approval by the Agent, (D) dispose of cash or Cash
Equivalents in the ordinary course of business, (E) surrender or waive
litigation rights or settle, release or surrender tort or other litigation
claims of any kind if it is for the benefit of Amkor (as determined in good
faith by the board of directors), and (F) sell or otherwise dispose of any
patents approved by the Agent.
18.2.8.    Transactions with Affiliates.
(a)    Subject to Section 10.2.5(c), Amkor will not, nor will it permit any of
its Restricted Subsidiaries to, make any payment to, or sell, lease, transfer,
or otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance, or Guarantee with, or for the
benefit of, any Affiliate (each, an “Affiliate Transaction”), unless (i) such
Affiliate Transaction (when viewed together with related Affiliate Transactions,
if any) is on terms that are no less favorable to Amkor or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by Amkor or such Restricted Subsidiary with an unrelated Person and
(ii) Amkor delivers to the Agent (A) with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $10,000,000, a resolution of the board of directors of Amkor set forth
in an Officers’ Certificate certifying that such Affiliate Transaction complies
with this covenant and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the board of directors (of which there
must be at least one) of Amkor and (B) with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $25,000,000, an opinion as to the fairness to the Lenders of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal, or investment banking firm of national standing.
(b)    The following items shall not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 10.2.6:
(i)    any employment agreement or arrangement entered into by Amkor or any of
its Restricted Subsidiaries or any employee benefit plan available to employees
of Amkor and its Subsidiaries generally, in each case in the Ordinary Course of
Business of Amkor or such Restricted Subsidiary;
(ii)    subject to Section 10.2.5(c), Affiliate Transactions between or among
Amkor and/or its Restricted Subsidiaries;
(iii)    payment of reasonable directors fees to Persons who are not otherwise
Affiliates of Amkor and indemnity provided on behalf of officers, directors, and
employees of Amkor or any of its Restricted Subsidiaries as determined in good
faith by the board of directors of Amkor; and
(iv)    any Restricted Payments that are permitted by Section 10.2.2.
(c)    For purposes of this Section 10.2.6, any transaction or series of related
Affiliate Transactions between Amkor or any Restricted Subsidiary and an
Affiliate that is approved by a majority of the disinterested members of the
board of directors (of which there must be at least one to utilize this method
of approval) of Amkor and evidenced by a board resolution or for which a
fairness opinion has been issued shall be deemed to be on terms that are no less
favorable to Amkor or the relevant Restricted Subsidiary than those that would
have been obtained in a comparable transaction by Amkor or such Restricted
Subsidiary with an unrelated Person and thus shall be permitted under this
Section 10.2.6, subject to the limitations in Section 10.2.5(c).
18.2.9.    Liens.
(a)    Amkor will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume, or suffer to exist any Lien
of any kind securing Indebtedness on any asset now owned or hereafter acquired,
other than Permitted Liens and Permitted Other Liens and Liens in favor of the
Agent securing the Obligations.
(b)    The foregoing negative pledge shall not apply to any Margin Stock to the
extent such application would violate or require filings or other actions by any
Lender under Regulation U or any similar law.
18.2.10.    Amendment of Subordination Provisions. Amkor will not amend, modify,
or alter the terms of the Convertible Senior Subordinated Notes Indentures, the
Convertible Subordinated Notes Indenture or any other Subordinated Debt in any
way that will (a) increase the rate of or change the time for payment of
interest on any Subordinated Debt, (b) increase the principal of, advance the
final maturity date of or shorten the Weighted Average Life to Maturity of any
Subordinated Debt, (c) alter the redemption provisions or the price or terms at
which Amkor is required to offer to purchase any Subordinated Debt, or (d) amend
the subordination provisions of any Subordinated Debt.
18.2.11.    Limitation on Issuances and Sales of Equity Interests in Wholly
Owned Subsidiaries. Amkor (a) shall not, and shall not permit any Wholly Owned
Restricted Subsidiaries of Amkor to, transfer, convey, sell, lease, or otherwise
dispose of any Equity Interests in any Wholly Owned Restricted Subsidiary of
Amkor to any Person (other than Amkor or a Wholly Owned Restricted Subsidiary of
Amkor), unless (i) such transfer, conveyance, sale, lease, or other disposition
is of all the Equity Interests in such Wholly Owned Restricted Subsidiary or
immediately following such transfer, conveyance, sale, lease, or other
disposition, such Wholly Owned Restricted Subsidiary is a Restricted Subsidiary
and (ii) the cash Net Proceeds from such transfer, conveyance, sale, lease, or
other disposition are applied, at any time an Event of Default exists and upon
notice by the Agent to the Borrower Agent during a Triggered Activation Period,
in accordance with Section 5.2, and (b) shall not permit any Wholly Owned
Restricted Subsidiary of Amkor to issue any of its Equity Interests (other than,
if necessary, shares of its capital stock constituting directors’ qualifying
shares) to any Person other than to Amkor or a Wholly Owned Restricted
Subsidiary of Amkor unless immediately following such issuance the Wholly Owned
Restricted Subsidiary is a Restricted Subsidiary.
18.2.12.    Limitation on Sale and Leaseback Transactions.
(a)    Amkor shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that Amkor or any
Restricted Subsidiary may enter into a sale and leaseback transaction if (i)
Amkor or such Restricted Subsidiary, as applicable, could have incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction (if the lease is in the nature of an operating lease,
otherwise the amount of Indebtedness) under the Consolidated Interest Expense
Coverage Ratio test in Section 10.2.4 (ii) the transfer of assets in that sale
and leaseback transaction is permitted by Section 10.2.5, and (iii) the property
subject to such sale and leaseback transaction is not Collateral.
(b)    The restrictions in Section 10.2.10(a) shall not apply to any sale and
leaseback transaction if (i) the transaction is solely between Amkor and any
Restricted Subsidiary or between Restricted Subsidiaries and such transaction is
permitted under Section 10.2.6 or (ii) the sale and leaseback transaction is
consummated within 180 days after the purchase of the assets subject to such
transaction.
18.2.13.    Merger and Consolidations.
(a)    Amkor shall not, directly or indirectly, consolidate or merge with or
into another Person or sell, assign, transfer, convey, or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to another Person, unless in connection with any such merger (but
excluding an sale, assignment, transfer, conveyance, or other disposition) (i)
Amkor is the surviving corporation, (ii) immediately after such merger no
Default or Event of Default exists, and (iii) Amkor shall have delivered to the
Agent an Officers’ Certificate stating that such merger complies with the terms
of this Agreement. In addition, Amkor shall not, directly or indirectly, lease
(A) any of the Collateral except as permitted by Section 10.2.5 or (B) or
substantially all of its Property, in one or more related transactions, to any
other Person.
(b)    Amkor shall not permit, except in connection with the sale or other
disposition in accordance with this Agreement of all the assets or all the
capital stock of any Subsidiary Guarantor to a Person that is not (either before
or after giving effect to such transactions) a Subsidiary of Amkor, any
Subsidiary Guarantor to consolidate with or merge with or into (whether or not
such Subsidiary Guarantor is the surviving Person) another Person unless (i) the
Person formed by or surviving any such consolidation or merger (if other than a
Subsidiary Guarantor or Amkor) unconditionally assumes all the indebtedness,
liabilities, and obligations of such Subsidiary Guarantor, (ii) immediately
after giving effect to such transaction no Default or Event of Default shall
have occurred which is continuing, and (iii) such Subsidiary Guarantor is not a
Borrower.
18.3.    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of
at least 1.10 to 1.00, as of the last day of each calendar month occurring
during the existence of a Triggered Activation Period, determined on a
consolidated basis for Borrower and Subsidiaries for the preceding twelve
completed calendar months.
SECTION 19.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT

19.1.    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(a)    any Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration, or otherwise);
(b)    any representation, warranty, or other written statement of any Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
(c)    any Borrower shall breach or fail to perform any covenant contained in
Sections 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2, or 10.3;
(d)    any Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 30 days after
a Senior Officer has knowledge thereof or receives notice thereof from the
Agent, whichever is sooner; provided that such notice and opportunity to cure
shall not apply if the breach or failure to perform is not capable of being
cured within such period or is a willful breach by an Obligor;
(e)    any (i) Guarantor repudiates, revokes, or attempts to revoke its
Guaranty, (ii) Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to the Agent, or (iii) Loan Document ceases to be in full force or effect for
any reason (other than a waiver or release by the Agent and the Lenders);
(f)    any event of default occurs under the Senior Notes Indentures, the
Convertible Senior Subordinated Notes Indentures, the Convertible Subordinated
Notes Indenture, or any document, instrument, or agreement to which any Borrower
is a party evidencing, securing, or relating to any other Indebtedness (other
than the Obligations) in excess of $10,000,000, if the maturity of or any
payment with respect to such Indebtedness may be accelerated or demanded due to
such breach;
(g)    any final judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $10,000,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), and such
judgment or order remains undischarged for a period of 30 days unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;
(h)    Reserved;
(i)    any Obligor is enjoined, restrained, or in any way prevented by any
Governmental Authority from conducting any material part of its business, any
Obligor suffers the loss, revocation, or termination of any material license,
permit, lease, or agreement necessary to its business, there is a cessation of
any material part of an Obligor’s business for a material period of time, any
material Collateral or Property of an Obligor is taken or impaired through
condemnation, any Obligor agrees to or commences any liquidation, dissolution,
or winding up of its affairs, or any Obligor ceases to be Solvent;
(j)    any (i) Insolvency Proceeding is commenced by any Obligor, (ii)
Insolvency Proceeding is commenced against any Obligor and (A) such Obligor
consents to the institution of the proceeding against it, (B) the petition
commencing the proceeding is not timely controverted by such Obligor, (C) such
petition is not dismissed within 30 days after its filing, or (D) an order for
relief is entered in the proceeding, (iii) a trustee (including an interim
trustee) is appointed to take possession of any substantial Property of or to
operate any of the business of any Obligor, or (iv) any Obligor makes an offer
of settlement, extension, or composition to its unsecured creditors generally;
(k)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for, or termination by the PBGC of, any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA to a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;
(l)    any Obligor or any of its Senior Officers (excluding specifically any
person who was a Senior Officer of an Obligor prior to the Closing Date but was
not employed by any Obligor at any time on or after the Closing Date) is
convicted for (i) a felony committed in the conduct of such Obligor’s business
or (ii) any state or federal law (including the Controlled Substances Act, the
Money Laundering Control Act of 1986, and the Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Collateral or could
reasonably be expected to cause a Material Adverse Effect;
(m)    any Senior Notes, Convertible Senior Subordinated Notes or Convertible
Subordinated Notes are not paid, repurchased, redeemed or otherwise retired on
or before 90 days prior to its respective final maturity date unless (i) the
Borrowers have established a cash account for such purpose pursuant to a
Dominion Account at Bank of America or (ii) an additional Reserve against the
Borrowing Base has been established for such purpose, in any such case in an
amount equal to the amount required to pay such Indebtedness in full at such
final maturity date; or
(n)    a Change of Control occurs.
19.2.    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations shall become automatically due and payable and
all Revolving Commitments shall terminate, without any action by the Agent or
notice of any kind. In addition, or if any other Event of Default exists, the
Agent may in its discretion (and shall upon written direction of the Requisite
Lenders) do any one or more of the following from time to time:
(a)    declare any Obligations immediately due and payable, whereupon they shall
be due and payable without diligence, presentment, demand, protest, or notice of
any kind, all of which are hereby waived by the Borrowers to the fullest extent
permitted by law;
(b)    terminate, reduce, or condition any Revolving Commitment, or make any
adjustment to the Borrowing Base;
(c)    require the Obligors to Cash Collateralize the LC Obligations, the Bank
Product Debt, and other Obligations that are contingent or not yet due and
payable, and, if the Obligors fail promptly to deposit such Cash Collateral, the
Lenders may (and shall upon the direction of the Requisite Lenders) advance the
required Cash Collateral as Revolving Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity, or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral, (ii) require the Borrowers to assemble the
Collateral, at the Borrowers’ expense, and make it available to the Agent at a
place designated by the Agent, (iii) enter any premises where any Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by a Borrower, the Borrowers agree not to charge for such
storage), and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as the Agent, in its discretion, deems
advisable. Each Borrower agrees that ten days notice of any proposed sale or
other disposition of Collateral by the Agent shall be reasonable. The Agent
shall have the right to conduct such sales on any Obligor’s premises, without
charge, and such sales may be adjourned from time to time in accordance with
Applicable Law. The Agent shall have the right to sell, lease, or otherwise
dispose of any Collateral for cash, credit, or any combination thereof, and the
Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.
19.3.    License. The Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license, or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
the Borrowers, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials, and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Borrower’s rights and interests
under Intellectual Property shall inure to the Agent’s benefit.
19.4.    Setoff. The Agent, the Lenders, and their Affiliates are each
authorized by the Borrowers at any time during an Event of Default, without
notice to the Borrowers or any other Person, to set off and to appropriate and
apply any deposits (general or special), funds, claims, obligations,
liabilities, or other Indebtedness at any time held or owing by the Agent, any
Lender, or any such Affiliate to or for the account of any Obligor against any
Obligations, whether or not demand for payment of such Obligation has been made,
any Obligations have been declared due and payable, are then due, or are
contingent or unmatured, or the Collateral or any guaranty or other security for
the Obligations is adequate.
19.5.    Remedies Cumulative; No Waiver.
19.5.6.    Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities, and other undertakings of the Borrowers contained in
the Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of the Agent and the Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
the Agent and the Lenders may have, whether under any agreement, by law, at
equity, or otherwise.
19.5.7.    Waivers. The failure or delay of the Agent or any Lender to require
strict performance by the Borrowers with any terms of the Loan Documents, or to
exercise any rights or remedies with respect to Collateral or otherwise, shall
not operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to the Borrowers and executed by the
Agent or the Requisite Lenders, and such modification shall be applicable only
to the matter specified. No waiver of any Default or Event of Default shall
constitute a waiver of any other Default or Event of Default that may exist at
such time, unless expressly stated. If the Agent or any Lender accepts
performance by any Obligor under any Loan Documents in a manner other than that
specified therein, or during any Default or Event of Default, or if the Agent or
any Lender shall delay or exercise any right or remedy under any Loan Documents,
such acceptance, delay, or exercise shall not operate to waive any Default or
Event of Default nor to preclude exercise of any other right or remedy. It is
expressly acknowledged by the Borrowers that any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.
SECTION 20.
THE AGENT

20.1.    Appointment, Authority and Duties of the Agent.
20.1.3.    Appointment and Authority. Each Lender appoints and designates Bank
of America as the Agent hereunder. The Agent may, and each Lender authorizes the
Agent to, enter into all Loan Documents to which the Agent is intended to be a
party and accept all Security Documents, for the Agent’s benefit and the Pro
Rata benefit of the Lenders. Each Lender agrees that any action taken by the
Agent or the Requisite Lenders in accordance with the provisions of the Loan
Documents, and the exercise by the Agent or the Requisite Lenders of any rights
or remedies set forth therein, together with all other powers reasonably
incidental thereto, shall be authorized and binding upon all Lenders. Without
limiting the generality of the foregoing, the Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents, (b) execute and deliver as the Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Obligor or other Person, (c) act as collateral agent
for the Secured Parties for purposes of perfecting and administering Liens under
the Loan Documents, and for all other purposes stated therein, (d) manage,
supervise, or otherwise deal with the Collateral, and (e) exercise all rights
and remedies given to the Agent with respect to any Collateral under the Loan
Documents, Applicable Law, or otherwise. The duties of the Agent shall be
ministerial and administrative in nature, and the Agent shall not have a
fiduciary relationship with any Lender, Secured Party, Participant, or other
Person, by reason of any Loan Document or any transaction relating thereto. The
Agent alone shall be authorized to determine whether any Accounts constitute
Eligible Accounts or Eligible Foreign Accounts (subject to clause (iii) of
Section 14.1.1(d)), or whether to impose or release any reserve, which
determinations and judgments, if exercised in good faith, shall exonerate the
Agent from liability to any Lender or other Person for any error in judgment.
20.1.4.    Duties. The Agent shall not have any duties except those expressly
set forth in the Loan Documents, nor be required to initiate or conduct any
Enforcement Action except to the extent directed to do so by the Requisite
Lenders while an Event of Default exists. The conferral upon the Agent of any
right shall not imply a duty on the Agent’s part to exercise such right, unless
instructed to do so by the Requisite Lenders in accordance with this Agreement.
20.1.5.    Agent Professionals. The Agent may perform its duties through agents
and employees. The Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. The
Agent shall not be responsible for the negligence or misconduct of any agents,
employees, or Agent Professionals selected by it with reasonable care.
20.1.6.    Instructions of the Requisite Lenders. The rights and remedies
conferred upon the Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. The
Agent may request instructions from the Requisite Lenders with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from the Lenders of their
indemnification obligations under Section 12.6 against all Claims that could be
incurred by the Agent in connection with any act. The Agent shall be entitled to
refrain from any act until it has received such instructions or assurances, and
the Agent shall not incur liability to any Person by reason of so refraining.
Instructions of the Requisite Lenders shall be binding upon all Lenders, and no
Lender shall have any right of action whatsoever against the Agent as a result
of the Agent acting or refraining from acting in accordance with the
instructions of the Requisite Lenders. Notwithstanding the foregoing,
instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall the Requisite
Lenders, without the prior written consent of each Lender, direct the Agent to
accelerate and demand payment of Revolving Loans held by one Lender without
accelerating and demanding payment of all other Revolving Loans, nor to
terminate the Revolving Commitments of one Lender without terminating the
Revolving Commitments of all Lenders. In no event shall the Agent be required to
take any action that, in its opinion, is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to personal liability.
20.2.    Agreements Regarding Collateral and Field Examination Reports.
20.2.11.    Lien Releases; Care of Collateral. The Lenders authorize the Agent
to release or subordinate any Lien with respect to any Collateral (a) upon Full
Payment of the Obligations, (b) that is the subject of an Asset Sale (including
without limitation, with the prior written consent of the Agent, an Asset Sale
described in clause (iv)(D) of Section 10.2.5(c)), transfer, sale, lease, or
other disposition permitted by this Agreement which the Borrowers certify in
writing to the Agent is permitted pursuant to the terms of this Agreement or is
subject to a Lien which the Borrowers certify is a Permitted Lien entitled to
priority over the Agent’s Liens pursuant to the terms of this Agreement (and the
Agent may rely conclusively on any such certificate without further inquiry),
(c) that does not constitute Collateral with a book value greater than
$10,000,000 during any calendar year, or (d) with the written consent of all
Lenders. The Agent shall have no obligation whatsoever to any Lenders to assure
that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured, or encumbered, nor to assure that the Agent’s Liens have
been properly created, perfected, or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral. Each
of the Lenders hereby directs the Agent to execute and deliver or file such
termination statements and partial release statements and do such things as are
necessary to release or subordinate any Liens to be released or subordinated
pursuant to this Section 12.2.1 upon the effectiveness of such release.
20.2.12.    Possession of Collateral. The Agent and the Lenders appoint each
other Lender as agent for the purpose of perfecting Liens (for the benefit of
the Secured Parties) in any Collateral that, under the UCC or other Applicable
Law, can be perfected by possession. If any Lender obtains possession of any
such Collateral, it shall notify the Agent thereof and, promptly upon the
Agent’s request, deliver such Collateral to the Agent or otherwise deal with
such Collateral in accordance with the Agent’s instructions.
20.2.13.    Reports. The Agent shall promptly, upon receipt thereof, forward to
each Lender copies of the results of any field audit or other examination
prepared by or on behalf of the Agent with respect to any Obligor or Collateral
(“Report”). Each Lender agrees (a) that neither Bank of America nor the Agent
makes any representation or warranty as to the accuracy or completeness of any
Report, and shall not be liable for any information contained in or omitted from
any Report, (b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon the Borrowers’ books and records as
well as upon representations of the Borrowers’ officers and employees, and (c)
to keep all Reports confidential and strictly for such Lender’s internal use,
and not to distribute any Report (or the contents thereof) to any Person (except
to such Lender’s Participants, attorneys, accountants, and other Persons with
whom such Lender has a confidential relationship) or use any Report in any
manner other than administration of the Revolving Loans and other Obligations.
Each Lender agrees to indemnify and hold harmless the Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as any Claims arising in
connection with any third parties that obtain all or any part of a Report
through such Lender. The Agent will arrange for and cause to be conducted a
field examination of Borrowers if requested in writing signed by (a) at any time
when there are more than three (3) Lenders (subject to Section 4.2), Requisite
Lenders as defined by the definition of “Requisite Lenders” without giving
effect to the proviso thereof or (b) at any time when there are three (3) or
fewer Lenders (subject to Section 4.2), all Lenders other than the Agent.
20.3.    Reliance By the Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any certification, notice, or other
communication (including those by telephone, telex, telegram, telecopy, or
e-mail) believed by it to be genuine and correct and to have been signed, sent,
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
20.4.    Action Upon Default. The Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or a Borrower specifying the occurrence and nature thereof. If the Agent
receives such a notice or otherwise acquires actual knowledge of any Default or
Event of Default, the Agent shall promptly notify the Lenders in writing. If any
Lender acquires knowledge of a Default or Event of Default, it shall promptly
notify the Agent and the other Lenders thereof in writing. Each Lender agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of the Agent and the Requisite Lenders, such Lender will not take any
Enforcement Action, accelerate its Obligations, or exercise any right that it
might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales, or other similar dispositions of Collateral. Notwithstanding the
foregoing, a Lender may take action to preserve or enforce its rights against an
Obligor where a deadline or limitation period is applicable that would, absent
such action, bar enforcement of Obligations held by such Lender, including the
filing of proofs of claim in an Insolvency Proceeding.
20.5.    Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation (whether through set-off or otherwise) in excess of its Pro Rata
share of payments or reductions of Obligations obtained by all Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the affected Obligations as shall be necessary to cause the purchasing Lender to
share the excess payment or reduction, net of costs incurred in connection
therewith, on a Pro Rata basis, provided that if any of such payment or
reduction is thereafter recovered from the purchasing Lender or if any
additional costs are incurred, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery or additional costs, but without
interest. Notwithstanding the foregoing, if a Defaulting Lender obtains a
payment or reduction of any Obligation, it shall immediately turn over the full
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against a Dominion Account without Agent’s
prior consent.
20.6.    Indemnification of the Agent Indemnitees.
20.6.1.    Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS THE
AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY THE OBLIGORS (BUT WITHOUT
LIMITING THE INDEMNIFICATION OBLIGATIONS OF THE OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE. If the Agent is sued by any receiver,
trustee in bankruptcy, debtor-in-possession, or other Person for any alleged
preference from an Obligor or fraudulent transfer, then any monies paid by the
Agent in settlement or satisfaction of such proceeding, together with all
interest, costs and expenses (including reasonable attorneys’ fees) incurred in
the defense of same, shall be promptly reimbursed to the Agent by the Lenders to
the extent of each Lender’s Pro Rata share.
20.6.2.    Proceedings. Without limiting the generality of the foregoing, if at
any time (whether prior to or after the Termination Date) any proceeding is
brought against any Agent Indemnitees by an Obligor, or any Person claiming
through an Obligor, to recover damages for any act taken or omitted by the Agent
in connection with any Obligations, Collateral, Loan Documents, or matters
relating thereto, or otherwise to obtain any other relief of any kind on account
of any transaction relating to any Loan Documents, each Lender agrees to
indemnify and hold harmless the Agent Indemnitees with respect thereto and to
pay to the Agent Indemnitees such Lender’s Pro Rata share of any amount that any
Agent Indemnitee is required to pay under any judgment or other order entered in
such proceeding or by reason of any settlement, including all interest, costs,
and expenses (including reasonable attorneys’ fees) incurred in defending same.
In the Agent’s discretion, the Agent may reserve for any such proceeding, and
may satisfy any judgment, order, or settlement, from proceeds of Collateral
prior to making any distributions of Collateral proceeds to the Lenders.
20.7.    Limitation on Responsibilities of the Agent. The Agent shall not be
liable to the Lenders for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by the Agent’s gross
negligence or willful misconduct. The Agent does not assume any responsibility
for any failure or delay in performance or any breach by any Obligor or Lender
of any obligations under the Loan Documents. The Agent does not make to the
Lenders any express or implied warranty, representation, or guarantee with
respect to any Obligations, Collateral, Loan Documents, or Obligor. No Agent
Indemnitee shall be responsible to the Lenders for (a) any recitals, statements,
information, representations, or warranties




--------------------------------------------------------------------------------




contained in any Loan Documents, (b) the execution, validity, genuineness,
effectiveness, or enforceability of any Loan Documents, (c) the genuineness,
enforceability, collectibility, value, sufficiency, location, or existence of
any Collateral, or the validity, extent, perfection, or priority of any Lien
therein, (d) the validity, enforceability, or collectibility of any Obligations,
(e) or the assets, liabilities, financial condition, results of operations,
business, creditworthiness, or legal status of any Obligor or Account Debtor. No
Agent Indemnitee shall have any obligation to any Lender to ascertain or inquire
into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
20.8.    Successor Agent and Co-Agents.
20.8.1.    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Requisite
Lenders may with the consent of the Borrower Agent (which consent will not be
unreasonably withheld or delayed) appoint a successor to replace the resigning
Agent, which successor shall be (a) a Lender or an Affiliate of a Lender with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; or (b) a financial institution reasonably acceptable to
Requisite Lenders and (provided no Default or Event of Default exists)
Borrowers. If no successor agent is appointed prior to the effective date of
Agent's resignation, then Agent may appoint a successor agent that is a
financial institution acceptable to it (which shall be a Lender unless no Lender
accepts the role) or in the absence of such appointment, Requisite Lenders shall
on such date assume all rights and duties of Agent hereunder. Upon acceptance by
any successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act. On the effective date of its resignation,
the retiring Agent shall be discharged from its duties and obligations hereunder
but shall continue to have all rights and protections under the Loan Documents
with respect to actions taken or omitted to be taken by it while Agent,
including the indemnification set forth in Section 12.6 and Section 14.2, and
all rights and protections under this Section 12. Any successor to Bank of
America by merger or acquisition of stock or this loan shall continue to be
Agent hereunder without further act on the part of any Secured Party or Obligor.
20.8.2.    Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If the Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, the Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent. If the Agent so appoints a collateral agent or
co-collateral agent, each right and remedy intended to be available to the Agent
under the Loan Documents shall also be vested in such separate agent. Every
covenant and obligation necessary to the exercise thereof by such separate agent
shall run to and be enforceable by it as well as the Agent. The Lenders shall
execute and deliver such documents as the Agent deems appropriate to vest any
rights or remedies in such separate agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign,
or be removed, then all the rights and remedies of such separate agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by the Agent
until appointment of a new separate agent.
20.9.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon the Agent or any other
Lenders, and based upon such documents,




--------------------------------------------------------------------------------




information, and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund Revolving Loans and participate in LC Obligations hereunder. Each Lender
has made such inquiries concerning the Loan Documents, the Collateral, and each
Obligor as such Lender feels necessary. Each Lender further acknowledges and
agrees that the other Lenders and the Agent have made no representations or
warranties concerning any Obligor, any Collateral, or the legality, validity,
sufficiency, or enforceability of any Loan Documents or Obligations. Each Lender
will, independently and without reliance upon the other Lenders or the Agent,
and based upon such financial statements, documents, and information as such
Lender deems appropriate at the time, continue to make and rely upon its own
credit decisions in making Revolving Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports, and other information expressly requested by a Lender, the
Agent shall have no duty or responsibility to provide any Lender with any
notices, reports, or certificates furnished to the Agent by any Obligor or any
credit or other information concerning the affairs, financial condition,
business, or Properties of any Obligor (or any of its Affiliates) which may come
into possession of the Agent or any of the Agent’s Affiliates.
20.10.    Replacement of Certain Lenders. If a Lender (a) within the last 120
days failed to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Requisite Lenders consented, (b) is a
Defaulting Lender, or (c) within the last 120 days gave a notice under
Section 3.5 or requested payment or compensation under Section 3.7 or Section
5.9 (and has not designated a different Lending Office pursuant to Section 3.8),
then Agent or Borrower Agent may, upon 10 days notice to such Lender, require it
to assign its rights and obligations under the Loan Documents to Eligible
Assignee(s), pursuant to appropriate Assignment(s), within 20 days after the
notice. Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment if the Lender fails to execute it. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents through the date of assignment. Borrower shall pay the
processing fee required by Section 13.3.3 with respect to any assignment by a
Lender pursuant to clause (b) preceding.
20.11.    Remittance of Payments and Collections.
20.11.1.    Remittances Generally. All payments by any Lender to the Agent shall
be made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by the Agent and request for payment is made by the Agent by 11:00 a.m.
on a Business Day, payment shall be made by the Lender not later than 2:00 p.m.
on such day, and if request is made after 11:00 a.m., then payment shall be made
by 11:00 a.m. on the next Business Day. Payment by the Agent to any Lender shall
be made by wire transfer, in the type of funds received by the Agent. Any such
payment shall be subject to the Agent’s right of offset for any amounts due from
such Lender under the Loan Documents.
20.11.2.    Failure to Pay. If any Lender fails to pay any amount when due by it
to the Agent pursuant to the terms hereof, such amount shall bear interest from
the due date until paid at the Federal Funds Rate for the first two Business
Days and thereafter at the rate applicable to Base Rate Revolving Loans. In no
event shall the Borrowers be entitled to receive credit for any interest paid by
a Lender to the Agent, nor shall any Defaulting Lender be entitled to interest
on any amounts held by Agent pursuant to Section 4.2.




--------------------------------------------------------------------------------




20.11.3.    Recovery of Payments. If the Agent pays any amount to a Lender in
the expectation that a related payment will be received by the Agent from an
Obligor and such related payment is not received, then the Agent may recover
such amount from each Lender that received it. If the Agent determines at any
time that an amount received under any Loan Document must be returned to an
Obligor or paid to any other Person pursuant to Applicable Law or otherwise,
then, notwithstanding any other term of any Loan Document, the Agent shall not
be required to distribute such amount to any Lender. If any amounts received and
applied by the Agent to any Obligations are later required to be returned by the
Agent pursuant to Applicable Law, each Lender shall pay to the Agent, on demand,
such Lender’s Pro Rata share of the amounts required to be returned.
20.12.    The Agent in its Individual Capacity. As a Lender, Bank of America
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the terms “Lenders,” “Requisite Lenders” or any similar term
shall include Bank of America in its capacity as a Lender. Each of Bank of
America and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, the Obligors and their Affiliates, as if
Bank of America were any other bank, without any duty to account therefor
(including any fees or other consideration received in connection therewith) to
the other Lenders. In their individual capacity, Bank of America and its
Affiliates may receive information regarding the Obligors, their Affiliates, and
their Account Debtors (including information subject to confidentiality
obligations), and each Lender agrees that Bank of America and its Affiliates
shall be under no obligation to provide such information to the Lenders, if
acquired in such individual capacity and not as the Agent hereunder.
20.13.    Documentation Agent. The Documentation Agent shall not have any right,
power, responsibility, or duty under any Loan Documents other than those
applicable to all Lenders, and shall in no event be deemed to have any fiduciary
relationship with any other Lender.
20.14.    No Third Party Beneficiaries. This Section 12 is an agreement solely
among the Lenders and the Agent, and does not confer any rights or benefits upon
the Borrowers or any other Person. As between the Borrowers and the Agent, any
action that the Agent may take under any Loan Documents shall be conclusively
presumed to have been authorized and directed by the Lenders as herein provided.
SECTION 21.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

21.1.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrowers, the Agent, and the Lenders and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents and (b)
any assignment by a Lender must be made in compliance with Section 13.3. The
Agent may treat the Person which made any Revolving Loan as the owner thereof
for all purposes until such Person makes an assignment in accordance with
Section 13.3. Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.
21.2.    Participations.
21.2.6.    Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution




--------------------------------------------------------------------------------




(“Participant”) a participating interest in the rights and obligations of such
Lender under any Loan Documents. Despite any sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for performance of such obligations, such Lender shall remain the
holder of its Revolving Loans and Revolving Commitments for all purposes, all
amounts payable by the Borrowers shall be determined as if such Lender had not
sold such participating interests, and the Borrowers and the Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and the Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless the Borrowers agree
otherwise in writing.
21.2.7.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver, or other
modification of any Loan Documents other than that which forgives principal,
interest, or fees, reduces the stated interest rate or fees payable with respect
to any Revolving Loan or Revolving Commitment in which such Participant has an
interest, postpones the Termination Date, or any date fixed for any regularly
scheduled payment of principal, interest, or fees on such Revolving Loan or
Revolving Commitment, or releases any Borrower, Guarantor, or substantial
portion of the Collateral.
21.2.8.    Benefit of Set-Off. The Borrowers agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with the Lenders all amounts received through its set-off, in
accordance with Section 12.5 as if such Participant were a Lender.
21.2.9.    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolving Loans or other obligations under the Loan Documents (the
“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.




--------------------------------------------------------------------------------




21.3.    Assignments.
21.3.8.    Permitted Assignments. A Lender may assign to any Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $15,000,000 (unless
otherwise agreed by the Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount, (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Revolving Commitments retained by the transferor Lender be at least $12,500,000
(unless otherwise agreed by the Agent in its discretion), and (c) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording, an Assignment and Acceptance. Nothing herein shall limit the
right of a Lender to pledge or assign any rights under the Loan Documents to (i)
any Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank or (ii) counterparties to swap agreements
relating to any Revolving Loans; provided that any payment by the Borrowers to
the assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy the Borrowers’ obligations hereunder to the extent of
such payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.
21.3.9.    Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in United States a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Revolving
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
21.3.10.    Effect; Effective Date. Upon delivery to the Agent of a notice of
assignment in the form of Exhibit F and a processing fee of $5,000, such
assignment shall become effective as specified in the notice, if it complies
with this Section 13.3. From the effective date of such assignment, the Eligible
Assignee shall for all purposes be a Lender under the Loan Documents, and shall
have all rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, the Agent, and the Borrowers shall make
appropriate arrangements for issuance of replacement and/or new Notes, as
appropriate.
21.4.    Tax Treatment. If any interest in a Loan Document is transferred to a
Transferee that is organized under the laws of any jurisdiction other than the
United States or any state or district thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 5.10.
21.5.    Representation of Lenders. Each Lender represents and warrants to each
Borrower, the Agent, and other Lenders that none of the consideration used by it
to fund its Revolving Loans or to participate




--------------------------------------------------------------------------------




in any other transactions under this Agreement constitutes for any purpose of
ERISA or Section 4975 of the Internal Revenue Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Internal Revenue Code
and the interests of such Lender in and under the Loan Documents shall not
constitute plan assets under ERISA.
SECTION 22.
MISCELLANEOUS

22.1.    Consents, Amendments and Waivers.
22.1.10.    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of the Agent,
with the consent of the Requisite Lenders, and the Borrowers; provided that:
(a)    without the prior written consent of the Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties, or discretion of the Agent;
(b)    without the prior written consent of the Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
any Revolving Commitment of such Lender, (ii) reduce the amount of, or waive or
delay payment of, any principal, interest, or fees payable to such Lender or
(iii) in the case of a Defaulting Lender, disproportionately affect such
Defaulting Lender in any materially adverse manner; and
(d)    without the prior written consent of all Lenders (except a Defaulting
Lender as provided in Section 4.2), no modification shall be effective that
would (i) extend the Termination Date, (ii) alter Section 2.1.5, Section 2.1.6,
Section 5.6, Section 5.7, Section 7.1 (except to add Collateral), Section 10.3,
or Section 14.1.1; (iii) amend the definitions of Borrowing Base (and the
defined terms used in such definition), Triggered Activation Period, Pro Rata or
Requisite Lenders, (iv) increase any advance rate, (v) change the dollar amount
or percentage specified in clauses (a) or (b) of Section 8.1, (vi) increase the
aggregate Revolving Commitments except as provided by Section 2.1.7, (vii)
release Collateral with a book value greater than $10,000,000 during any
calendar year, except as currently contemplated by the Loan Documents, (viii)
agree to subordinate any Obligations or (ix) release any Obligor from liability
for any Obligations, if such Obligor is Solvent at the time of the release, or
subordinate the Agent’s Lien in any Collateral, in either such case except as
allowed by Section 12.2.1;
provided, further, that notwithstanding the foregoing, a Fee Letter may be
amended by the parties to such Fee Letter.
22.1.11.    Limitations. The agreement of the Borrowers shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of the Lenders, the Agent, and/or the Issuing Bank as
among themselves. Only the consent of the parties to any agreement relating to a
Bank Product shall be required for any modification of such agreement, and no
Affiliate of the provider of any Bank Products that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan




--------------------------------------------------------------------------------




Document. The making of any Revolving Loans during the existence of a Default or
Event of Default shall not be deemed to constitute a waiver of such Default or
Event of Default, nor to establish a course of dealing. Any waiver or consent
granted by the Lenders hereunder shall be effective only if in writing, and then
only in the specific instance and for the specific purpose for which it is
given.
22.1.12.    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee, or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
22.2.    General Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEES, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. If
any Taxes (other than Excluded Taxes) shall be payable by any party due to the
execution, delivery, issuance, or recording of any Loan Documents, or the
creation or repayment of any Obligations, the Borrowers shall pay (and shall
promptly reimburse the Agent and the Lenders for their payment of) all such
Taxes, including any interest and penalties thereon, and will indemnify and hold
harmless the Indemnitees against all liability in connection therewith.
22.3.    Limitations of Indemnities. IN NO EVENT SHALL ANY PARTY TO A LOAN
DOCUMENT HAVE ANY OBLIGATION THEREUNDER TO INDEMNIFY AN INDEMNITEE WITH RESPECT
TO A CLAIM THAT IS DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE. The obligation of each Obligor and Lender with respect to
each indemnity given by it in any Loan Documents shall survive Full Payment of
the Obligations.
22.4.    Notices and Communications.
22.4.3.    Notice Address. Subject to Section 4.1.4, all notices, requests, and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at the Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.4. Each such notice, request, or other communication shall be
effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received and if such
facsimile transmission is followed by a copy of such notice by mail or personal
delivery, (b) if given by mail, three Business Days after deposit in the United
States mail, with first-class postage pre-paid, addressed to the applicable
address, or (c) if given by personal delivery, when duly delivered to the notice
address with receipt acknowledged. Notwithstanding the foregoing, no notice to
the Agent pursuant to Section 2.1.4, Section 2.3, Section 3.1.2, Section 4.1.1,
or Section 5.3.3 shall be effective until actually received by the individual to
whose attention at the Agent such notice is required to be sent. Any written
notice, request, or other communication that is not sent in conformity




--------------------------------------------------------------------------------




with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by the Borrower
Agent shall be deemed received by all Borrowers.
22.4.4.    Electronic Communications; Voice Mail. Except for electronic
submission of Notices of Borrowing and Notices of Conversion/Continuation,
electronic mail and intranet websites may be used only for routine
communications, such as transmission of financial statements, Borrowing Base
Certificates, and other information required by Section 10.1.2, administrative
matters, and distribution of Loan Documents for execution. The Agent and the
Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.
22.4.5.    Platform. Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by the
Borrowers hereunder, as well as other Reports and information provided by the
Agent to the Lenders (for purposes of this Section 14.4, “materials”) shall be
delivered pursuant to procedures approved by the Agent, including electronic
delivery (if possible) upon request by the Agent to an electronic system
maintained by the Agent (“Platform”). The Borrowers shall notify the Agent of
each posting of materials on the Platform and the materials shall be deemed
received by the Agent only upon its receipt of such notice. Any materials and
other information relating to this credit facility may be made available to
Secured Parties on the Platform. The Platform is provided “as is” and “as
available.” The Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the materials or
any issues involving the Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR
OTHER CODE DEFECTS, IS MADE BY THE AGENT WITH RESPECT TO ANY MATERIALS OR THE
PLATFORM. No Indemnitee shall have any liability to the Borrowers, Secured
Parties or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) relating to use by any
Person of the Platform, including any unintended recipient, nor for delivery of
materials and other information via the Platform, internet, e-mail, or any other
electronic platform or messaging system except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
22.4.6.    Public Information. The Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that materials (as defined in
Section 14.4.3) may include Obligors’ material non-public information, and
should not be made available to personnel who do not wish to receive such
information or may be engaged in investment or other market-related activities
with respect to an Obligor’s securities.
22.4.7.    Non-Conforming Communications. The Agent and the Lenders may rely
upon any notices (including telephonic communications) purportedly given by or
on behalf of any Borrower even if such notices were not made in a manner
specified herein, were incomplete or were not confirmed, or if the terms
thereof, as understood by the recipient, varied from a later confirmation.




--------------------------------------------------------------------------------




Each Borrower shall indemnify and hold harmless each Indemnitee from any
liabilities, losses, costs, and expenses arising from any electronic or
telephonic communication purportedly given by or on behalf of a Borrower.
22.5.    Performance of the Borrowers’ Obligations. The Agent may, in its
discretion at any time and from time to time, at the Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by the Agent to (a) enforce any Loan Documents or
collect any Obligations, (b) protect, insure, maintain, or realize upon any
Collateral, or (c) defend or maintain the validity or priority of the Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs, and expenses (including Extraordinary
Expenses) of the Agent under this Section shall be reimbursed to the Agent by
the Borrowers, on demand, with interest from the date incurred to the date of
payment thereof at the Default Rate applicable to Base Rate Revolving Loans. Any
payment made or action taken by the Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
22.6.    Credit Inquiries. Each Borrower hereby authorizes the Agent and the
Lenders (but they shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning any Borrower or Subsidiary.
22.7.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
22.8.    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise specifically provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document, the provision herein shall govern and control.
22.9.    Counterparts; Facsimile Signatures. Any Loan Document may be executed
in counterparts, each of which taken together shall constitute one instrument.
Loan Documents may be executed and delivered by facsimile, and they shall have
the same force and effect as manually signed originals. The Agent may require
confirmation by a manually-signed original, but failure to request or deliver
same shall not limit the effectiveness of any facsimile signature.
22.10.    Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents embody the entire understanding of the parties with respect to
the subject matter thereof and supersede all prior understandings regarding the
same subject matter.
22.11.    Relationship with Lenders; No Advisory or Fiduciary Responsibility.
The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Commitments of any other Lender. Amounts
payable hereunder to each Lender shall be a separate and independent debt. It
shall not be necessary for the Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes. Nothing in this Agreement
and no action of the Agent or the Lenders pursuant to the Loan Documents shall
be deemed to constitute the Agent and the Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Borrower. In connection with all aspects of each transaction
contemplated by any Loan Document, the Borrowers acknowledge and agree that
(a)(i) this credit facility and any related arranging or other services by the
Agent, any Lender, any of their Affiliates or any arranger are arm's-length
commercial transactions between the Borrowers and such




--------------------------------------------------------------------------------




Person; (ii) the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) the Borrowers are capable of evaluating and understanding, and do
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of the Agent, the Lenders, their
Affiliates and any arranger is and has been acting solely as a principal in
connection with this credit facility, is not the financial advisor, agent or
fiduciary for the Borrowers, any of their Affiliates or any other Person, and
has no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth therein; and (c) the Agent, the Lenders,
their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and have no obligation to disclose any of such interests to
the Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against the Agent, the Lenders, their Affiliates and any arranger with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated by a Loan Document.
22.12.    Confidentiality. Each of the Agent, the Lenders and the Issuing Bank
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided, they are informed of the confidential nature of the Information and
instructed to keep it confidential), (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates, in which case the Person thereby
requested shall use commercially reasonable efforts to inform Borrower as soon
as reasonably practicable following such request and, except with respect to
routine regulatory requests, to the extent practical, will use commercially
reasonable efforts to notify Borrower prior to or concurrently with such
disclosure, unless in either such case such Person believes that doing so is
prohibited by Applicable Law, provided, in any such case, that any delay or
failure to provide any such notice shall not result in any liability of such
Person or impair any rights or obligations of any Person under the Loan
Documents, (c) to the extent required by Applicable Law or by any subpoena or
other legal process, in which case the Person thereby requested shall use
commercially reasonable efforts to inform Borrower as soon as reasonably
practicable following such request and, except with respect to routine
regulatory requests, to the extent practical, will use commercially reasonable
efforts to notify Borrower prior to or concurrently with such disclosure unless,
in either such case, such Person believes that doing so is prohibited by
Applicable Law, provided, in any such case, that any delay or failure to provide
any such notice shall not result in any liability of such Person or impair any
rights or obligations of any Person under the Loan Documents, (d) to any other
party hereto, (e) in connection with any action or proceeding relating to any
Loan Documents or Obligations, (f) subject to an agreement containing provisions
substantially the same as this Section, to any Transferee or any actual or
prospective party (or its advisors) to any Bank Product or to any swap,
derivative or other transaction under which payments are to be made by reference
to an Obligor or Obligor’s obligations, (g) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) is available to the Agent, any Lender, Issuing Bank or any of their
Affiliates on a nonconfidential basis from a source other than the Borrowers,
(h) on a confidential basis to a provider of a Platform or (i) with the consent
of the Borrower Agent. Notwithstanding the foregoing, the Agent and the Lenders
may publish or disseminate general information concerning this credit facility
for league table, tombstone and advertising purposes, and may use the Borrowers’
logos, trademarks or product photographs in advertising materials. As used
herein, “Information” means information received from an Obligor or Subsidiary
relating to it or its business. A Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if




--------------------------------------------------------------------------------




it exercises a degree of care similar to that accorded its own confidential
information. Each of the Agent, the Lenders and the Issuing Bank acknowledges
that (i) Information may include material non-public information, (ii) it has
developed compliance procedures regarding the use of such information and (iii)
it will handle the material non-public information in accordance with Applicable
Law.
22.13.    Original Loan Documents. On the Closing Date, Borrower hereby
acknowledges, ratifies and confirms the Original Loan Documents as being legal,
valid and binding, and hereby represents and warrants to, and covenants with,
the Agent that there are no claims or offsets against, or defenses or
counterclaims to or against the rights of the Agent or the Lenders under or in
connection with the Original Loan Documents, the Original Loan and Security
Agreement or this Agreement. Without limiting the foregoing, in consideration of
the Agent and the Lenders entering into this Agreement, Borrower hereby waives
any and all such claims, offsets, defenses, or counterclaims, whether known or
unknown, arising prior to the date hereof and relating to the Original Loan
Documents, the Original Loan and Security Agreement or this Agreement.
22.14.    Continuation, Amendment and Restatement. This Agreement shall
constitute an amendment and restatement of the Original Loan and Security
Agreement. On the Closing Date, the Original Obligations shall be deemed to be
renewed and continued, and not extinguished, and thereupon and thereafter shall
constitute and be included in the Obligations under this Agreement (it being
understood and agreed that nothing herein or in any other Loan Document
constitutes a novation of the Original Obligations). On the Closing Date, the
Liens granted to the Agent pursuant to the Original Security Documents, to the
extent such Original Security Documents are amended and restated in connection
with this Agreement, shall be renewed and continued as provided by the Security
Documents, and in any event, whether or not so amended and restated, shall
continue in full force and effect as security for all Obligations. On and after
the Closing Date, all references to the Original Loan and Security Agreement
contained in any Original Loan Document, to the extent any such Original Loan
Document is not amended and restated in connection with this Agreement, shall be
deemed to mean the Original Loan and Security Agreement as amended and restated
by this Agreement.
22.15.    Certifications Regarding Indebtedness Agreements. The Borrowers
certify to the Agent and the Lenders that neither the execution or performance
of the Loan Documents nor the incurrence of any Obligations by the Borrowers
(including, in the case of any increase in the aggregate Revolving Commitments
pursuant to Section 2.1.7, the Loan Documents and the Obligations after giving
effect to any such increase as of the applicable Increase Effective Date)
violates the Senior Notes Indentures, the Convertible Senior Subordinated Notes
Indentures, the Convertible Subordinated Notes Indenture or any agreement,
document, or instrument related thereto, respectively. The Borrowers further
certify that (a) the Revolving Commitments and the Obligations constitute
(including, in the case of any increase in the aggregate Revolving Commitments
pursuant to Section 2.1.7, the Obligations after giving effect to any such
increase as of the applicable Increase Effective Date) “Permitted Bank Debt”
under the Indentures, (b) the Revolving Commitments and the Obligations are
hereby designated as and shall constitute “Designated Senior Debt” under the
Convertible Senior Subordinated Notes Indentures and the Convertible
Subordinated Notes Indenture, and (c) the Agent is a “Representative” as defined
by each of the Convertible Senior Subordinated Notes Indentures and the
Convertible Subordinated Notes Indenture, respectively. The Agent may condition
Borrowings, Letters of Credit, and other credit accommodations under the Loan
Documents from time to time upon the Agent’s receipt of evidence that the
Revolving Commitments and Obligations continue to constitute “Permitted Bank
Debt” under the Indentures at such time and are permitted thereunder.




--------------------------------------------------------------------------------




22.16.    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
PROVIDED THAT IN THE EVENT ANY COURT DETERMINES THAT NEW YORK LAW DOES NOT
GOVERN THE LAWS OF THE STATE OF TEXAS SHALL GOVERN, IN ANY SUCH CASE WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS). EACH PARTY TO THIS AGREEMENT AGREES THAT IT
WILL NOT OBJECT TO OR OTHERWISE OPPOSE THE APPLICATION OF THE LAWS OF THE STATE
OF NEW YORK AS PROVIDED BY THIS SECTION 14.16.
22.17.    Consent to Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
DALLAS, TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY SUCH BORROWER
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS, AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE, OR INCONVENIENT FORUM. Nothing herein shall
limit the right of the Agent or any Lender to bring proceedings against any
Obligor in any other court. Nothing in this Agreement shall be deemed to
preclude enforcement by the Agent of any judgment or order obtained in any forum
or jurisdiction.
22.18.    Waivers by the Borrowers. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH THE
AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING, CLAIM OR
COUNTERCLAIM OF ANY KIND RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, OBLIGATIONS,
OR COLLATERAL, (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF
ANY COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL
PAPER, AND GUARANTIES AT ANY TIME HELD BY THE AGENT ON WHICH A BORROWER MAY IN
ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING THE AGENT MAY DO IN THIS REGARD,
(C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL, (D) ANY BOND
OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING THE AGENT TO
EXERCISE ANY RIGHTS OR REMEDIES, (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS, (F) ANY CLAIM AGAINST THE AGENT OR ANY LENDER, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY
ENFORCEMENT ACTION, OBLIGATIONS, LOAN DOCUMENTS, OR TRANSACTIONS RELATING
THERETO, AND (G) NOTICE OF ACCEPTANCE HEREOF. EACH BORROWER ACKNOWLEDGES THAT
THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS
ENTERING INTO THIS AGREEMENT AND THAT THE AGENT AND THE LENDERS ARE RELYING UPON
THE FOREGOING IN THEIR DEALINGS WITH THE BORROWERS. EACH BORROWER HAS REVIEWED
THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS




--------------------------------------------------------------------------------




KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
22.19.    Additional Borrowers. Addition of any Person as a Borrower party to
this Agreement is subject to approval by the Agent and the Lenders, and may be
conditioned upon such requirements as they may determine in their discretion.
The Agent and the Lenders have no obligation to approve any Person for addition
as a Borrower party to this Agreement.
22.20.    Patriot Act Notice. The Agent and the Lenders hereby notify the
Borrowers that pursuant to the requirements of the Patriot Act, the Agent and
the Lenders are required to obtain, verify, and record information that
identifies each Borrower, including its legal name, address, tax ID number, and
other information that will allow the Agent and the Lenders to identify each
Borrower in accordance with the Patriot Act. The Agent and the Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding the Borrowers’ management and owners, such as legal name,
address, social security number, and date of birth.
22.21.    No Oral Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of page intentionally left blank; signatures begin on following page




IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWER:
AMKOR TECHNOLOGY, INC.
By:                    
Name: Joanne Solomon
Title: Executive Vice President and Chief Financial Officer
Address for notices to all Borrowers:
c/o Amkor Technology, Inc.
1900 South Price Road
Chandler, Arizona 85286
Attention: Treasurer
Telecopy: (480) 821-6674




--------------------------------------------------------------------------------




AGENT:
BANK OF AMERICA, N.A.
By:                     
Lauren Trussell
Vice President
Address for notices:
Bank of America, N.A.
901 Main Street, 11th Floor
TX1-492-11-23
Dallas, Texas 75202
Attention: Loan Administration
Telecopy: (214) 209-4766




--------------------------------------------------------------------------------




LENDERS:
BANK OF AMERICA, N.A.
By:                     
Lauren Trussell
Vice President
Address for notices:
Bank of America, N.A.
901 Main Street, 11th Floor
TX1-492-11-23
Dallas, Texas 75202
Attention: Loan Administration
Telecopy: (214) 209-4766




--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.
By:                     
Name:                    
Title:                    
Address for notices:
Wells Fargo Bank, N.A.
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attention: Portfolio Manager - Amkor
Telecopy: (866) 615-7803








--------------------------------------------------------------------------------




DEUTSCHE AG NEW YORK BRANCH
By:                     
Name:                    
Title:                    




By:                     
Name:                    
Title:                    
Address for notices:
Santosh Vishwanath
Deutsche Bank AG New York Branch
5022 Gate Parkway, Suite 200
Jacksonville, Florida 32256
Telecopy: (866) 240-3622


With a copy to:
Courtney E. Meehan
Deutsche Bank AG New York Branch
60 Wall Street
New York City, New York 10005
Telecopy: (866) 240-3622




--------------------------------------------------------------------------------




EXHIBIT A
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT




Form of Revolving Note










--------------------------------------------------------------------------------




REVOLVING NOTE




$________________    ___________, 20__


EACH OF THE UNDERSIGNED (each a "Borrower" and collectively the "Borrowers"),
for value received hereby promises to pay to the order of ______________, a
_______________________ (the "Payee"), the principal amount of
___________________________ ($_______________) or such lesser amount as may from
time to time be advanced and remain unpaid and outstanding hereunder, together
with accrued interest as provided hereinbelow.
This promissory note ("Revolving Note") is executed and delivered by the
Borrowers pursuant to that certain Second Amended and Restated Loan and Security
Agreement, dated as of June 28, 2012 (as such agreement may be amended,
restated, or otherwise modified from time to time, the "Loan and Security
Agreement"), among Amkor Technology, Inc. and its Subsidiaries from time to time
party thereto, each of the lending institutions from time to time party thereto,
and Bank of America, N.A., in its capacity as administrative agent for the
Lenders, and is a "Revolving Note" as defined therein. All terms defined in the
Loan and Security Agreement, wherever used herein unless otherwise defined
herein, shall have the same meanings herein as are prescribed by the Loan and
Security Agreement.
All Revolving Loans from time to time requested by any Borrower, and from time
to time made and outstanding hereunder, are subject in all respects to the terms
and provisions of the Loan and Security Agreement. Reference hereby is made to
the Loan and Security Agreement for a statement of the obligations of the
Borrowers and the rights of the Payee and in relation hereto, provided that
nothing shall impair the absolute and unconditional obligation of the Borrowers
to pay the outstanding principal and unpaid accrued interest on this Revolving
Note when due.
The unpaid principal from day to day outstanding under this Revolving Note shall
bear interest at the applicable rate prescribed for the Revolving Loans as
provided by the Loan and Security Agreement. The Agent's and the Payee's books
and records shall be prima facie evidence of Revolving Loans, interest accruals,
and payments hereunder, absent manifest error.
Each of the Borrowers unconditionally promises to pay all principal of and
accrued interest on the Revolving Loans from time to time outstanding under this
Revolving Note as prescribed by the Loan and Security Agreement. Notwithstanding
the foregoing, this Revolving Note shall automatically mature and become due and
payable in full on the Termination Date.
All rights and remedies of the Payee, and of the Agent for the benefit of the
Payee, with respect to the Revolving Loans evidenced by this Revolving Note
(including, without limitation, the right upon the occurrence of an Event of
Default to accelerate the entire unpaid principal balance and unpaid accrued
interest hereunder to be immediately due and payable) as provided by the Loan
and Security Agreement are incorporated herein by reference. All obligations and
indebtedness from time to time evidenced by this Revolving Note are secured by
the Agent's Liens as provided by the Loan and Security Agreement and the other
Loan Documents.




--------------------------------------------------------------------------------




No delay or omission by the Agent or the Payee in exercising any power, right,
or remedy hereunder or under any of the other Loan Documents shall operate as a
waiver or impair any such powers, rights, or remedies. Except as specifically
provided in the Loan and Security Agreement, each of the Borrowers and each
other party ever liable hereunder severally hereby expressly waives presentment,
demand, notice of intention to accelerate, notice of acceleration, protest,
notice of protest, and any other notice of any kind, and agrees that their joint
and several liability hereunder shall not be affected by any renewals,
extensions, or modifications, from time to time, of the time or manner of
payment hereof, or by any release or modification of any Collateral or other
Person liable for the Obligations.
In no event shall interest, charges, or other amounts that are contracted for,
charged, or received by the Agent and the Lenders pursuant to this Revolving
Note and that are deemed interest under Applicable Law ("interest") exceed the
highest rate permissible under Applicable Law ("maximum rate"). If, in any
month, any interest rate, absent the foregoing limitation, would have exceeded
the maximum rate, then the interest rate for that month shall be the maximum
rate and, if in a future month, that interest rate would otherwise be less than
the maximum rate, then the rate shall remain at the maximum rate until the
amount of interest actually paid equals the amount of interest which would have
accrued if it had not been limited by the maximum rate. If, upon Full Payment of
the Obligations, the total amount of interest actually paid under this Revolving
Note is less than the total amount of interest that would, but for the
limitation in this paragraph, have accrued under this Revolving Note, then the
Borrowers shall, to the extent permitted by Applicable Law, pay to the Agent,
for the account of the Lenders, (a) the lesser of (i) the amount of interest
that would have been charged if the maximum rate had been in effect at all times
or (ii) the amount of interest that would have accrued had the interest rate
otherwise set forth in the Loan Agreement been in effect, minus (b) the amount
of interest actually paid under this Revolving Note. If a court of competent
jurisdiction determines that the Agent or any Lender has received interest in
excess of the maximum amount allowed under Applicable Law, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest (regardless of any erroneous application thereof
by the Agent or any Lender), and upon Full Payment of the Obligations, any
balance shall be refunded to the Borrowers. In determining whether any excess
interest has been charged or received by the Agent or any Lender, all interest
at any time charged or received from the Borrowers in connection with this
Revolving Note shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated, and spread in equal parts throughout the full term of the
Obligations.
This Revolving Note may not be amended, restated, or otherwise modified except
in writing in the manner prescribed by the Loan and Security Agreement.
THIS REVOLVING NOTE, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT THAT ANY COURT DETERMINES
THAT NEW YORK LAW DOES NOT GOVERN, THE LAWS OF THE STATE OF TEXAS SHALL GOVERN,
IN ANY SUCH CASE, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
This Revolving Note shall be binding upon the Borrowers and the Borrowers'
successors and assigns.




--------------------------------------------------------------------------------




THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




EXECUTED as of the date first written above.
BORROWERS:


AMKOR TECHNOLOGY, INC.




By:        
Name:        
Title:        








--------------------------------------------------------------------------------




EXHIBIT B
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Form of Notice of Borrowing








--------------------------------------------------------------------------------




NOTICE OF BORROWING


Date: ____________, 20__


To:
Bank of America, N.A., as administrative agent under that certain Second Amended
and Restated Loan and Security Agreement, dated as of June 28, 2012 (as amended,
restated, or otherwise modified from time to time, the "Loan and Security
Agreement"), among Amkor Technology, Inc., and its Subsidiaries from time to
time party thereto, the Lenders party thereto, and Bank of America, N.A., as the
Agent

Ladies and Gentlemen:


Reference is made to the above described Loan and Security Agreement. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement. The undersigned Borrower hereby irrevocably
notifies you of the Borrowing specified below:
1.
The Business Day of the proposed Borrowing is _________________, ____.

2.
The aggregate amount of the proposed Borrowing is $_________.

3.
The Borrowing is to be comprised of a [Base Rate Revolving Loan] [LIBOR
Revolving Loan] in the amount of $__________.

4.
The duration of the Interest Period for the LIBOR Revolving Loan, if any,
included in the Borrowing shall be _______ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a)
As of the date of this Notice of Borrowing, no Default or Event of Default
exists or will result from the proposed Borrowing requested herein;

(b)
The representations and warranties of the Borrowers contained in the Loan
Documents are true and correct on the date hereof and upon giving effect to the
Borrowing requested herein, except for representations and warranties that
expressly relate to an earlier date; and

(c)
The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans to exceed the Borrowing Base.

This Notice of Borrowing is issued pursuant to and is subject to the Loan and
Security Agreement.




--------------------------------------------------------------------------------




EXECUTED as of the date first written above.
BORROWER:


AMKOR TECHNOLOGY, INC.




By:        
Name:        
Title:        








--------------------------------------------------------------------------------




EXHIBIT C
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Form of Notice of Conversion/Continuation










--------------------------------------------------------------------------------




NOTICE OF CONVERSION/CONTINUATION




Date: ________________, _____


To:
Bank of America, N.A., as agent under that certain Second Amended and Restated
Loan and Security Agreement, dated as of June 28, 2012 (as amended, restated, or
otherwise modified from time to time, the "Loan and Security Agreement"), among
Amkor Technology, Inc., and its Subsidiaries from time to time party thereto,
the lending institutions party thereto, and Bank of America, N.A., as
administrative agent for such lending institutions

Ladies and Gentlemen:


Reference is made to the above described Loan and Security Agreement. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement. The undersigned Borrower hereby irrevocably
notifies you of the [conversion] [continuation] of Revolving Loans as specified
below:
1.
The conversion/continuation date is ____________, ____.

2.
The aggregate amount of the Revolving Loans to be [converted] [continued] is
$_____________.

3.
The Revolving Loans are to be [converted into] [continued as] [Base Rate]
[LIBOR] Revolving Loans.

4.
The duration of the Interest Period for the LIBOR Revolving Loans, if any,
included in the [conversion] [continuation] shall be ______ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed [conversion] [continuation] date,
before and after giving effect to the [conversion] [continuation] requested
hereby:
(a)
As of the date of this Notice of Conversion/Continuation, no Default or Event of
Default exists or will result from the proposed [conversion] [continuation]
requested herein; and

(b)
The representations and warranties of the Borrowers contained in the Loan
Documents are true and correct on the date hereof and upon giving effect to the
[conversion] [continuation] requested herein, except for representations and
warranties that expressly relate to an earlier date; and

(c)
The proposed [conversion] [continuation] will not cause the aggregate principal
amount of all outstanding Revolving Loans to exceed the Borrowing Base.

This Notice of Conversion/Continuation is issued pursuant to and is subject to
the Loan and Security Agreement.




--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




EXECUTED as of the date first written above.
BORROWER:


AMKOR TECHNOLOGY, INC.




By:        
Name:        
Title:        








--------------------------------------------------------------------------------




EXHIBIT D
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Form of Compliance Certificate










--------------------------------------------------------------------------------




COMPLIANCE CERTIFICATE


The undersigned, duly appointed and acting _______________ of Amkor Technology,
Inc., being duly authorized, hereby delivers this Compliance Certificate to the
Agent, pursuant to Section 10.1.2(c) of that certain Second Amended and Restated
Loan and Security Agreement, dated as of June 28, 2012 (as such Loan and
Security Agreement may be amended, restated, or otherwise modified from time to
time, the "Loan and Security Agreement"), among Amkor Technology, Inc., its
Subsidiaries from time to time party thereto, each of the lending institutions
party thereto, and Bank of America, N.A., in its capacity as administrative
agent. Terms defined in the Loan and Security Agreement, wherever used herein,
shall have the same meanings as are prescribed by the Loan and Security
Agreement.
1.    The Borrowers hereby deliver to the Agent [check as applicable]:
[_]
the Fiscal Year end financial statements on both a consolidated basis for Amkor
and its Subsidiaries and on a consolidating basis for the Borrowers with respect
to balance sheets and statement of income, and the certificates of such
accountants required by Section 10.1.2(a) each dated as of ________, ____; or

[_]
the unaudited Fiscal Quarter end financial statements, on a consolidated basis
for Amkor and its Subsidiaries and consolidating basis for the Borrowers with
respect to balance sheets and statement of income, required by Section
10.1.2(b), dated as of ________, ____.

Such financial statements fairly present the financial position and results of
operations of Amkor and its Subsidiaries for such [Fiscal Quarter] [Fiscal Year]
[, subject only to changes from audit and year-end adjustments] and have been
prepared in accordance with GAAP (as applicable) applied consistently throughout
the periods reflected therein.
2.    The undersigned represents and warrants to the Agent and the Lenders that,
except as may have been previously or concurrently disclosed to the Agent and
the Lenders in writing by the Borrowers, the representations and warranties
contained in Article 9 of the Loan and Security Agreement and the other Loan
Documents are true and correct on and as of the date of this Compliance
Certificate as if made on and as of the date hereof (except to the extent that
such representations and warranties are expressly by their terms made only as of
the Closing Date or another specified date).
3.    The undersigned represents and warrants to the Agent and the Lenders that
as of the date of this Compliance Certificate, except as previously or
concurrently disclosed to the Agent and the Lenders in writing by the Borrowers,
the Borrowers are in compliance in all material respects with all of their
respective covenants and agreements in the Loan and Security Agreement and the
other Loan Documents.
4.    The undersigned hereby states that, to the best of his or her knowledge
and based upon an examination sufficient to enable an informed statement [check
as applicable]:
[_]
No Default or Event of Default exists as of the date hereof or existed during
the period covered by the financial statements referenced in paragraph 1 of this
Compliance Certificate.

[_]
One or more Defaults or Events of Default exist as of the date hereof or existed
during the period covered by the financial statements referenced in paragraph 1
of this Compliance Certificate. Included within Exhibit A attached hereto is a
written description specifying





--------------------------------------------------------------------------------




each such Default or Event of Default, its nature, when it occurred, whether it
is continuing as of the date hereof and the steps being taken by the Borrowers
with respect thereto. Except as so specified, no Default or Event of Default
exists as of the date hereof.
Date of execution of this Compliance Certificate: __________, ____.
AMKOR TECHNOLOGY, INC.,
in its capacity as the Borrower Agent




By:        
Name:        
Title:        








--------------------------------------------------------------------------------




EXHIBIT A


to
COMPLIANCE CERTIFICATE


dated
______________, 20__








The following is attached to and made a part of the above referenced Compliance
Certificate.


[specify Defaults or Events of Default]








--------------------------------------------------------------------------------




EXHIBIT E
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Form of Assignment and Acceptance








--------------------------------------------------------------------------------




ASSIGNMENT AND ACCEPTANCE


This ASSIGNMENT AND ACCEPTANCE ("Assignment") dated as of __________, 20__ is
entered into between _________________________________________________ (the
"Assignor") and __________________________ (the "Assignee").


RECITALS:


A.    The Assignor is party to that certain Second Amended and Restated Loan and
Security Agreement, dated as of June 28, 2012 (as such agreement may be amended,
restated, or otherwise modified, the "Loan and Security Agreement"), among Amkor
Technology, Inc. and its Subsidiaries from time to time party thereto, each of
the lending institutions party thereto (including the Assignor), and Bank of
America, N.A., as administrative agent for such lending institutions. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement.
B.    As provided under the Loan and Security Agreement, the Assignor has
committed to make Revolving Loans to the Borrowers in an aggregate amount not to
exceed $______________;
C.    As of [________ __, 20___], the Assignor has made Revolving Loans in the
aggregate principal amount of $__________ to the Borrowers.
D.    [The Assignor has acquired a participation in its Pro Rata share of the
face amount of the Letters of Credit in an aggregate principal amount of
$____________ (the "LC Obligations")] [There is no Letter of Credit outstanding
under the Loan and Security Agreement].
E.    The Assignor wishes to assign to the Assignee [part of] [all of] the
rights and obligations of the Assignor under the Loan and Security Agreement in
respect of its Revolving Commitment, together with a corresponding Pro Rata
share of its outstanding Revolving Loans [and LC Obligations] on the terms and
subject to the conditions set forth herein, and the Assignee wishes to accept
assignment of such rights and to assume such obligations from the Assignor on
such terms and subject to such conditions.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
AGREEMENT:


SECTION 1.
ASSIGNMENT AND ACCEPTANCE.

1.1.    Subject to the terms and conditions of this Assignment, (i) the Assignor
hereby sells, transfers, and assigns to the Assignee, and (ii) the Assignee
hereby purchases, assumes, and undertakes from the Assignor, without recourse
and without representation or warranty (except as expressly provided in this
Assignment) (A) $_____________ of the Assignor's Revolving Commitment, together
with a Pro Rata portion of the Assignor's Revolving Loans [and LC Obligations]
and (B) all related rights, benefits,




--------------------------------------------------------------------------------




obligations, liabilities, and indemnities of the Assignor under and in
connection with the Loan and Security Agreement and the other Loan Documents.
1.2.    As of the Effective Date (as defined in Section 5 hereof), the Assignee
shall be a party to the Loan and Security Agreement and succeed to all of the
rights and be obligated to perform all of the obligations of a Lender under the
Loan and Security Agreement, including the requirements concerning
confidentiality and the payment of indemnification. The Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan and Security Agreement and the other Loan Documents are
required to be performed by it as a Lender. It is the intent of the parties
hereto that the Revolving Commitment of the Assignor shall, as of the Effective
Date, be reduced by an amount equal to the assigned amount and the Assignor
shall relinquish its rights and be released from its obligations under the Loan
and Security Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Section 14.2 of the Loan and Security Agreement to the extent such rights relate
to the time prior to the Effective Date (as defined below).
1.3.    After giving effect to the assignment and assumption set forth herein
and all other assignments and assumptions to occur concurrently with this
assignment and assumption, on the Effective Date the Assignee's Revolving
Commitment will be $__________.
1.4.    After giving effect to the assignment and assumption set forth herein
and all other assignments and assumptions to occur concurrently with this
assignment and assumption, on the Effective Date the Assignor's Revolving
Commitment will be $__________.
SECTION 2.
PAYMENTS.

2.1.    As consideration for the sale, assignment, and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to the Assignee's Pro Rata share
of the principal amount of all Revolving Loans outstanding on the Effective
Date.
2.2.    The Assignor further agrees to pay to the Agent a processing fee in the
amount specified in Section 13.3.3 of the Loan and Security Agreement.
SECTION 3.
REALLOCATION OF PAYMENTS.

3.1.    Any interest, fees, and other payments accrued as of the Effective Date
with respect to the [Revolving Commitment and the Revolving Loans] [Revolving
Commitment, the Revolving Loans, and the LC Obligations] shall be for the
account of the Assignor. Any interest, fees, and other payments accrued from and
after the Effective Date with respect to the [Revolving Commitment and the
Revolving Loans] [Revolving Commitment, Revolving Loans, and the LC Obligations]
shall be for the account of the Assignee. Each of the Assignor and the Assignee
agrees that it will hold in trust for the other party any interest, fees, and
other amounts which it may receive to which the other party is entitled pursuant
to the preceding sentence and will pay to the other party any such amounts which
it may receive promptly upon receipt thereof.




--------------------------------------------------------------------------------




SECTION 4.
INDEPENDENT CREDIT DECISION.

4.1.    The Assignee hereby (a) acknowledges that it has received a copy of the
complete, executed Loan and Security Agreement, together with copies of the most
recent financial statements of the Borrowers, and such other documents and
information as the Assignee has deemed appropriate to make its own credit and
legal analysis and decision to enter into this Assignment and (b) agrees that it
will, independently and without reliance upon the Assignor, the Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal analysis and
decisions in taking or not taking action under the Loan and Security Agreement.
SECTION 5.
EFFECTIVE DATE; NOTICES.

5.1.    As between the Assignor and the Assignee, the effective date for this
Assignment shall be __________, 20___ (the "Effective Date"); provided that the
following conditions precedent have been satisfied on or before the Effective
Date:
5.1.1.    this Assignment shall be executed and delivered by the Assignor and
the Assignee;
5.1.2.    the consent of the Agent and the Borrower Agent (if applicable)
required for an effective assignment of the [Revolving Commitment and the
Revolving Loans] [Revolving Commitment, Revolving Loans, and the LC Obligations]
by the Assignor to the Assignee shall have been duly obtained and shall be in
full force and effect as of the Effective Date;
5.1.3.    the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment;
5.1.4.    the Assignee shall have complied with Section 5.10 of the Loan and
Security Agreement (if applicable);
5.1.5.    the processing fee referred to in paragraph 2(b) hereof and in Section
13.3.3 of the Loan and Security Agreement shall have been paid to the Agent; and
5.1.6.    promptly following the execution of this Assignment, the Assignor
shall deliver to the Borrower Agent and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached as Exhibit F to the Loan and
Security Agreement.
SECTION 6.
AGENT.

6.1.    The Assignee hereby appoints and authorizes the Agent to take such
action as Agent on its behalf and to exercise such powers under the Loan and
Security Agreement as are delegated to the Agent by the Lenders pursuant to the
terms of the Loan and Security Agreement
6.2.    The Assignee shall assume no duties or obligations held by the Agent in
its capacity as Agent under the Loan and Security Agreement unless the Assignee
becomes a successor Agent pursuant to Section 12.8.1 of the Loan and Security
Agreement.




--------------------------------------------------------------------------------




SECTION 7.
WITHHOLDING TAX.

7.1.    The Assignee hereby (a) represents and warrants to the Assignor, the
Agent, and the Borrowers that under applicable law and treaties no tax will be
required to be withheld by the Borrowers with respect to any payments to be made
to the Assignee hereunder, (b) agrees to furnish (if the Assignee is organized
under the laws of any jurisdiction other than those of the United States or any
state thereof) to the Agent and the Borrowers prior to the time that the Agent
or the Borrowers are required to make any payment of principal, interest, or
fees to the Assignee under the Loan and Security Agreement, duplicate executed
originals of each of the forms required to be delivered by the Assignee pursuant
to Section 5.10 of the Loan and Security Agreement.
SECTION 8.
REPRESENTATIONS AND WARRANTIES.

8.1.    The Assignor hereby represents and warrants that: (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any Lien or other adverse claim; (ii) it is
duly organized and existing and it has the full power and authority to take, and
has taken, all action necessary to execute and deliver this Assignment and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and in fulfillment of its obligations hereunder;
(iii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery, and performance of this Assignment, and apart from any agreements or
undertakings or filings required by the Loan and Security Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery, or performance; and (iv) this Assignment has been duly
executed and delivered by it and constitutes the legal, valid, and binding
obligation of the Assignor, enforceable against the Assignor in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization, and other laws of general application relating to or
affecting creditors' rights and to general equitable principles.
8.2.    The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Loan and Security Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency, or value of the
Loan and Security Agreement or any other instrument or document furnished
pursuant thereto. The Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition, or statements of the Borrowers or any other Obligor, or the
performance or observance by the Borrowers or any other Obligor, or of its
respective obligations under the Loan and Security Agreement or any other
instrument or document furnished in connection therewith.
8.3.    The Assignee hereby represents and warrants that: (i) it is duly
organized and existing and has full power and authority to take, and has taken,
all action necessary to execute and deliver this Assignment and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment, and in fulfillment of its obligations hereunder; (ii) no
notices to, or consents, authorizations, or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery, and performance of this Assignment, and apart from any agreements or
undertakings or filings required by the Loan and Security Agreement, no further
action by, or notice to, or filing with, any Person is required of the Assignee
for such execution, delivery or performance; (iii) this Assignment has been duly




--------------------------------------------------------------------------------




executed and delivered by it and constitutes the legal, valid, and binding
obligation of the Assignee, enforceable against the Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization, and other laws of general application relating to or
affecting creditors' rights and to general equitable principles; and (iv) it is
an Eligible Assignee.
SECTION 9.
FURTHER ASSURANCES.

9.4.    The Assignor and the Assignee each hereby agrees to execute and deliver
such other instruments, and take such other action, as either party may
reasonably request from the other in connection with the transactions
contemplated by this Assignment, including the delivery of any notices or other
documents or instruments to the Borrowers or the Agent, which may be required in
connection with the assignment and assumption contemplated hereby.
SECTION 10.
MISCELLANEOUS.

10.4.    Any amendment or waiver of any provision of this Assignment shall be in
writing and signed by the parties hereto. No failure or delay by either party
hereto in exercising any right, power, or privilege hereunder shall operate as a
waiver thereof, and any waiver of any breach of the provisions of this
Assignment shall be without prejudice to any rights with respect to any other or
further breach thereof.
10.5.    All payments made hereunder shall be made without any set‑off or
counterclaim.
10.6.    The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution, and
performance of this Assignment.
10.7.    This Assignment may be executed in any number of counterparts and all
of such counterparts, including a telecopy of any such counterpart, taken
together shall be deemed to constitute one and the same instrument.
10.8.    THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT THAT ANY COURT
DETERMINES THAT NEW YORK LAW DOES NOT GOVERN, THE LAWS OF THE STATE OF TEXAS
SHALL GOVERN, IN ANY SUCH CASE. The Assignor and the Assignee each irrevocably
submits to the non‑exclusive jurisdiction of any State or Federal court sitting
in the State of Texas over any suit, action, or proceeding arising out of or
relating to this Assignment and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such court. Each party
to this Assignment hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.
10.9.    THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT, THE LOAN AND SECURITY AGREEMENT, ANY




--------------------------------------------------------------------------------




RELATED DOCUMENTS AND AGREEMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
OR STATEMENTS (WHETHER ORAL OR WRITTEN).
[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be executed and delivered by their duly authorized officers as of the date first
above written.
THE ASSIGNOR:


    




By:        
Name:        
Title:        


THE ASSIGNEE:


    




By:        
Name:        
Title:        








--------------------------------------------------------------------------------




EXHIBIT F
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Form of Notice of Assignment








--------------------------------------------------------------------------------




NOTICE OF ASSIGNMENT AND ACCEPTANCE




_______________, ____


Bank of America, N.A.
901 Main Street, 22nd Floor
Dallas, Texas 75202
Attn: Loan Administration


Re:
Bank of America, N.A., as administrative agent under that certain Second Amended
and Restated Loan and Security Agreement, dated as of June 28, 2012 (as amended,
restated, or otherwise modified from time to time, the "Loan and Security
Agreement"), among Amkor Technology, Inc., and its Subsidiaries from time to
time party thereto, the lending institutions party thereto, and Bank of America,
N.A., as administrative agent for such lending institutions.

Ladies and Gentlemen:


Reference is made to the above described Loan and Security Agreement. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement.
1.    We hereby give you notice of, and request your consent to, the assignment
by __________________ (the "Assignor") to _______________ (the "Assignee") of
[all] [a portion] of the Assignor's rights, titles, and interests in and to the
Loan and Security Agreement (including the Assignor's rights, titles, and
interests in and to the Revolving Commitment of the Assignor, all outstanding
Revolving Loans made by the Assignor, and the Assignor's participation in the
Letters of Credit pursuant to the terms of the Assignment and Acceptance
attached hereto (the "Assignment").
2.    The Assignor understands and agrees that the Assignor's Revolving
Commitment, after giving effect to the Assignment (and any other assignments to
occur on the date hereof) is $____________, the aggregate amount of its
outstanding Revolving Loans is $_____________, and its participation in the LC
Obligations (as defined in the Assignment) is $_____________.
3.    The Assignee agrees that, upon receiving the consent of the Agent to such
assignment, the Assignee will be bound by the terms of the Loan and Security
Agreement as fully and to the same extent as if the Assignee were the Lender
originally holding such interest in the Loan and Security Agreement.
4.    The Assignee understands and agrees that the Assignee's Revolving
Commitment as of ________, ____ is $_________, the aggregate amount of its
Revolving Loans is $________, and its participation in the LC Obligations is
$________.




--------------------------------------------------------------------------------




5.    The following administrative details apply to the Assignee:
(A)
Notice Address:

Assignee name:        
Address:        
        
        
Attention:        
Telephone:    (___)     
Telecopier:    (___)     
Telex (Answerback):     


(B)
Payment Instructions:

Account No.:        
At:        
Reference:        
Attention:        


6.    The Agent is entitled to rely upon the representations, warranties, and
covenants of each of the Assignor and the Assignee contained in the Assignment
and Acceptance.
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers, or agents as of the date first above mentioned.
Very truly yours,


THE ASSIGNOR:


    




By:        
Name:        
Title:        


THE ASSIGNEE:


    






By:        
Name:        
Title:        








--------------------------------------------------------------------------------




ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:


BANK OF AMERICA, N.A.,
as Agent




By:        
Name:        
Title:        




[If Necessary]
AMKOR TECHNOLOGY, INC.,
in its capacity as the Borrower Agent


By:        
Name:        
Title:        










--------------------------------------------------------------------------------




EXHIBIT G
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Original Letters of Credit


Type of Letter of Credit
Number
Amount
Expiration
Beneficiary
Standby Letter of Credit
7420662
$147,544.00
5/15/2013
The Royal Bank of Canada
Standby Letter of Credit
3096430
$127,652.00
9/25/2012
Salt River Project Agricultural











--------------------------------------------------------------------------------




SCHEDULE 1.1A
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Revolving Commitments of Lenders




Bank of America, N.A.
$ 80,000,000.
Wells Fargo Bank, N.A.
$ 70,000,000.
Deutsche Bank AG New York Branch
$ 50,000,000.
 
 
TOTAL:
$200,000,000.







SCHEDULE 1.1B
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
PART I




Altera Corporation
Analog Devices, Inc.
Atmel Trading Company Ltd
Avago Technologies
Broadcom Corporation
Ericsson Modems
Fujitsu Microelectronics Limited
Infineon Technologies AG
Intel Corporation
Int'l Business Machines Corp.
Marvell Technology Group
Maxim Integrated Products
Mems Vision International
Microchip Technology Inc.
Micron Technology, Inc.
Nokia
NXP Semiconductors
ON Semiconductor
Peraso Technologies Parent
Research In Motion Limited
Robert Bosch GmbH
Rogers Communications Inc.
Sierra Wireless, Inc.
STMicroelectronics Company
Synaptics
Taiwan Semi Manuf. Co. Ltd.
Texas Instruments Incorporated
Vishay Intertechnology Inc
Xilinx, Inc.
 
PART II


Fairchild Semiconductor Inc.
Global Foundries Inc.
Intersil Corporation
LSI Corporation
Parade Technologies


SCHEDULE 1.1C
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Permitted Liens
 
None.


SCHEDULE 8.5
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Deposit Accounts




Amkor Technology, Inc.


Bank
Account Number
Location
CitiBank NA
30449546
111 Wall Street
New York, NY 10043
Citibank
158445409
Citigroup Center
2-3-14, Higashi-Shinagawa
Tokyo 140-8639 Japan
Bank of America NA
4426303206
Customer Connection
Bank of America
Dallas, TX 75283
JPMorgan Chase Bank
635971849
(Payroll account only)
Business Banking
1080 W. Chandler Blvd.
Chandler, AZ 85225







SCHEDULE 8.6.1
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Business Locations
Amkor Technology, Inc.


Chief Executive Office
1900 S. Price Road, Chandler, AZ 85286
2045 E. Innovation Circle, Tempe AZ 85284


Other places of Business
3945 Freedom Circle, Suite 800 & 890, Santa Clara, CA 95054
3 Corporate Park, Suite 230, Irvine, CA 92612
105 Central Street, Suite 2300, Boston, MA 02180
3021 E Cornwallis Road, Research Triangle Park (RTP), NC 27409
11910 Greenville Ave., Suite 505, Dallas, TX 75243
5465 Morehouse Drive, Suite 210, San Diego, CA 92121
2121 S Price Rd, Chandler, AZ 85286
145 S 79th St, Chandler, AZ 85266








SCHEDULE 9.1.4
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Names and Capital Structure
Borrowers


Name
Jurisdiction
Amkor Technology, Inc.
Delaware







Subsidiaries


Name
Jurisdiction
Restricted or Unrestricted Subsidiary
Number of Shares Authorized
Number of Shares Outstanding
 

Ownership
Guardian Assets, Inc.
Delaware
Restricted Subsidiary
1,000
1,000
100% Amkor Technology, Inc.
Amkor Worldwide Services LLC
Delaware
Restricted Subsidiary
Not Applicable
Not Applicable
100% Amkor Technology, Inc.
Amkor Wafer Fabrication Services, S.A.R.L.
France
Restricted Subsidiary
500
500
100% Amkor Technology, Inc.
Amkor Assembly & Test (Shanghai) Co., Ltd.
People’s Republic of China (“PRC”)
Restricted Subsidiary
No shares. Amkor holds 100% of the equity interest in this subsidiary. Ownership
in this type of PRC (a wholly foreign owned enterprise) is not documented with
certificated shares.
100% Amkor Technology, Inc.
Amkor Technology Singapore Pte Ltd.
Singapore
Restricted Subsidiary
100,002
100,002
100% Amkor Technology, Inc.
Amkor Technology Japan, K.K.
Japan
Restricted Subsidiary
800
200
100% Guardian Assets, Inc.
Amkor Technology Euroservices, S.A.R.L.
France
Restricted Subsidiary
500
499-Guardian
1- Amkor Technology, Inc.
99% Guardian Assets, Inc.
1% Amkor Technology, Inc.
Amkor Technology Limited
Cayman Islands
Restricted Subsidiary
50,000
50,000
100% Guardian Assets, Inc.
Amkor Technology Korea, Inc.
Republic of Korea
Restricted Subsidiary
50,000,000
34,529,400
100% Amkor Technology Limited
Amkor Technology Taiwan Ltd.
Republic of China
Restricted Subsidiary
550,000,000
539,030,849
80.19% Amkor Technology Limited
16.15% Amkor Technology, Inc.
3.66% Other holders
Unitive International Ltd.
Curacao
Restricted Subsidiary
6,899,760
Common A
2,005,000
Common B
5,196,125
Common A
1,796,810
Common B
100% Amkor Technology, Inc.
Amkor Advanced Technology Taiwan, Inc.
Republic of China
Restricted Subsidiary
230,000,000
223,240,000
99.97% Amkor Technology, Inc.
.03% Other holders
Amkor Technology Singapore Investment PTE. Ltd.
Singapore
Restricted
Subsidiary
1,000
1,000
100% Amkor Technology Limited
Amkor Technology Holding B.V.
The Netherlands
Restricted Subsidiary
1
1
100% Amkor Technology, Inc.
J-Devices Corporation
Japan
Restricted Subsidiary
160,000
64,453
60% Amkor Technology Holding B.V.
5.7% Toshiba
34.3% Original investors
Amkor Iwate Company, Ltd.
Japan
Restricted Subsidiary
9,100
9,100
100% J-Devises Corporation
Amkor Technology Malaysia Sdn. Bhd.
Malaysia
Restricted Subsidiary
99,000,000
99,000,000
100% Amkor Technology, Inc.
Amkor Technology Singapore Holding PTE. Ltd.
Singapore
Restricted
Subsidiary
201,000
201,000
100% Amkor Technology Singapore Investment PTE. Ltd
Amkor Technology Singapore IP Holding PTE. Ltd.
Singapore
Restricted
Subsidiary
31,000
31,000
100% Amkor Technology Singapore Investment PTE. Ltd









SCHEDULE 9.1.5A
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Former Names


Name
Former Name
Amkor Technology, Inc.
§    Doing business in North Carolina as Ati Semiconductor Packaging
§    Unitive, Inc.
§    Unitive Electronics, Inc.











SCHEDULE 9.1.5B
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Former Places of Business




Name


Former Places of Business
Amkor Technology, Inc.
3450 N. Rock Road, Building #100, Suite 111, Wichita, KS 67226


1600 Wyatt Drive Suite 4-5, Santa Clara, CA 95054


163 Mabury Road
San Jose, CA 95133


7800 Airport Center Drive, Suite 401, Greensboro, NC 27409


2127 Ringwood Avenue
San Jose, CA 95131


720 Park Boulevard, Suite 230
Boise, Idaho 83712


515 Congress Ave., Austin, TX 78701


140 Southcenter Court, Suite 600, Morrisville, NC 27560


1345 Enterprise Drive, West Chester, PA 19380


7802 Thorndike Road, Greensboro, NC 27409


3200 W. Germann Road, Chandler, AZ 85286


6363 N. State Highway 161, Irving, TX 75038


416 Gallimore Dairy Road, Greensboro, NC
27409


7870 Thorndike Road, Greensboro, NC 27409         











SCHEDULE 9.1.12
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Patents, Trademarks, Copyrights, and Licenses
License Agreements


A list of license agreements has been separately provided to the Agent as of the
First Amendment Date.


Patents (U.S.)
A list of patents has been separately provided to the Agent as of the First
Amendment Date.


Pending Patent Applications (U.S.)


A list of pending patent applications has been separately provided to the Agent
as of the First Amendment Date.
Copyrights
None.


Registered Trademarks


A list of registered trademarks has been separately provided to the Agent as of
the First Amendment Date.


Pending Trademark Applications


None.










SCHEDULE 9.1.15
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Environmental Matters
None.


SCHEDULE 9.1.16
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Restrictive Agreements
1.    Indenture, dated May 4, 2010, by and between Amkor Technology, Inc. and
U.S. Bank National Association as trustee, regarding the 7.375% Senior Notes due
2018 of Amkor Technology, Inc., as such notes or the related indenture may be
amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced, in whole or in part, from time to time.
2.    Indenture, dated May 20, 2011, by and between Amkor Technology, Inc. and
U.S. Bank National Association as trustee, regarding the 6.625% Senior Notes due
2021 of Amkor Technology, Inc., as such notes or the related indenture may be
amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced, in whole or in part, from time to time.
3.    Indenture, dated September 21, 2012, by and between Amkor Technology, Inc.
and U.S. Bank National Association as trustee, regarding the 6.375% Senior Notes
due 2022 of Amkor Technology, Inc., as such notes or the related indenture may
be amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced, in whole or in part, from time to time.
4.    J-Device Shareholder Agreement dated October 30, 2009.






SCHEDULE 9.1.17
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Litigation
Arbitration Proceedings with Tessera, Inc.


On March 2, 2006, Tessera, Inc. (“Tessera”) filed a request for arbitration with
the International Court of Arbitration of the International Chamber of Commerce
(the “ICC”), captioned Tessera, Inc. v. Amkor Technology, Inc. The subject
matter of the arbitration was a license agreement (“License Agreement”) entered
into between Tessera and our predecessor in 1996.


On October 27, 2008, the arbitration panel in that proceeding issued an interim
order in this matter. While the panel found that most of the packages accused by
Tessera were not subject to the patent royalty provisions of the License
Agreement, the panel did find that past royalties were due to Tessera as damages
for some infringing packages. The panel also denied Tessera’s request to
terminate the License Agreement.


On January 9, 2009, the panel issued the final damage award in this matter
awarding Tessera $60.6 million in damages for past royalties due under the
License Agreement. The award was for the period March 2, 2002 through
December 1, 2008. The final award, plus interest and the royalties through
December 2008 amounting to $64.7 million, was expensed in 2008 and paid when due
in February 2009.


Following Tessera's favorable decision in the U.S International Trade Commission
(the “ITC”) in May 2009 against some of our customers, Tessera began making
repeated statements to customers and others claiming that we were in breach of
the royalty provisions of the License Agreement. We informed Tessera that we
believed we were in full compliance with the License Agreement and of our intent
to continue making the royalty payments when due in accordance with the terms of
the License Agreement.


On August 7, 2009, we filed a request for arbitration in the ICC against
Tessera, captioned Amkor Technology, Inc. v. Tessera, Inc. (the “Arbitration”).
We instituted this action in order to obtain declaratory relief confirming that
we are a licensee in good standing under our 1996 License Agreement with Tessera
and that the License Agreement remains in effect. We also included a claim
seeking damages and injunctive relief regarding Tessera’s tortious interference
with our contractual relations and prospective economic advantage, including
Tessera’s false and misleading statements questioning our status as a licensee
under the License Agreement.


On November 2, 2009, Tessera filed an answer to our request for arbitration and
counterclaims in the ICC. In the answer and counterclaims, Tessera denied
Amkor’s claims. Tessera also alleged breach of contract, seeking termination of
the License Agreement and asserting that Amkor owes Tessera additional royalties
under the License Agreement, including royalties for use of thirteen U.S. and
six foreign patents that Tessera did not assert in the previous arbitration.
Tessera has since dropped its claims on five of those patents. Tessera also
alleged that Amkor tortiously interfered with Tessera’s prospective business
relationships and seeks damages. On February 17, 2011, Tessera sent Amkor a
notice of termination of the License Agreement.


We filed our response to Tessera’s answer on January 15, 2010, denying Tessera’s
claims and filed a motion with the panel seeking priority consideration and
phased early determination of issues from the previous arbitration decision,
including the proper method for calculating royalties under the License
Agreement for periods subsequent to December 1, 2008. On March 28, 2010, the
panel granted our request for priority consideration and phased early
determination.


The first hearing regarding the issues from the previous arbitration was held in
December 2010, and in July 2011, the panel issued its decision in the first
phase of the Arbitration. The panel found that we do not owe any of the
approximately $18 million of additional royalties claimed by Tessera for
packages assembled by us for customers who had been involved in proceedings with
Tessera before the ITC. The panel also did not grant Tessera's request to
terminate the License Agreement in the first phase of the Arbitration and
deferred making any determination regarding termination until the full
Arbitration is completed.


Our request for a declaration confirming that we are in compliance with the
License Agreement and that our royalty calculations from the previous
arbitration were correct was denied. The panel found that we had materially
breached the License Agreement by not paying the full amount of royalties due
and by failing to satisfy the audit provisions of the License Agreement. The
final amount of royalties and interest owed relating to the first phase of the
Arbitration was approximately $0.5 million, which has been fully paid.


The hearing on Tessera’s assertion of infringement on additional patents (now
ten U.S. and four foreign patents) and the payment of additional royalties under
the License Agreement relating to the additional asserted patents was held in
August 2011. Prior to the hearing, Tessera and Amkor agreed to dismiss their
respective claims for tortious interference. Post-hearing oral arguments were
heard in November 2011. Tessera initially claimed that the amount in dispute in
the Arbitration was approximately $100 million and is now claiming more than
$400 million of royalties under the License Agreement for the additional
patents.


In connection with the Arbitration, we deposited $17.0 million in an escrow
account during 2011 and 2010, which was previously classified as restricted
cash. This amount represented our good faith estimate of the disputed amount of
royalties that we expected Tessera to allege that we owed on packages assembled
by us for one of our customers involved in proceedings with Tessera before the
ITC related to the patents at issue in the prior arbitration. As a result of the
panel's decision in the first phase of the Arbitration, the full $17.0 million
held in escrow was returned to us in December 2011.


In May 2011, Tessera filed a new request for arbitration against Amkor seeking
undisclosed damages and a declaration that the License Agreement has been
terminated. Amkor disputes that Tessera has a right to terminate the License
Agreement or that the License Agreement has been terminated, and a proceeding
initiated in July 2012 with respect to claims related to three additional U.S.
patents.


In July 2012, Tessera filed a complaint in the U.S. District Court for the
District of Delaware. The complaint seeks injunctive relief and damages with
respect to Amkor's alleged infringement of one of the U.S. patents (U.S. Patent
No. 6,046,076, the "'076 patent") that the arbitration panel found to be royalty
bearing in the 2009 Arbitration. In November 2013, the parties agreed to stay
the Delaware litigation pending certain determinations in the 2009 Arbitration.


In February 2013, Tessera publicly announced its intention to seek an amount in
excess of $150 million in the 2009 Arbitration. That same month, we filed a
petition in the Superior Court for San Francisco County (the "California
Action") to vacate or correct a portion of the arbitration panel’s interim order
relating to the panel’s authority to award royalties for the period after the
termination of the License Agreement. The Superior Court has denied our request
and we have appealed that decision to the California First District Court of
Appeal.


In April 2013, we initiated an inter partes review (the “IPR”) proceeding with
the Patent Trial and Appeal Board at the United States Patent and Trademark
Office (“U.S. PTO”), requesting it to find certain claims of the ‘076 patent
unpatentable, including the claim we were found to infringe during the
arbitration. In October 2013, the U.S. PTO determined that there is a reasonable
likelihood that we will prevail in challenging that claim and certain others.


In November 2013, Tessera filed a motion to terminate the IPR proceeding on
procedural grounds. In January 2014, the U.S. PTO denied Tessera’s motion and
the proceeding is scheduled to go forward on the merits with a hearing in May
2014.


In October 2013, January 2014 and March 2014, the arbitration panel issued
additional interim orders which included, among other things, some substantive
findings concerning the calculation of royalties under the License Agreement. In
February 2014, Tessera filed a motion with the arbitration panel to enjoin us
from proceeding with the IPR. We filed a response with the arbitration panel
requesting it to deny Tessera's motion and to stay a portion of the 2009
Arbitration pending final resolution of the IPR proceeding. The arbitration
panel denied both Tessera's motion and our request for a stay in March 2014. In
the second quarter of 2014, the arbitration panel awarded Tessera $113 million
plus interest for these past royalties due under the License Agreement. In
October 2014, the Superior Court for San Francisco County formally confirmed the
arbitration panel’s award and entered judgment against Amkor for $113 million
plus $15 million of pre-judgment interest and post-judgment interest at 10% per
annum from the date of the judgment until payment is made.


In October 2014, we filed a notice of appeal to the California First District
Court of Appeal and posted an appeal bond to stay execution of the judgment.


Amkor Technology, Inc. v. Carsem (M) Sdn Bhd, Carsem Semiconductor Sdn Bhd, and
Carsem Inc.


On November 17, 2003, we filed a complaint against Carsem (M) Sdn Bhd, Carsem
Semiconductor Sdn Bhd, and Carsem Inc. (collectively “Carsem”) with the ITC in
Washington, D.C., alleging infringement of our United States Patent Nos.
6,433,277; 6,455,356 and 6,630,728 (collectively the “Amkor Patents”) and
seeking, under Section 337 of the Tariff Act of 1930, an exclusion order barring
the importation by Carsem of infringing products. We allege that by making,
using, selling, offering for sale or importing into the U.S. the Carsem Dual and
Quad Flat No-Lead Packages, Carsem has infringed on one or more of our
MicroLeadFrame packaging technology claims in the Amkor Patents.


On November 18, 2003, we also filed a complaint in the U.S. District Court for
the Northern District of California, alleging infringement of the Amkor Patents
and seeking an injunction enjoining Carsem from further infringing the Amkor
Patents, compensatory damages and treble damages due to willful infringement
plus interest, costs and attorney’s fees. This District Court action has been
stayed pending resolution of the ITC case.


The ITC Administrative Law Judge (“ALJ”) conducted an evidentiary hearing during
July and August of 2004 in Washington D.C. and, on November 18, 2004, issued an
Initial Determination that Carsem infringed some of our patent claims relating
to our MicroLeadFrame package technology, that some of our 21 asserted patent
claims are valid, that we have a domestic industry in our patents and that all
of our asserted patent claims are enforceable. However, the ALJ did not find a
statutory violation of Section 337 of the Tariff Act.


We filed a petition in November 2004 to have the ALJ’s ruling reviewed by the
full ITC. On March 31, 2005, the ITC ordered a new claims construction related
to various disputed claim terms and remanded the case to the ALJ for further
proceedings. On November 9, 2005, the ALJ issued an Initial Determination on
remand finding that Carsem infringed some of our patent claims and that Carsem
had violated Section 337 of the Tariff Act.


On remand, the ITC had also authorized the ALJ to reopen the record on certain
discovery issues related to a subpoena of documents from a third party. An order
by the U.S. District Court for the District of Columbia enforcing the subpoena
became final on January 9, 2009, and the third party produced documents pursuant
to the subpoena.


On July 1, 2009, the ITC remanded the investigation for a second time to the ALJ
to reopen the record to admit into evidence documents and related discovery
obtained from the enforcement of the above-referenced third-party subpoena.


Following a two-day hearing, on October 30, 2009, the ALJ issued an Initial
Determination reaffirming his prior ruling that the Carsem Dual and Quad Flat
No-Lead Packages infringe some of Amkor’s patent claims relating to
MicroLeadFrame package technology, that all of Amkor’s asserted patent claims
are valid and that Carsem violated Section 337 of the Tariff Act.


On December 16, 2009, the ITC ordered a review of the ALJ’s Initial
Determination. On February 18, 2010, the Commission reversed a finding by the
ALJ on the issue of whether a certain invention constitutes prior art to Amkor’s
asserted patents. The ITC remanded the investigation to the ALJ to make further
findings in light of the ITC's ruling. On March 22, 2010, the ALJ issued a
Supplemental Initial Determination. Although the ALJ’s ruling did not disturb
the prior finding that Carsem Dual and Quad Flat No-Lead Packages infringe some
of Amkor’s patent claims relating to MicroLeadFrame technology, the ALJ found
that some of Amkor’s patent claims are invalid and, as a result, the ALJ did not
find a statutory violation of the Tariff Act. On July 20, 2010, the ITC issued a
Notice of Commission Final Determination, in which the ITC determined that there
is no violation of Section 337 of the Tariff Act and terminated the
investigation. We have appealed the ITC's ruling to the U.S. Court of Appeals
for the Federal Circuit (the "Federal Circuit").


In 2012, the Federal Circuit reversed the ITC's determination of invalidity on
the 277 Patent, denied Carsem's petition for a rehearing and remanded the matter
to the ITC for further proceedings consistent with its ruling.


In January 2013, in response to Carsem, Inc.’s requests for reexamination of the
277 Patent, the U.S. PTO issued an Office Action rejecting all of the 277 Patent
claims as invalid. Amkor believes that all of the 277 Patent claims are valid
and filed a response to the Office Action in March 2013 contesting this finding.
In January 2014, the U.S. PTO issued an Office Action maintaining the rejection
of all claims of the 277 Patent as invalid. Amkor continues to believe its
claims are valid and will respond to the Office Action accordingly.


In April 2014, the ITC made a final determination that Carsem violated Section
337 of the Tariff Act and issued a limited exclusion order barring Carsem from
importing into the U.S. any of its products that infringe certain of our patent
claims.


In May 2014, the parties entered into a settlement agreement to end all pending
proceedings related to the dispute, and Carsem paid Amkor an agreed sum for such
settlement. Under the terms of the agreement, Carsem and Amkor have granted each
other non-exclusive licenses to their respective MLP and MLF patents worldwide.












--------------------------------------------------------------------------------




SCHEDULE 9.1.19
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
ERISA


None.




--------------------------------------------------------------------------------




SCHEDULE 9.1.21
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Labor Contracts
None.






 

46124.090387 EMF_US 53325261v4

--------------------------------------------------------------------------------






SCHEDULE A
to
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT    




Exiting Lenders; Joining Lenders


Exiting Lenders
Joining Lenders
Deutsche Bank Trust Company Americas
Deutsche Bank AG New York Branch
 
 
 
 






46124.090387 EMF_US 53325261v4

--------------------------------------------------------------------------------




SCHEDULE B
to
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT    




Administrative Detail for Joining Lenders
Joining Lender: Deutsche Bank AG New York Branch
The following administrative details apply to Deutsche Bank AG New York Branch:
(A)
Notice Address:

Lender name:    Deutsche Bank AG New York Branch
Address:        
        
        
Attention:        
Telephone:    (___)     
Telecopier:    (___)     
Telex (Answerback):     


(B)
Payment Instructions:

Account No.:        
At:        
Reference:        
Attention:        




